OMB APPROVAL OMB Number: 3235-0582 Expires: March 31, 2012 Estimated average burden hours per response9.6 United States Securities and Exchange Commission Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-1 Federated Asset Allocation Fund (formerly, Federated Stock and Bond Fund) (Exact name of registrant as specified in charter) 4000 Ericsson Drive Warrendale, PA15086-7561 (Address of principal executive offices) (Zip code) John W. McGonigle, Esquire Federated Investors, Inc. Federated Investors Tower 1001 Liberty Avenue Pittsburgh, PA15222-3779 (Name and address of agent for service) Registrant’s telephone number, including area code:412-288-1900 Date of reporting period: 7/1/2010 through 6/30/2011 Item 1. Proxy Voting Record. Federated Asset Allocation Fund Issuer Name Meeting Date Ticker Security ID ID Type Proposal Text Proponent Vote Cast For/ Against Mgmt Logical Ballot Status Advanced Micro Devices, Inc. 05/03/2011 AMD CUSIP Elect Bruce Claflin Mgmt For For Voted Advanced Micro Devices, Inc. 05/03/2011 AMD CUSIP Elect W. Michael Barnes Mgmt For For Voted Advanced Micro Devices, Inc. 05/03/2011 AMD CUSIP Elect John Caldwell Mgmt For For Voted Advanced Micro Devices, Inc. 05/03/2011 AMD CUSIP Elect Henry Chow Mgmt For For Voted Advanced Micro Devices, Inc. 05/03/2011 AMD CUSIP Elect Craig Conway Mgmt For For Voted Advanced Micro Devices, Inc. 05/03/2011 AMD CUSIP Elect Nicholas Donofrio Mgmt For For Voted Advanced Micro Devices, Inc. 05/03/2011 AMD CUSIP Elect H. Paulett Eberhart Mgmt For For Voted Advanced Micro Devices, Inc. 05/03/2011 AMD CUSIP Elect Waleed Al Mokarrab Al Muhairi Mgmt For For Voted Advanced Micro Devices, Inc. 05/03/2011 AMD CUSIP Elect Robert Palmer Mgmt For For Voted Advanced Micro Devices, Inc. 05/03/2011 AMD CUSIP Ratification of Auditor Mgmt For For Voted Advanced Micro Devices, Inc. 05/03/2011 AMD CUSIP 2011 Executive Incentive Plan Mgmt For For Voted Advanced Micro Devices, Inc. 05/03/2011 AMD CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Advanced Micro Devices, Inc. 05/03/2011 AMD CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Aeropostale Inc 06/16/2011 ARO CUSIP Elect Ronald Beegle Mgmt For For Voted Aeropostale Inc 06/16/2011 ARO CUSIP Elect Robert Chavez Mgmt For For Voted Aeropostale Inc 06/16/2011 ARO CUSIP Elect Michael Cunningham Mgmt For For Voted Aeropostale Inc 06/16/2011 ARO CUSIP Elect Evelyn Dilsaver Mgmt For For Voted Aeropostale Inc 06/16/2011 ARO CUSIP Elect Julian Geiger Mgmt For For Voted Aeropostale Inc 06/16/2011 ARO CUSIP Elect John Haugh Mgmt For For Voted Aeropostale Inc 06/16/2011 ARO CUSIP Elect Karin Hirtler-Garvey Mgmt For For Voted Aeropostale Inc 06/16/2011 ARO CUSIP Elect John Howard Mgmt For For Voted Aeropostale Inc 06/16/2011 ARO CUSIP Elect Thomas Johnson Mgmt For For Voted Aeropostale Inc 06/16/2011 ARO CUSIP Elect David Vermylen Mgmt For For Voted Aeropostale Inc 06/16/2011 ARO CUSIP Amendment to the 2002 Long-Term Incentive Plan Mgmt For For Voted Aeropostale Inc 06/16/2011 ARO CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Aeropostale Inc 06/16/2011 ARO CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Aeropostale Inc 06/16/2011 ARO CUSIP Ratification of Auditor Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Elect Mark Bertolini Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Elect Frank Clark, Jr. Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Elect Betsy Cohen Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Elect Molly Coye Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Elect Roger Farah Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Elect Barbara Franklin Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Elect Jeffrey Garten Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Elect Gerald Greenwald Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Elect Ellen Hancock Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Elect Richard Harrington Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Elect Edward Ludwig Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Elect Joseph Newhouse Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Ratification of Auditor Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Amendment to the 2010 Stock Incentive Plan Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP 2011 Employee Stock Purchase Plan Mgmt For For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Voted Aetna Inc. 05/20/2011 AET 00817Y108 CUSIP Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Voted AGCO Corporation 04/21/2011 AGCO CUSIP Elect Wolfgang Deml Mgmt For For Voted AGCO Corporation 04/21/2011 AGCO CUSIP Elect Luiz Fernando Furlan Mgmt For For Voted AGCO Corporation 04/21/2011 AGCO CUSIP Elect Gerald Johanneson Mgmt For For Voted AGCO Corporation 04/21/2011 AGCO CUSIP Elect Thomas LaSorda Mgmt For For Voted AGCO Corporation 04/21/2011 AGCO CUSIP Elect George Minnich Mgmt For For Voted AGCO Corporation 04/21/2011 AGCO CUSIP Elect Martin Richenhagen Mgmt For For Voted AGCO Corporation 04/21/2011 AGCO CUSIP Elect Daniel Ustian Mgmt For For Voted AGCO Corporation 04/21/2011 AGCO CUSIP Amendment to the 2006 Long-Term Incentive Plan Mgmt For For Voted AGCO Corporation 04/21/2011 AGCO CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted AGCO Corporation 04/21/2011 AGCO CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted AGCO Corporation 04/21/2011 AGCO CUSIP Ratification of Auditor Mgmt For For Voted Agrium Inc. 05/10/2011 AGU CUSIP Elect Ralph Cunningham Mgmt For For Voted Agrium Inc. 05/10/2011 AGU CUSIP Elect Russel Girling Mgmt For For Voted Agrium Inc. 05/10/2011 AGU CUSIP Elect Susan Henry Mgmt For For Voted Agrium Inc. 05/10/2011 AGU CUSIP Elect Russell Horner Mgmt For For Voted Agrium Inc. 05/10/2011 AGU CUSIP Elect David Lesar Mgmt For For Voted Agrium Inc. 05/10/2011 AGU CUSIP Elect John Lowe Mgmt For For Voted Agrium Inc. 05/10/2011 AGU CUSIP Elect A. Anne McLellan Mgmt For For Voted Agrium Inc. 05/10/2011 AGU CUSIP Elect Derek Pannell Mgmt For For Voted Agrium Inc. 05/10/2011 AGU CUSIP Elect Frank Proto Mgmt For For Voted Agrium Inc. 05/10/2011 AGU CUSIP Elect Michael Wilson Mgmt For For Voted Agrium Inc. 05/10/2011 AGU CUSIP Elect Victor Zaleschuk Mgmt For For Voted Agrium Inc. 05/10/2011 AGU CUSIP Appointment of Auditor Mgmt For For Voted Airgas, Inc. 09/15/2010 ARG CUSIP Elect John Clancey Mgmt N/A N/A Unvoted Airgas, Inc. 09/15/2010 ARG CUSIP Elect Robert Lumpkins Mgmt N/A N/A Unvoted Airgas, Inc. 09/15/2010 ARG CUSIP Elect Ted Miller, Jr. Mgmt N/A N/A Unvoted Airgas, Inc. 09/15/2010 ARG CUSIP Shareholder Proposal Regarding Director Eligibility Requirements ShrHoldr N/A N/A Unvoted Airgas, Inc. 09/15/2010 ARG CUSIP Shareholder Proposal Regarding Annual Meeting Date ShrHoldr N/A N/A Unvoted Airgas, Inc. 09/15/2010 ARG CUSIP Shareholder Proposal Regarding Repeal of Bylaw Amendments ShrHoldr N/A N/A Unvoted Airgas, Inc. 09/15/2010 ARG CUSIP Ratification of Auditor Mgmt N/A N/A Unvoted Airgas, Inc. 09/15/2010 ARG CUSIP Amendment to the 2003 Employee Stock Purchase Plan Mgmt N/A N/A Unvoted Airgas, Inc. 09/15/2010 ARG CUSIP Elect Peter McCausland Mgmt For For Voted Airgas, Inc. 09/15/2010 ARG CUSIP Elect W. Thacher Brown Mgmt For For Voted Airgas, Inc. 09/15/2010 ARG CUSIP Elect Richard Ill Mgmt For For Voted Airgas, Inc. 09/15/2010 ARG CUSIP Ratification of Auditor Mgmt For For Voted Airgas, Inc. 09/15/2010 ARG CUSIP Amendment to the 2003 Employee Stock Purchase Plan Mgmt For For Voted Airgas, Inc. 09/15/2010 ARG CUSIP Shareholder Proposal Regarding Director Eligibility Requirements ShrHoldr Against For Voted Airgas, Inc. 09/15/2010 ARG CUSIP Shareholder Proposal Regarding Annual Meeting Date ShrHoldr Against For Voted Airgas, Inc. 09/15/2010 ARG CUSIP Shareholder Proposal Regarding Repeal of Bylaw Amendments ShrHoldr Against For Voted Albemarle Corporation 05/11/2011 ALB CUSIP Elect J. Alfred Broaddus, Jr. Mgmt For For Voted Albemarle Corporation 05/11/2011 ALB CUSIP Elect William Hernandez Mgmt For For Voted Albemarle Corporation 05/11/2011 ALB CUSIP Elect R. William Ide III Mgmt For For Voted Albemarle Corporation 05/11/2011 ALB CUSIP Elect Richard Morrill Mgmt For For Voted Albemarle Corporation 05/11/2011 ALB CUSIP Elect Jim Nokes Mgmt For For Voted Albemarle Corporation 05/11/2011 ALB CUSIP Elect Barry Perry Mgmt For For Voted Albemarle Corporation 05/11/2011 ALB CUSIP Elect Mark Rohr Mgmt For For Voted Albemarle Corporation 05/11/2011 ALB CUSIP Elect John Sherman, Jr. Mgmt For For Voted Albemarle Corporation 05/11/2011 ALB CUSIP Elect Harriett Taggart Mgmt For For Voted Albemarle Corporation 05/11/2011 ALB CUSIP Elect Anne Whittemore Mgmt For For Voted Albemarle Corporation 05/11/2011 ALB CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Albemarle Corporation 05/11/2011 ALB CUSIP Ratification of Auditor Mgmt For For Voted Albemarle Corporation 05/11/2011 ALB CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Alexandria Real Estate Equities, Inc. 05/25/2011 ARE CUSIP Elect Joel Marcus Mgmt For For Voted Alexandria Real Estate Equities, Inc. 05/25/2011 ARE CUSIP Elect Richard Jennings Mgmt For For Voted Alexandria Real Estate Equities, Inc. 05/25/2011 ARE CUSIP Elect John Atkins III Mgmt For For Voted Alexandria Real Estate Equities, Inc. 05/25/2011 ARE CUSIP Elect Richard Klein Mgmt For For Voted Alexandria Real Estate Equities, Inc. 05/25/2011 ARE CUSIP Elect James Richardson Mgmt For For Voted Alexandria Real Estate Equities, Inc. 05/25/2011 ARE CUSIP Elect Martin Simonetti Mgmt For For Voted Alexandria Real Estate Equities, Inc. 05/25/2011 ARE CUSIP Elect Alan Walton Mgmt For For Voted Alexandria Real Estate Equities, Inc. 05/25/2011 ARE CUSIP Ratification of Auditor Mgmt For For Voted Alexandria Real Estate Equities, Inc. 05/25/2011 ARE CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Alexandria Real Estate Equities, Inc. 05/25/2011 ARE CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Allergan, Inc. 05/03/2011 AGN CUSIP Elect Deborah Dunsire Mgmt For For Voted Allergan, Inc. 05/03/2011 AGN CUSIP Elect Trevor Jones Mgmt For For Voted Allergan, Inc. 05/03/2011 AGN CUSIP Elect Louis Lavigne, Jr. Mgmt For For Voted Allergan, Inc. 05/03/2011 AGN CUSIP Ratification of Auditor Mgmt For For Voted Allergan, Inc. 05/03/2011 AGN CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Allergan, Inc. 05/03/2011 AGN CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Allergan, Inc. 05/03/2011 AGN CUSIP 2011 Executive Bonus Plan Mgmt For For Voted Allergan, Inc. 05/03/2011 AGN CUSIP 2011 Incentive Award Plan Mgmt Against Against Voted Allergan, Inc. 05/03/2011 AGN CUSIP Repeal of Classified Board Mgmt For For Voted Alliance Data Systems Corporation 06/07/2011 ADS CUSIP Elect Bruce Anderson Mgmt For For Voted Alliance Data Systems Corporation 06/07/2011 ADS CUSIP Elect Roger Ballou Mgmt For For Voted Alliance Data Systems Corporation 06/07/2011 ADS CUSIP Elect E. Linn Draper, Jr. Mgmt For For Voted Alliance Data Systems Corporation 06/07/2011 ADS CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Alliance Data Systems Corporation 06/07/2011 ADS CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Alliance Data Systems Corporation 06/07/2011 ADS CUSIP Ratification of Auditor Mgmt For For Voted Allied World Assurance Company Holdings, Ltd 05/05/2011 AWH H01531104 CUSIP Elect Mark Patterson Mgmt For For Voted Allied World Assurance Company Holdings, Ltd 05/05/2011 AWH H01531104 CUSIP Elect Samuel Weinhoff Mgmt For For Voted Allied World Assurance Company Holdings, Ltd 05/05/2011 AWH H01531104 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Allied World Assurance Company Holdings, Ltd 05/05/2011 AWH H01531104 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Allied World Assurance Company Holdings, Ltd 05/05/2011 AWH H01531104 CUSIP Accounts and Reports Mgmt Abstain Against Voted Allied World Assurance Company Holdings, Ltd 05/05/2011 AWH H01531104 CUSIP "Approval of Loss Carry Forward for the Year Ended December 31,2010" Mgmt For For Voted Allied World Assurance Company Holdings, Ltd 05/05/2011 AWH H01531104 CUSIP Approval of Dividend in the Form of a Par Value Reduction Mgmt For For Voted Allied World Assurance Company Holdings, Ltd 05/05/2011 AWH H01531104 CUSIP Authority to Repurchase Shares Mgmt For For Voted Allied World Assurance Company Holdings, Ltd 05/05/2011 AWH H01531104 CUSIP Appointment of Auditor and Statuatory Auditor Mgmt For For Voted Allied World Assurance Company Holdings, Ltd 05/05/2011 AWH H01531104 CUSIP Appointment of Special Auditor Mgmt For For Voted Allied World Assurance Company Holdings, Ltd 05/05/2011 AWH H01531104 CUSIP Indemnification of Directors/Officers Mgmt For For Voted Altria Group, Inc. 05/19/2011 MO 02209S103 CUSIP Elect Elizabeth Bailey Mgmt For For Voted Altria Group, Inc. 05/19/2011 MO 02209S103 CUSIP Elect Gerald Baliles Mgmt For For Voted Altria Group, Inc. 05/19/2011 MO 02209S103 CUSIP Elect John Casteen III Mgmt For For Voted Altria Group, Inc. 05/19/2011 MO 02209S103 CUSIP Elect Dinyar Devitre Mgmt For For Voted Altria Group, Inc. 05/19/2011 MO 02209S103 CUSIP Elect Thomas Farrell II Mgmt For For Voted Altria Group, Inc. 05/19/2011 MO 02209S103 CUSIP Elect Thomas Jones Mgmt For For Voted Altria Group, Inc. 05/19/2011 MO 02209S103 CUSIP Elect George Munoz Mgmt For For Voted Altria Group, Inc. 05/19/2011 MO 02209S103 CUSIP Elect Nabil Sakkab Mgmt For For Voted Altria Group, Inc. 05/19/2011 MO 02209S103 CUSIP Elect Michael Szymanczyk Mgmt For For Voted Altria Group, Inc. 05/19/2011 MO 02209S103 CUSIP Ratification of Auditor Mgmt For For Voted Altria Group, Inc. 05/19/2011 MO 02209S103 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Altria Group, Inc. 05/19/2011 MO 02209S103 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Altria Group, Inc. 05/19/2011 MO 02209S103 CUSIP Shareholder Proposal Regarding Flavored Tobacco ShrHoldr Against For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect Bruce Anderson Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect Adrian Gardner Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect Charles Foster Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect James Kahan Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect Zohar Zisapel Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect Julian Brodsky Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect Eli Gelman Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect Nehemia Lemelbaum Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect John McLennan Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect Robert Minicucci Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect Simon Olswang Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect Richard Sarnoff Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Elect Giora Yaron Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Accounts and Reports Mgmt For For Voted Amdocs Limited 01/26/2011 DOX G02602103 CUSIP Appointment of Auditor and Authority to Set Fees Mgmt For For Voted American Express Company 05/02/2011 AXP CUSIP Elect Daniel Akerson Mgmt For For Voted American Express Company 05/02/2011 AXP CUSIP Elect Charlene Barshefsky Mgmt For For Voted American Express Company 05/02/2011 AXP CUSIP Elect Ursula Burns Mgmt For For Voted American Express Company 05/02/2011 AXP CUSIP Elect Kenneth Chenault Mgmt For For Voted American Express Company 05/02/2011 AXP CUSIP Elect Peter Chernin Mgmt For For Voted American Express Company 05/02/2011 AXP CUSIP Elect Theodore Leonsis Mgmt For For Voted American Express Company 05/02/2011 AXP CUSIP Elect Jan Leschly Mgmt For For Voted American Express Company 05/02/2011 AXP CUSIP Elect Richard Levin Mgmt For For Voted American Express Company 05/02/2011 AXP CUSIP Elect Richard McGinn Mgmt For For Voted American Express Company 05/02/2011 AXP CUSIP Elect Edward Miller Mgmt For For Voted American Express Company 05/02/2011 AXP CUSIP Elect Steven Reinemund Mgmt For For Voted American Express Company 05/02/2011 AXP CUSIP Elect Robert Walter Mgmt For For Voted American Express Company 05/02/2011 AXP CUSIP Elect Ronald Williams Mgmt For For Voted American Express Company 05/02/2011 AXP CUSIP Ratification of Auditor Mgmt For For Voted American Express Company 05/02/2011 AXP CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted American Express Company 05/02/2011 AXP CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted American Express Company 05/02/2011 AXP CUSIP Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Voted American Express Company 05/02/2011 AXP CUSIP Sharehoholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Voted American Financial Group, Inc. 05/11/2011 AFG CUSIP Elect Carl Lindner Mgmt For For Voted American Financial Group, Inc. 05/11/2011 AFG CUSIP Elect Carl Lindner, III Mgmt For For Voted American Financial Group, Inc. 05/11/2011 AFG CUSIP Elect S. Craig Lindner Mgmt For For Voted American Financial Group, Inc. 05/11/2011 AFG CUSIP Elect Kenneth Ambrecht Mgmt For For Voted American Financial Group, Inc. 05/11/2011 AFG CUSIP Elect Theodore Emmerich Mgmt For For Voted American Financial Group, Inc. 05/11/2011 AFG CUSIP Elect James Evans Mgmt For For Voted American Financial Group, Inc. 05/11/2011 AFG CUSIP Elect Terry Jacobs Mgmt For For Voted American Financial Group, Inc. 05/11/2011 AFG CUSIP Elect Gregory Joseph Mgmt For For Voted American Financial Group, Inc. 05/11/2011 AFG CUSIP Elect William Verity Mgmt For For Voted American Financial Group, Inc. 05/11/2011 AFG CUSIP Elect John Von Lehman Mgmt For For Voted American Financial Group, Inc. 05/11/2011 AFG CUSIP Ratification of Auditor Mgmt For For Voted American Financial Group, Inc. 05/11/2011 AFG CUSIP Co-CEO Equity Bonus Plan Mgmt For For Voted American Financial Group, Inc. 05/11/2011 AFG CUSIP Annual Senior Executive Bonus Plan Mgmt For For Voted American Financial Group, Inc. 05/11/2011 AFG CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted American Financial Group, Inc. 05/11/2011 AFG CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted American Financial Group, Inc. 05/11/2011 AFG CUSIP Shareholder Proposal Regarding Adopting Sexual Orientation and Gender Identity Anti-Bias Policy ShrHoldr Against For Voted American Financial Group, Inc. 05/11/2011 AFG CUSIP Shareholder Proposal Regarding Board Diversity ShrHoldr Against For Voted American International Group, Inc. 05/11/2011 AIG CUSIP Elect Robert Benmosche Mgmt For For Voted American International Group, Inc. 05/11/2011 AIG CUSIP Elect W. Don Cornwell Mgmt For For Voted American International Group, Inc. 05/11/2011 AIG CUSIP Elect John Fitzpatrick Mgmt For For Voted American International Group, Inc. 05/11/2011 AIG CUSIP Elect Laurette Koellner Mgmt For For Voted American International Group, Inc. 05/11/2011 AIG CUSIP Elect Donald Layton Mgmt For For Voted American International Group, Inc. 05/11/2011 AIG CUSIP Elect Christopher Lynch Mgmt For For Voted American International Group, Inc. 05/11/2011 AIG CUSIP Elect Arthur Martinez Mgmt For For Voted American International Group, Inc. 05/11/2011 AIG CUSIP Elect George Miles, Jr. Mgmt For For Voted American International Group, Inc. 05/11/2011 AIG CUSIP Elect Henry Miller Mgmt For For Voted American International Group, Inc. 05/11/2011 AIG CUSIP Elect Robert Miller Mgmt For For Voted American International Group, Inc. 05/11/2011 AIG CUSIP Elect Suzanne Nora Johnson Mgmt For For Voted American International Group, Inc. 05/11/2011 AIG CUSIP Elect Morris Offit Mgmt For For Voted American International Group, Inc. 05/11/2011 AIG CUSIP Elect Ronald Rittenmeyer Mgmt For For Voted American International Group, Inc. 05/11/2011 AIG CUSIP Elect Douglas Steenland Mgmt For For Voted American International Group, Inc. 05/11/2011 AIG CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted American International Group, Inc. 05/11/2011 AIG CUSIP Adoption of Protective Amendment to the Certificate of Incorporation Mgmt Against Against Voted American International Group, Inc. 05/11/2011 AIG CUSIP Adoption of Tax Asset Protection Plan Mgmt Against Against Voted American International Group, Inc. 05/11/2011 AIG CUSIP Ratification of Auditor Mgmt For For Voted American International Group, Inc. 05/11/2011 AIG CUSIP Shareholder Proposal Regarding Responsible Use of Company Stock ShrHoldr Against For Voted Ameriprise Financial, Inc. 04/27/2011 AMP 03076C106 CUSIP Elect Siri Marshall Mgmt For For Voted Ameriprise Financial, Inc. 04/27/2011 AMP 03076C106 CUSIP Elect W. Walker Lewis Mgmt For For Voted Ameriprise Financial, Inc. 04/27/2011 AMP 03076C106 CUSIP Elect William Turner Mgmt For For Voted Ameriprise Financial, Inc. 04/27/2011 AMP 03076C106 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Ameriprise Financial, Inc. 04/27/2011 AMP 03076C106 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Ameriprise Financial, Inc. 04/27/2011 AMP 03076C106 CUSIP Ratification of Auditor Mgmt For For Voted AmerisourceBergen Corporation 02/17/2011 ABC 03073E105 CUSIP Elect Charles Cotros Mgmt For For Voted AmerisourceBergen Corporation 02/17/2011 ABC 03073E105 CUSIP Elect Jane Henney Mgmt For For Voted AmerisourceBergen Corporation 02/17/2011 ABC 03073E105 CUSIP Elect R. David Yost Mgmt For For Voted AmerisourceBergen Corporation 02/17/2011 ABC 03073E105 CUSIP Ratification of Auditor Mgmt For For Voted AmerisourceBergen Corporation 02/17/2011 ABC 03073E105 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted AmerisourceBergen Corporation 02/17/2011 ABC 03073E105 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted AmerisourceBergen Corporation 02/17/2011 ABC 03073E105 CUSIP Repeal of Classified Board Mgmt For For Voted AmerisourceBergen Corporation 02/17/2011 ABC 03073E105 CUSIP 2011 Employee Stock Purchase Plan Mgmt For For Voted Anadarko Petroleum Corporation 05/17/2011 APC CUSIP Elect John Butler, Jr. Mgmt For For Voted Anadarko Petroleum Corporation 05/17/2011 APC CUSIP Elect Kevin Chilton Mgmt For For Voted Anadarko Petroleum Corporation 05/17/2011 APC CUSIP Elect Luke Corbett Mgmt For For Voted Anadarko Petroleum Corporation 05/17/2011 APC CUSIP Elect H. Paulett Eberhart Mgmt For For Voted Anadarko Petroleum Corporation 05/17/2011 APC CUSIP Elect Preston Geren, III Mgmt For For Voted Anadarko Petroleum Corporation 05/17/2011 APC CUSIP Elect John Gordon Mgmt For For Voted Anadarko Petroleum Corporation 05/17/2011 APC CUSIP Elect James Hackett Mgmt For For Voted Anadarko Petroleum Corporation 05/17/2011 APC CUSIP Ratification of Auditor Mgmt For For Voted Anadarko Petroleum Corporation 05/17/2011 APC CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Anadarko Petroleum Corporation 05/17/2011 APC CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Anadarko Petroleum Corporation 05/17/2011 APC CUSIP Shareholder Proposal Regarding Adopting Gender Identity and Expression Anti-Bias Policy ShrHoldr Against For Voted Anadarko Petroleum Corporation 05/17/2011 APC CUSIP Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Voted Anadarko Petroleum Corporation 05/17/2011 APC CUSIP Shareholder Proposal Regarding Compensation in the Event of a Change of Control ShrHoldr Against For Voted Anadarko Petroleum Corporation 05/17/2011 APC CUSIP Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Voted Analog Devices, Inc. 03/08/2011 ADI CUSIP Elect Ray Stata Mgmt For For Voted Analog Devices, Inc. 03/08/2011 ADI CUSIP Elect Jerald Fishman Mgmt For For Voted Analog Devices, Inc. 03/08/2011 ADI CUSIP Elect James Champy Mgmt For For Voted Analog Devices, Inc. 03/08/2011 ADI CUSIP Elect John Doyle Mgmt For For Voted Analog Devices, Inc. 03/08/2011 ADI CUSIP Elect John Hodgson Mgmt For For Voted Analog Devices, Inc. 03/08/2011 ADI CUSIP Elect Yves-Andre Istel Mgmt For For Voted Analog Devices, Inc. 03/08/2011 ADI CUSIP Elect Neil Novich Mgmt For For Voted Analog Devices, Inc. 03/08/2011 ADI CUSIP Elect F. Grant Saviers Mgmt For For Voted Analog Devices, Inc. 03/08/2011 ADI CUSIP Elect Paul Severino Mgmt For For Voted Analog Devices, Inc. 03/08/2011 ADI CUSIP Elect Kenton Sicchitano Mgmt For For Voted Analog Devices, Inc. 03/08/2011 ADI CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Analog Devices, Inc. 03/08/2011 ADI CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Analog Devices, Inc. 03/08/2011 ADI CUSIP Ratification of Auditor Mgmt For For Voted Annaly Capital Management, Inc. 05/26/2011 NLY CUSIP Elect Michael Farrell Mgmt For For Voted Annaly Capital Management, Inc. 05/26/2011 NLY CUSIP Elect Jonathan Green Mgmt For For Voted Annaly Capital Management, Inc. 05/26/2011 NLY CUSIP Elect John Lambiase Mgmt For For Voted Annaly Capital Management, Inc. 05/26/2011 NLY CUSIP Increase of Authorized Common Stock Mgmt Against Against Voted Annaly Capital Management, Inc. 05/26/2011 NLY CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Annaly Capital Management, Inc. 05/26/2011 NLY CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Annaly Capital Management, Inc. 05/26/2011 NLY CUSIP Ratification of Auditor Mgmt For For Voted Aon Corporation 09/20/2010 AON CUSIP Stock Issuance for Acquisition Mgmt For For Voted Aon Corporation 09/20/2010 AON CUSIP Right to Adjourn Meeting Mgmt For For Voted Apple Inc. 02/23/2011 AAPL CUSIP Elect William Campbell Mgmt For For Voted Apple Inc. 02/23/2011 AAPL CUSIP Elect Millard Drexler Mgmt For For Voted Apple Inc. 02/23/2011 AAPL CUSIP Elect Albert Gore, Jr. Mgmt For For Voted Apple Inc. 02/23/2011 AAPL CUSIP Elect Steven Jobs Mgmt For For Voted Apple Inc. 02/23/2011 AAPL CUSIP Elect Andrea Jung Mgmt For For Voted Apple Inc. 02/23/2011 AAPL CUSIP Elect Arthur Levinson Mgmt For For Voted Apple Inc. 02/23/2011 AAPL CUSIP Elect Ronald Sugar Mgmt For For Voted Apple Inc. 02/23/2011 AAPL CUSIP Ratification of Auditor Mgmt For For Voted Apple Inc. 02/23/2011 AAPL CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Apple Inc. 02/23/2011 AAPL CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Apple Inc. 02/23/2011 AAPL CUSIP Shareholder Proposal Regarding Adoption and Disclosure of a Written CEO Succession Planning Policy ShrHoldr Against For Voted Apple Inc. 02/23/2011 AAPL CUSIP Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Voted Archer-Daniels-Midland Company 11/04/2010 ADM CUSIP Elect George Buckley Mgmt For For Voted Archer-Daniels-Midland Company 11/04/2010 ADM CUSIP Elect Mollie Carter Mgmt For For Voted Archer-Daniels-Midland Company 11/04/2010 ADM CUSIP Elect Pierre Dufour Mgmt For For Voted Archer-Daniels-Midland Company 11/04/2010 ADM CUSIP Elect Donald Felsinger Mgmt For For Voted Archer-Daniels-Midland Company 11/04/2010 ADM CUSIP Elect Victoria Haynes Mgmt For For Voted Archer-Daniels-Midland Company 11/04/2010 ADM CUSIP Elect Antonio Maciel Neto Mgmt For For Voted Archer-Daniels-Midland Company 11/04/2010 ADM CUSIP Elect Patrick Moore Mgmt For For Voted Archer-Daniels-Midland Company 11/04/2010 ADM CUSIP Elect Thomas O'Neill Mgmt For For Voted Archer-Daniels-Midland Company 11/04/2010 ADM CUSIP Elect Kelvin Westbrook Mgmt For For Voted Archer-Daniels-Midland Company 11/04/2010 ADM CUSIP Elect Patricia Woertz Mgmt For For Voted Archer-Daniels-Midland Company 11/04/2010 ADM CUSIP Ratification of Auditor Mgmt For For Voted Archer-Daniels-Midland Company 11/04/2010 ADM CUSIP Shareholder Proposal Regarding Prohibiting Corporate Political Spending ShrHoldr Against For Voted Archer-Daniels-Midland Company 11/04/2010 ADM CUSIP Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Voted Ashland Inc. 01/27/2011 ASH CUSIP Elect Kathleen Ligocki Mgmt For For Voted Ashland Inc. 01/27/2011 ASH CUSIP Elect James O'Brien Mgmt For For Voted Ashland Inc. 01/27/2011 ASH CUSIP Elect Barry Perry Mgmt For For Voted Ashland Inc. 01/27/2011 ASH CUSIP Ratification of Auditor Mgmt For For Voted Ashland Inc. 01/27/2011 ASH CUSIP 2011 Incentive Plan Mgmt Against Against Voted Ashland Inc. 01/27/2011 ASH CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Ashland Inc. 01/27/2011 ASH CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Autodesk, Inc. 06/16/2011 ADSK CUSIP Elect Carl Bass Mgmt For For Voted Autodesk, Inc. 06/16/2011 ADSK CUSIP Elect Crawford Beveridge Mgmt For For Voted Autodesk, Inc. 06/16/2011 ADSK CUSIP Elect J. Hallam Dawson Mgmt For For Voted Autodesk, Inc. 06/16/2011 ADSK CUSIP Elect Per-Kristian Halvorsen Mgmt For For Voted Autodesk, Inc. 06/16/2011 ADSK CUSIP Elect Sean Maloney Mgmt For For Voted Autodesk, Inc. 06/16/2011 ADSK CUSIP Elect Mary McDowell Mgmt For For Voted Autodesk, Inc. 06/16/2011 ADSK CUSIP Elect Lorrie Norrington Mgmt For For Voted Autodesk, Inc. 06/16/2011 ADSK CUSIP Elect Charles Robel Mgmt For For Voted Autodesk, Inc. 06/16/2011 ADSK CUSIP Elect Steven West Mgmt For For Voted Autodesk, Inc. 06/16/2011 ADSK CUSIP Ratification of Auditor Mgmt For For Voted Autodesk, Inc. 06/16/2011 ADSK CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Autodesk, Inc. 06/16/2011 ADSK CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Autoliv, Inc. 05/10/2011 ALV CUSIP Elect Jan Carlson Mgmt For For Voted Autoliv, Inc. 05/10/2011 ALV CUSIP Elect Lars Nyberg Mgmt For For Voted Autoliv, Inc. 05/10/2011 ALV CUSIP Elect James Ringler Mgmt For For Voted Autoliv, Inc. 05/10/2011 ALV CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Autoliv, Inc. 05/10/2011 ALV CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Autoliv, Inc. 05/10/2011 ALV CUSIP Ratification of Auditor Mgmt For For Voted AvalonBay Communities, Inc 05/11/2011 AVB CUSIP Elect Bryce Blair Mgmt For For Voted AvalonBay Communities, Inc 05/11/2011 AVB CUSIP Elect Bruce Choate Mgmt For For Voted AvalonBay Communities, Inc 05/11/2011 AVB CUSIP Elect John Healy, Jr. Mgmt For For Voted AvalonBay Communities, Inc 05/11/2011 AVB CUSIP Elect Timothy Naughton Mgmt For For Voted AvalonBay Communities, Inc 05/11/2011 AVB CUSIP Elect Lance Primis Mgmt For For Voted AvalonBay Communities, Inc 05/11/2011 AVB CUSIP Elect Peter Rummell Mgmt For For Voted AvalonBay Communities, Inc 05/11/2011 AVB CUSIP Elect H. Jay Sarles Mgmt For For Voted AvalonBay Communities, Inc 05/11/2011 AVB CUSIP Elect W. Edward Walter Mgmt For For Voted AvalonBay Communities, Inc 05/11/2011 AVB CUSIP Ratification of Auditor Mgmt For For Voted AvalonBay Communities, Inc 05/11/2011 AVB CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted AvalonBay Communities, Inc 05/11/2011 AVB CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Baker Hughes Incorporated 04/28/2011 BHI CUSIP Elect Larry Brady Mgmt For For Voted Baker Hughes Incorporated 04/28/2011 BHI CUSIP Elect Clarence Cazalot, Jr. Mgmt For For Voted Baker Hughes Incorporated 04/28/2011 BHI CUSIP Elect Chad Deaton Mgmt For For Voted Baker Hughes Incorporated 04/28/2011 BHI CUSIP Elect Anthony Fernandes Mgmt For For Voted Baker Hughes Incorporated 04/28/2011 BHI CUSIP Elect Claire Gargalli Mgmt For For Voted Baker Hughes Incorporated 04/28/2011 BHI CUSIP Elect Pierre Jungels Mgmt For For Voted Baker Hughes Incorporated 04/28/2011 BHI CUSIP Elect James Lash Mgmt For For Voted Baker Hughes Incorporated 04/28/2011 BHI CUSIP Elect J. Larry Nichols Mgmt For For Voted Baker Hughes Incorporated 04/28/2011 BHI CUSIP Elect H. John Riley, Jr. Mgmt For For Voted Baker Hughes Incorporated 04/28/2011 BHI CUSIP Elect J.W. Stewart Mgmt For For Voted Baker Hughes Incorporated 04/28/2011 BHI CUSIP Elect Charles Watson Mgmt For For Voted Baker Hughes Incorporated 04/28/2011 BHI CUSIP Ratification of Auditor Mgmt For For Voted Baker Hughes Incorporated 04/28/2011 BHI CUSIP Reapproval of Performance Goals under the Annual Incentive Compensation Plan Mgmt For For Voted Baker Hughes Incorporated 04/28/2011 BHI CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Baker Hughes Incorporated 04/28/2011 BHI CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Baker Hughes Incorporated 04/28/2011 BHI CUSIP Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Voted Ball Corporation 04/27/2011 BLL CUSIP Elect John Hayes Mgmt For For Voted Ball Corporation 04/27/2011 BLL CUSIP Elect George Smart Mgmt For For Voted Ball Corporation 04/27/2011 BLL CUSIP Elect Theodore Solso Mgmt For For Voted Ball Corporation 04/27/2011 BLL CUSIP Elect Stuart Taylor II Mgmt For For Voted Ball Corporation 04/27/2011 BLL CUSIP Ratification of Auditor Mgmt For For Voted Ball Corporation 04/27/2011 BLL CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Ball Corporation 04/27/2011 BLL CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Ball Corporation 04/27/2011 BLL CUSIP Shareholder Proposal Regarding Redemption of Shareholder Rights Plan ShrHoldr For Against Voted Ball Corporation 04/27/2011 BLL CUSIP Shareholder Proposal Regarding Reincorporation ShrHoldr Against For Voted Bank of America Corporation 05/11/2011 BAC CUSIP Elect Mukesh Ambani Mgmt For For Voted Bank of America Corporation 05/11/2011 BAC CUSIP Elect Susan Bies Mgmt For For Voted Bank of America Corporation 05/11/2011 BAC CUSIP Elect Frank Bramble, Sr. Mgmt For For Voted Bank of America Corporation 05/11/2011 BAC CUSIP Elect Virgis Colbert Mgmt For For Voted Bank of America Corporation 05/11/2011 BAC CUSIP Elect Charles Gifford Mgmt For For Voted Bank of America Corporation 05/11/2011 BAC CUSIP Elect Charles Holliday, Jr. Mgmt For For Voted Bank of America Corporation 05/11/2011 BAC CUSIP Elect D. Paul Jones, Jr. Mgmt For For Voted Bank of America Corporation 05/11/2011 BAC CUSIP Elect Monica Lozano Mgmt For For Voted Bank of America Corporation 05/11/2011 BAC CUSIP Elect Thomas May Mgmt For For Voted Bank of America Corporation 05/11/2011 BAC CUSIP Elect Brian Moynihan Mgmt For For Voted Bank of America Corporation 05/11/2011 BAC CUSIP Elect Donald Powell Mgmt For For Voted Bank of America Corporation 05/11/2011 BAC CUSIP Elect Charles Rossotti Mgmt For For Voted Bank of America Corporation 05/11/2011 BAC CUSIP Elect Robert Scully Mgmt For For Voted Bank of America Corporation 05/11/2011 BAC CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Bank of America Corporation 05/11/2011 BAC CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Bank of America Corporation 05/11/2011 BAC CUSIP Ratification of Auditor Mgmt For For Voted Bank of America Corporation 05/11/2011 BAC CUSIP Shareholder Proposal Regarding Disclosure of Prior Government Service ShrHoldr Against For Voted Bank of America Corporation 05/11/2011 BAC CUSIP Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted Bank of America Corporation 05/11/2011 BAC CUSIP Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures and Securitizations ShrHoldr Against For Voted Bank of America Corporation 05/11/2011 BAC CUSIP Shareholder Proposal Regarding Lobbying Report ShrHoldr Against For Voted Bank of America Corporation 05/11/2011 BAC CUSIP Shareholder Proposal Regarding Report OTC Derivative Trading ShrHoldr Against For Voted Bank of America Corporation 05/11/2011 BAC CUSIP Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Voted Bank of America Corporation 05/11/2011 BAC CUSIP Shareholder Proposal Regarding Recoupment of Unearned Bonuses (Clawback) ShrHoldr Against For Voted Bank of America Corporation 05/11/2011 BAC CUSIP Shareholder Proposal Regarding Prohibition of Certain Relocation Benefits to Senior Executives ShrHoldr Against For Voted Baxter International Inc. 05/03/2011 BAX CUSIP Elect Wayne Hockmeyer Mgmt For For Voted Baxter International Inc. 05/03/2011 BAX CUSIP Elect Robert Parkinson, Jr. Mgmt For For Voted Baxter International Inc. 05/03/2011 BAX CUSIP Elect Thomas Stallkamp Mgmt For For Voted Baxter International Inc. 05/03/2011 BAX CUSIP Elect Albert Stroucken Mgmt For For Voted Baxter International Inc. 05/03/2011 BAX CUSIP Ratification of Auditor Mgmt For For Voted Baxter International Inc. 05/03/2011 BAX CUSIP ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt Against Against Voted Baxter International Inc. 05/03/2011 BAX CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Baxter International Inc. 05/03/2011 BAX CUSIP Employee Stock Purchase Plan Mgmt Against Against Voted Baxter International Inc. 05/03/2011 BAX CUSIP 2011 Incentive Plan Mgmt Against Against Voted Baxter International Inc. 05/03/2011 BAX CUSIP Repeal of Classified Board Mgmt For For Voted Bed Bath & Beyond Inc. 06/23/2011 BBBY CUSIP Elect Warren Eisenberg Mgmt For For Voted Bed Bath & Beyond Inc. 06/23/2011 BBBY CUSIP Elect Leonard Feinstein Mgmt For For Voted Bed Bath & Beyond Inc. 06/23/2011 BBBY CUSIP Elect Steven Temares Mgmt For For Voted Bed Bath & Beyond Inc. 06/23/2011 BBBY CUSIP Elect Dean Adler Mgmt For For Voted Bed Bath & Beyond Inc. 06/23/2011 BBBY CUSIP Elect Stanley Barshay Mgmt For For Voted Bed Bath & Beyond Inc. 06/23/2011 BBBY CUSIP Elect Klaus Eppler Mgmt For For Voted Bed Bath & Beyond Inc. 06/23/2011 BBBY CUSIP Elect Patrick Gaston Mgmt For For Voted Bed Bath & Beyond Inc. 06/23/2011 BBBY CUSIP Elect Jordan Heller Mgmt For For Voted Bed Bath & Beyond Inc. 06/23/2011 BBBY CUSIP Elect Victoria Morrison Mgmt For For Voted Bed Bath & Beyond Inc. 06/23/2011 BBBY CUSIP Ratification of Auditor Mgmt For For Voted Bed Bath & Beyond Inc. 06/23/2011 BBBY CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Bed Bath & Beyond Inc. 06/23/2011 BBBY CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Berkshire Hathaway Inc. 04/30/2011 BRK.A CUSIP Elect Warren Buffett Mgmt For For Voted Berkshire Hathaway Inc. 04/30/2011 BRK.A CUSIP Elect Charles Munger Mgmt For For Voted Berkshire Hathaway Inc. 04/30/2011 BRK.A CUSIP Elect Howard Buffett Mgmt For For Voted Berkshire Hathaway Inc. 04/30/2011 BRK.A CUSIP Elect Stephen Burke Mgmt For For Voted Berkshire Hathaway Inc. 04/30/2011 BRK.A CUSIP Elect Susan Decker Mgmt For For Voted Berkshire Hathaway Inc. 04/30/2011 BRK.A CUSIP Elect William Gates III Mgmt For For Voted Berkshire Hathaway Inc. 04/30/2011 BRK.A CUSIP Elect David Gottesman Mgmt For For Voted Berkshire Hathaway Inc. 04/30/2011 BRK.A CUSIP Elect Charlotte Guyman Mgmt For For Voted Berkshire Hathaway Inc. 04/30/2011 BRK.A CUSIP Elect Donald Keough Mgmt For For Voted Berkshire Hathaway Inc. 04/30/2011 BRK.A CUSIP Elect Thomas Murphy Mgmt For For Voted Berkshire Hathaway Inc. 04/30/2011 BRK.A CUSIP Elect Ronald Olson Mgmt For For Voted Berkshire Hathaway Inc. 04/30/2011 BRK.A CUSIP Elect Walter Scott, Jr. Mgmt For For Voted Berkshire Hathaway Inc. 04/30/2011 BRK.A CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Berkshire Hathaway Inc. 04/30/2011 BRK.A CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Berkshire Hathaway Inc. 04/30/2011 BRK.A CUSIP Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHoldr Against For Voted Best Buy Co., Inc. 06/21/2011 BBY CUSIP Elect Ronald James Mgmt For For Voted Best Buy Co., Inc. 06/21/2011 BBY CUSIP Elect Sanjay Khosla Mgmt For For Voted Best Buy Co., Inc. 06/21/2011 BBY CUSIP Elect George Mikan III Mgmt For For Voted Best Buy Co., Inc. 06/21/2011 BBY CUSIP Elect Matthew Paull Mgmt For For Voted Best Buy Co., Inc. 06/21/2011 BBY CUSIP Elect Richard Schulze Mgmt For For Voted Best Buy Co., Inc. 06/21/2011 BBY CUSIP Elect Hatim Tyabji Mgmt For For Voted Best Buy Co., Inc. 06/21/2011 BBY CUSIP Ratification of Auditor Mgmt For For Voted Best Buy Co., Inc. 06/21/2011 BBY CUSIP Authorization of Board to Set Board Size Mgmt Against Against Voted Best Buy Co., Inc. 06/21/2011 BBY CUSIP Amendment to the 2004 Omnibus Stock and Incentive Plan Mgmt For For Voted Best Buy Co., Inc. 06/21/2011 BBY CUSIP Executive Short-term Incentive Plan Mgmt For For Voted Best Buy Co., Inc. 06/21/2011 BBY CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Best Buy Co., Inc. 06/21/2011 BBY CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Best Buy Co., Inc. 06/21/2011 BBY CUSIP Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Elect Caroline Dorsa Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Elect Stelios Papadopoulos Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Elect George Scangos Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Elect Lynn Schenk Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Elect Alexander Denner Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Elect Nancy Leaming Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Elect Richard Mulligan Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Elect Robert Pangia Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Elect Brian Posner Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Elect Eric Rowinsky Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Elect Stephen Sherwin Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Elect William Young Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Ratification of Auditor Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Biogen Idec Inc. 06/02/2011 BIIB 09062X103 CUSIP Repeal of Classified Board Mgmt For For Voted BorgWarner Inc. 04/27/2011 BWA CUSIP Elect Robin Adams Mgmt For For Voted BorgWarner Inc. 04/27/2011 BWA CUSIP Elect David Brown Mgmt For For Voted BorgWarner Inc. 04/27/2011 BWA CUSIP Elect Jan Carlson Mgmt For For Voted BorgWarner Inc. 04/27/2011 BWA CUSIP Elect Dennis Cuneo Mgmt For For Voted BorgWarner Inc. 04/27/2011 BWA CUSIP Ratification of Auditor Mgmt For For Voted BorgWarner Inc. 04/27/2011 BWA CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted BorgWarner Inc. 04/27/2011 BWA CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Boston Properties, Inc. 05/17/2011 BXP CUSIP Elect Lawrence Bacow Mgmt For For Voted Boston Properties, Inc. 05/17/2011 BXP CUSIP Elect Zoe Baird Mgmt For For Voted Boston Properties, Inc. 05/17/2011 BXP CUSIP Elect Alan Patricof Mgmt For For Voted Boston Properties, Inc. 05/17/2011 BXP CUSIP Elect Martin Turchin Mgmt For For Voted Boston Properties, Inc. 05/17/2011 BXP CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Boston Properties, Inc. 05/17/2011 BXP CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Boston Properties, Inc. 05/17/2011 BXP CUSIP Ratification of Auditor Mgmt For For Voted Boston Properties, Inc. 05/17/2011 BXP CUSIP Shareholder Proposal Regarding Sustainability Report ShrHoldr Against For Voted Broadcom Corporation 05/05/2011 BRCM CUSIP Elect Nancy Handel Mgmt For For Voted Broadcom Corporation 05/05/2011 BRCM CUSIP Elect Eddy Hartenstein Mgmt For For Voted Broadcom Corporation 05/05/2011 BRCM CUSIP Elect Maria Klawe Mgmt For For Voted Broadcom Corporation 05/05/2011 BRCM CUSIP Elect John Major Mgmt For For Voted Broadcom Corporation 05/05/2011 BRCM CUSIP Elect Scott McGregor Mgmt For For Voted Broadcom Corporation 05/05/2011 BRCM CUSIP Elect William Morrow Mgmt For For Voted Broadcom Corporation 05/05/2011 BRCM CUSIP Elect Henry Samueli Mgmt For For Voted Broadcom Corporation 05/05/2011 BRCM CUSIP Elect John Swainson Mgmt For For Voted Broadcom Corporation 05/05/2011 BRCM CUSIP Elect Robert Switz Mgmt For For Voted Broadcom Corporation 05/05/2011 BRCM CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Broadcom Corporation 05/05/2011 BRCM CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Broadcom Corporation 05/05/2011 BRCM CUSIP Ratification of Auditor Mgmt For For Voted BROADRIDGE FINANCIAL SOLUTIONS, INC. 11/17/2010 BR 11133T103 CUSIP Elect Leslie Brun Mgmt For For Voted BROADRIDGE FINANCIAL SOLUTIONS, INC. 11/17/2010 BR 11133T103 CUSIP Elect Richard Daly Mgmt For For Voted BROADRIDGE FINANCIAL SOLUTIONS, INC. 11/17/2010 BR 11133T103 CUSIP Elect Robert Duelks Mgmt For For Voted BROADRIDGE FINANCIAL SOLUTIONS, INC. 11/17/2010 BR 11133T103 CUSIP Elect Richard Haviland Mgmt For For Voted BROADRIDGE FINANCIAL SOLUTIONS, INC. 11/17/2010 BR 11133T103 CUSIP Elect Sandra Jaffee Mgmt For For Voted BROADRIDGE FINANCIAL SOLUTIONS, INC. 11/17/2010 BR 11133T103 CUSIP Elect Alexandra Lebenthal Mgmt For For Voted BROADRIDGE FINANCIAL SOLUTIONS, INC. 11/17/2010 BR 11133T103 CUSIP Elect Stuart Levine Mgmt For For Voted BROADRIDGE FINANCIAL SOLUTIONS, INC. 11/17/2010 BR 11133T103 CUSIP Elect Thomas Perna Mgmt For For Voted BROADRIDGE FINANCIAL SOLUTIONS, INC. 11/17/2010 BR 11133T103 CUSIP Elect Alan Weber Mgmt For For Voted BROADRIDGE FINANCIAL SOLUTIONS, INC. 11/17/2010 BR 11133T103 CUSIP Elect Arthur Weinbach Mgmt For For Voted BROADRIDGE FINANCIAL SOLUTIONS, INC. 11/17/2010 BR 11133T103 CUSIP Ratification of Auditor Mgmt For For Voted BROADRIDGE FINANCIAL SOLUTIONS, INC. 11/17/2010 BR 11133T103 CUSIP Amendment to the 2007 Omnibus Award Plan Mgmt Against Against Voted Brookdale Senior Living Inc. 06/15/2011 BKD CUSIP Elect Wesley Edens Mgmt For For Voted Brookdale Senior Living Inc. 06/15/2011 BKD CUSIP Elect Frank Bumstead Mgmt For For Voted Brookdale Senior Living Inc. 06/15/2011 BKD CUSIP Elect W. E. Sheriff Mgmt For For Voted Brookdale Senior Living Inc. 06/15/2011 BKD CUSIP Ratification of Auditor Mgmt For For Voted Brookdale Senior Living Inc. 06/15/2011 BKD CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Brookdale Senior Living Inc. 06/15/2011 BKD CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted CA, Inc. 07/27/2010 CA 12673P105 CUSIP Elect Raymond Bromark Mgmt For For Voted CA, Inc. 07/27/2010 CA 12673P105 CUSIP Elect Gary Fernandes Mgmt For For Voted CA, Inc. 07/27/2010 CA 12673P105 CUSIP Elect Kay Koplovitz Mgmt For For Voted CA, Inc. 07/27/2010 CA 12673P105 CUSIP Elect Christopher Lofgren Mgmt For For Voted CA, Inc. 07/27/2010 CA 12673P105 CUSIP Elect William McCracken Mgmt For For Voted CA, Inc. 07/27/2010 CA 12673P105 CUSIP Elect Richard Sulpizio Mgmt For For Voted CA, Inc. 07/27/2010 CA 12673P105 CUSIP Elect Laura Unger Mgmt For For Voted CA, Inc. 07/27/2010 CA 12673P105 CUSIP Elect Arthur Weinbach Mgmt For For Voted CA, Inc. 07/27/2010 CA 12673P105 CUSIP Elect Ron Zambonini Mgmt For For Voted CA, Inc. 07/27/2010 CA 12673P105 CUSIP Ratification of Auditor Mgmt For For Voted CA, Inc. 07/27/2010 CA 12673P105 CUSIP Adoption of Stockholder Protection Rights Agreement Mgmt Against Against Voted CA, Inc. 07/27/2010 CA 12673P105 CUSIP Shareholder Proposal Regarding Restricting Executive Compensation ShrHoldr Against For Voted Capital One Financial Corporation 05/11/2011 COF 14040H105 CUSIP Elect Patrick Gross Mgmt For For Voted Capital One Financial Corporation 05/11/2011 COF 14040H105 CUSIP Elect Ann Hackett Mgmt For For Voted Capital One Financial Corporation 05/11/2011 COF 14040H105 CUSIP Elect Pierre Leroy Mgmt For For Voted Capital One Financial Corporation 05/11/2011 COF 14040H105 CUSIP Ratification of Auditor Mgmt For For Voted Capital One Financial Corporation 05/11/2011 COF 14040H105 CUSIP Repeal of Classified Board Mgmt For For Voted Capital One Financial Corporation 05/11/2011 COF 14040H105 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Capital One Financial Corporation 05/11/2011 COF 14040H105 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Cardinal Health, Inc. 11/03/2010 CAH 14149Y108 CUSIP Elect Colleen Arnold Mgmt For For Voted Cardinal Health, Inc. 11/03/2010 CAH 14149Y108 CUSIP Elect George Barrett Mgmt For For Voted Cardinal Health, Inc. 11/03/2010 CAH 14149Y108 CUSIP Elect Glenn Britt Mgmt For For Voted Cardinal Health, Inc. 11/03/2010 CAH 14149Y108 CUSIP Elect Carrie Cox Mgmt For For Voted Cardinal Health, Inc. 11/03/2010 CAH 14149Y108 CUSIP Elect Calvin Darden Mgmt For For Voted Cardinal Health, Inc. 11/03/2010 CAH 14149Y108 CUSIP Elect Bruce Downey Mgmt For For Voted Cardinal Health, Inc. 11/03/2010 CAH 14149Y108 CUSIP Elect John Finn Mgmt For For Voted Cardinal Health, Inc. 11/03/2010 CAH 14149Y108 CUSIP Elect Gregory Kenny Mgmt For For Voted Cardinal Health, Inc. 11/03/2010 CAH 14149Y108 CUSIP Elect James Mongan Mgmt For For Voted Cardinal Health, Inc. 11/03/2010 CAH 14149Y108 CUSIP Elect Richard Notebaert Mgmt For For Voted Cardinal Health, Inc. 11/03/2010 CAH 14149Y108 CUSIP Elect David Raisbeck Mgmt For For Voted Cardinal Health, Inc. 11/03/2010 CAH 14149Y108 CUSIP Elect Jean Spaulding Mgmt For For Voted Cardinal Health, Inc. 11/03/2010 CAH 14149Y108 CUSIP Ratification of Auditor Mgmt For For Voted Cardinal Health, Inc. 11/03/2010 CAH 14149Y108 CUSIP Amendment to Code of Regulations Mgmt Against Against Voted Cardinal Health, Inc. 11/03/2010 CAH 14149Y108 CUSIP Shareholder Proposal Regarding Performance-Based Equity Compensation ShrHoldr Against For Voted Cardinal Health, Inc. 11/03/2010 CAH 14149Y108 CUSIP Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Voted Cardinal Health, Inc. 11/03/2010 CAH 14149Y108 CUSIP Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Elect David Calhoun Mgmt For For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Elect Daniel Dickinson Mgmt For For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Elect Eugene Fife Mgmt For For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Elect Juan Gallardo Mgmt For For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Elect David Goode Mgmt For For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Elect Jesse Greene, Jr. Mgmt For For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Elect Peter Magowan Mgmt For For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Elect Dennis Muilenburg Mgmt For For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Elect Douglas Oberhelman Mgmt For For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Elect William Osborn Mgmt For For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Elect Charles Powell Mgmt For For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Elect Edward Rust, Jr. Mgmt For For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Elect Susan Schwab Mgmt For For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Elect Joshua Smith Mgmt For For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Elect Miles White Mgmt For For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Ratification of Auditor Mgmt For For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Amendment to the Executive Short-Term Incentive Plan Mgmt For For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Shareholder Proposal Regarding Review of Human Rights Policies ShrHoldr Against For Voted Caterpillar Inc. 06/08/2011 CAT CUSIP Shareholder Proposal Regarding Approval of Survivor Benefits (Golden Coffins) ShrHoldr Against For Voted Cephalon, Inc. 05/02/2011 CEPH CUSIP Repeal Bylaw Amendments Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Removal of J. Kevin Buschi Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Removal of William P. Egan Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Removal of Martyn D. Greenacre Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Removal of Vaughn M. Kailian Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Removal of Charles J. Homcy Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Removal of Kevin E. Moley Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Removal of Gail R. Wilensky Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Removal of Dennis L. Winger Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Election of Santo J. Costa Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Election of Abe. M. Freidman Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Election of Richard H. Koppes Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Election of Lawrence N. Kugelman Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Election of Andres Lonner Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Election of John H. McAurthur Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Election of Thomas G. Plaskett Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Election of Blair H. Sheppard Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Repeal Bylaw Amendments Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Removal of J. Kevin Buschi Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Removal of William P. Egan Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Removal of Martyn D. Greenacre Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Removal of Charles J. Homcy Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Removal of Vaughn M. Kailian Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Removal of Kevin E. Moley Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Removal of Gail R. Wilensky Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Removal of Dennis L. Winger Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Election of Santo J. Costa Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Election of Abe. M. Freidman Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Election of Richard H. Koppes Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Election of Lawrence N. Kugelman Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Election of Andres Lonner Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Election of John H. McAurthur Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Election of Thomas G. Plaskett Mgmt N/A N/A Unvoted Cephalon, Inc. 05/02/2011 CEPH CUSIP Election of Blair H. Sheppard Mgmt N/A N/A Unvoted Cephalon, Inc. 05/10/2011 CEPH CUSIP Elect J. Kevin Buchi Mgmt For For Voted Cephalon, Inc. 05/10/2011 CEPH CUSIP Elect William Egan Mgmt For For Voted Cephalon, Inc. 05/10/2011 CEPH CUSIP Elect Martyn Greenacre Mgmt For For Voted Cephalon, Inc. 05/10/2011 CEPH CUSIP Elect Charles Homcy Mgmt For For Voted Cephalon, Inc. 05/10/2011 CEPH CUSIP Elect Vaughn Kailian Mgmt For For Voted Cephalon, Inc. 05/10/2011 CEPH CUSIP Elect Kevin Moley Mgmt For For Voted Cephalon, Inc. 05/10/2011 CEPH CUSIP Elect Charles Sanders Mgmt For For Voted Cephalon, Inc. 05/10/2011 CEPH CUSIP Elect Gail Wilensky Mgmt For For Voted Cephalon, Inc. 05/10/2011 CEPH CUSIP Elect Dennis Winger Mgmt For For Voted Cephalon, Inc. 05/10/2011 CEPH CUSIP Amendment to 2011 Equity Compensation Plan Mgmt For For Voted Cephalon, Inc. 05/10/2011 CEPH CUSIP Ratification of Auditor Mgmt For For Voted Cephalon, Inc. 05/10/2011 CEPH CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Cephalon, Inc. 05/10/2011 CEPH CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted CF Industries Holdings, Inc. 05/11/2011 CF CUSIP Elect Stephen Wilson Mgmt For For Voted CF Industries Holdings, Inc. 05/11/2011 CF CUSIP Elect Wallace Creek Mgmt For For Voted CF Industries Holdings, Inc. 05/11/2011 CF CUSIP Elect William Davisson Mgmt For For Voted CF Industries Holdings, Inc. 05/11/2011 CF CUSIP Elect Robert Kuhbach Mgmt For For Voted CF Industries Holdings, Inc. 05/11/2011 CF CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted CF Industries Holdings, Inc. 05/11/2011 CF CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted CF Industries Holdings, Inc. 05/11/2011 CF CUSIP Ratification of Auditor Mgmt For For Voted CF Industries Holdings, Inc. 05/11/2011 CF CUSIP Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect Linnet Deily Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect Robert Denham Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect Robert Eaton Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect Chuck Hagel Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect Enrique Hernandez, Jr. Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect George Kirkland Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect Donald Rice Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect Kevin Sharer Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect Charles Shoemate Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect John Stumpf Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect Ronald Sugar Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect Carl Ware Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Elect John Watson Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Ratification of Auditor Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Chevron Corporation 05/25/2011 CVX CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Chevron Corporation 05/25/2011 CVX CUSIP Shareholder Proposal Regarding Environmental Expertise on Board ShrHoldr Against For Voted Chevron Corporation 05/25/2011 CVX CUSIP Shareholder Proposal Regarding Establishment of Human Rights Committee ShrHoldr Against For Voted Chevron Corporation 05/25/2011 CVX CUSIP Shareholder Proposal Regarding Linking Executive Pay to Sustainability ShrHoldr Against For Voted Chevron Corporation 05/25/2011 CVX CUSIP Shareholder Proposal Regarding Country Selection Guidelines ShrHoldr Against For Voted Chevron Corporation 05/25/2011 CVX CUSIP Shareholder Proposal Regarding Financial Risks of Climate Change ShrHoldr For Against Voted Chevron Corporation 05/25/2011 CVX CUSIP Shareholder Proposal Regarding Report on Hydraulic Fracturing ShrHoldr Against For Voted Chevron Corporation 05/25/2011 CVX CUSIP Shareholder Proposal Regarding Offshore Drilling Report ShrHoldr Against For Voted Chicago Bridge & Iron Company N.V. 05/04/2011 CBI CUSIP Elect Gary Neale Mgmt For For Voted Chicago Bridge & Iron Company N.V. 05/04/2011 CBI CUSIP Elect J. Charles Jennett Mgmt For For Voted Chicago Bridge & Iron Company N.V. 05/04/2011 CBI CUSIP Elect Larry McVay Mgmt For For Voted Chicago Bridge & Iron Company N.V. 05/04/2011 CBI CUSIP Elect Marsha Williams Mgmt For For Voted Chicago Bridge & Iron Company N.V. 05/04/2011 CBI CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Chicago Bridge & Iron Company N.V. 05/04/2011 CBI CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Chicago Bridge & Iron Company N.V. 05/04/2011 CBI CUSIP Accounts and Reports Mgmt For For Voted Chicago Bridge & Iron Company N.V. 05/04/2011 CBI CUSIP Ratification of Management Board Acts Mgmt Against Against Voted Chicago Bridge & Iron Company N.V. 05/04/2011 CBI CUSIP Ratification of Supervisory Board Acts Mgmt Against Against Voted Chicago Bridge & Iron Company N.V. 05/04/2011 CBI CUSIP Authority to Repurchase Shares Mgmt For For Voted Chicago Bridge & Iron Company N.V. 05/04/2011 CBI CUSIP Appointment of Auditor Mgmt For For Voted Chicago Bridge & Iron Company N.V. 05/04/2011 CBI CUSIP Authority to Issue Shares w/ or w/o Preemptive Rights Mgmt Against Against Voted Chipotle Mexican Grill, Inc. 05/25/2011 CMG CUSIP Elect John Charlesworth Mgmt For For Voted Chipotle Mexican Grill, Inc. 05/25/2011 CMG CUSIP Elect Montgomery Moran Mgmt For For Voted Chipotle Mexican Grill, Inc. 05/25/2011 CMG CUSIP 2011 Stock Incentive Plan Mgmt Against Against Voted Chipotle Mexican Grill, Inc. 05/25/2011 CMG CUSIP Employee Stock Purchase Plan Mgmt Against Against Voted Chipotle Mexican Grill, Inc. 05/25/2011 CMG CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Chipotle Mexican Grill, Inc. 05/25/2011 CMG CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Chipotle Mexican Grill, Inc. 05/25/2011 CMG CUSIP Ratification of Auditor Mgmt For For Voted CIGNA Corporation 04/27/2011 CI CUSIP Elect Roman Martinez IV Mgmt For For Voted CIGNA Corporation 04/27/2011 CI CUSIP Elect Carol Wait Mgmt For For Voted CIGNA Corporation 04/27/2011 CI CUSIP Elect William Zollars Mgmt For For Voted CIGNA Corporation 04/27/2011 CI CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted CIGNA Corporation 04/27/2011 CI CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted CIGNA Corporation 04/27/2011 CI CUSIP Ratification of Auditor Mgmt For For Voted CIGNA Corporation 04/27/2011 CI CUSIP Amendment to the 2005 Long-Term Incentive Plan Mgmt For For Voted Cimarex Energy Co. 05/18/2011 XEC CUSIP Elect David Hentschel Mgmt For For Voted Cimarex Energy Co. 05/18/2011 XEC CUSIP Elect F. H. Merelli Mgmt For For Voted Cimarex Energy Co. 05/18/2011 XEC CUSIP Elect L. Paul Teague Mgmt For For Voted Cimarex Energy Co. 05/18/2011 XEC CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Cimarex Energy Co. 05/18/2011 XEC CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Cimarex Energy Co. 05/18/2011 XEC CUSIP 2011 Equity Incentive Plan Mgmt For For Voted Cimarex Energy Co. 05/18/2011 XEC CUSIP Ratification of Auditor Mgmt For For Voted Cisco Systems, Inc. 11/18/2010 CSCO 17275R102 CUSIP Elect Carol Bartz Mgmt For For Voted Cisco Systems, Inc. 11/18/2010 CSCO 17275R102 CUSIP Elect M. Michele Burns Mgmt For For Voted Cisco Systems, Inc. 11/18/2010 CSCO 17275R102 CUSIP Elect Michael Capellas Mgmt For For Voted Cisco Systems, Inc. 11/18/2010 CSCO 17275R102 CUSIP Elect Larry Carter Mgmt For For Voted Cisco Systems, Inc. 11/18/2010 CSCO 17275R102 CUSIP Elect John Chambers Mgmt For For Voted Cisco Systems, Inc. 11/18/2010 CSCO 17275R102 CUSIP Elect Brian Halla Mgmt For For Voted Cisco Systems, Inc. 11/18/2010 CSCO 17275R102 CUSIP Elect John Hennessy Mgmt For For Voted Cisco Systems, Inc. 11/18/2010 CSCO 17275R102 CUSIP Elect Richard Kovacevich Mgmt For For Voted Cisco Systems, Inc. 11/18/2010 CSCO 17275R102 CUSIP Elect Roderick McGeary Mgmt For For Voted Cisco Systems, Inc. 11/18/2010 CSCO 17275R102 CUSIP Elect Michael Powell Mgmt For For Voted Cisco Systems, Inc. 11/18/2010 CSCO 17275R102 CUSIP Elect Arun Sarin Mgmt For For Voted Cisco Systems, Inc. 11/18/2010 CSCO 17275R102 CUSIP Elect Steven West Mgmt For For Voted Cisco Systems, Inc. 11/18/2010 CSCO 17275R102 CUSIP Elect Jerry Yang Mgmt For For Voted Cisco Systems, Inc. 11/18/2010 CSCO 17275R102 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Cisco Systems, Inc. 11/18/2010 CSCO 17275R102 CUSIP Ratification of Auditor Mgmt For For Voted Cisco Systems, Inc. 11/18/2010 CSCO 17275R102 CUSIP Shareholder Proposal Regarding Formation of Environmental Sustainability Committee ShrHoldr Against For Voted Cisco Systems, Inc. 11/18/2010 CSCO 17275R102 CUSIP Shareholder Proposal Regarding Report on Internet Fragmentation ShrHoldr Against For Voted Cisco Systems, Inc. 11/18/2010 CSCO 17275R102 CUSIP Shareholder Proposal Regarding Restricting Sales to China ShrHoldr Against For Voted Citigroup Inc. 04/21/2011 C CUSIP Elect Alain Belda Mgmt For For Voted Citigroup Inc. 04/21/2011 C CUSIP Elect Timothy Collins Mgmt For For Voted Citigroup Inc. 04/21/2011 C CUSIP Elect Jerry Grundhofer Mgmt For For Voted Citigroup Inc. 04/21/2011 C CUSIP Elect Robert Joss Mgmt For For Voted Citigroup Inc. 04/21/2011 C CUSIP Elect Michael O'Neill Mgmt For For Voted Citigroup Inc. 04/21/2011 C CUSIP Elect Vikram Pandit Mgmt For For Voted Citigroup Inc. 04/21/2011 C CUSIP Elect Richard Parsons Mgmt For For Voted Citigroup Inc. 04/21/2011 C CUSIP Elect Lawrence Ricciardi Mgmt For For Voted Citigroup Inc. 04/21/2011 C CUSIP Elect Judith Rodin Mgmt For For Voted Citigroup Inc. 04/21/2011 C CUSIP Elect Robert Ryan Mgmt For For Voted Citigroup Inc. 04/21/2011 C CUSIP Elect Anthony Santomero Mgmt For For Voted Citigroup Inc. 04/21/2011 C CUSIP Elect Diana Taylor Mgmt For For Voted Citigroup Inc. 04/21/2011 C CUSIP Elect William Thompson, Jr. Mgmt For For Voted Citigroup Inc. 04/21/2011 C CUSIP Elect Ernesto Zedillo Mgmt For For Voted Citigroup Inc. 04/21/2011 C CUSIP Ratification of Auditor Mgmt For For Voted Citigroup Inc. 04/21/2011 C CUSIP Amendment to the 2009 Stock Incentive Plan Mgmt For For Voted Citigroup Inc. 04/21/2011 C CUSIP 2011 Executive Performance Plan Mgmt For For Voted Citigroup Inc. 04/21/2011 C CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Citigroup Inc. 04/21/2011 C CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Citigroup Inc. 04/21/2011 C CUSIP Reverse Stock Split Extension Mgmt For For Voted Citigroup Inc. 04/21/2011 C CUSIP Shareholder Proposal Regarding Affirmation of Political Nonpartisanship ShrHoldr Against For Voted Citigroup Inc. 04/21/2011 C CUSIP Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Voted Citigroup Inc. 04/21/2011 C CUSIP Shareholder Proposal Regarding Risk Management Report ShrHoldr Against For Voted Citigroup Inc. 04/21/2011 C CUSIP Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Voted Citigroup Inc. 04/21/2011 C CUSIP Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures and Securitizations ShrHoldr Against For Voted Coca-Cola Enterprises, Inc. 04/26/2011 CCE 19122T109 CUSIP Elect Jan Bennink Mgmt For For Voted Coca-Cola Enterprises, Inc. 04/26/2011 CCE 19122T109 CUSIP Elect John Brock Mgmt For For Voted Coca-Cola Enterprises, Inc. 04/26/2011 CCE 19122T109 CUSIP Elect Calvin Darden Mgmt For For Voted Coca-Cola Enterprises, Inc. 04/26/2011 CCE 19122T109 CUSIP Elect L. Phillip Humann Mgmt For For Voted Coca-Cola Enterprises, Inc. 04/26/2011 CCE 19122T109 CUSIP Elect Orrin Ingram II Mgmt For For Voted Coca-Cola Enterprises, Inc. 04/26/2011 CCE 19122T109 CUSIP Elect Donna James Mgmt For For Voted Coca-Cola Enterprises, Inc. 04/26/2011 CCE 19122T109 CUSIP Elect Thomas Johnson Mgmt For For Voted Coca-Cola Enterprises, Inc. 04/26/2011 CCE 19122T109 CUSIP Elect Suzanne Labarge Mgmt For For Voted Coca-Cola Enterprises, Inc. 04/26/2011 CCE 19122T109 CUSIP Elect Veronique Morali Mgmt For For Voted Coca-Cola Enterprises, Inc. 04/26/2011 CCE 19122T109 CUSIP Elect Garry Watts Mgmt For For Voted Coca-Cola Enterprises, Inc. 04/26/2011 CCE 19122T109 CUSIP Elect Curtis Welling Mgmt For For Voted Coca-Cola Enterprises, Inc. 04/26/2011 CCE 19122T109 CUSIP Elect Phoebe Wood Mgmt For For Voted Coca-Cola Enterprises, Inc. 04/26/2011 CCE 19122T109 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Coca-Cola Enterprises, Inc. 04/26/2011 CCE 19122T109 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Coca-Cola Enterprises, Inc. 04/26/2011 CCE 19122T109 CUSIP Ratification of Auditor Mgmt For For Voted Coca-Cola Enterprises, Inc. 04/26/2011 CCE 19122T109 CUSIP Shareholder Proposal Regarding Shareholder Approval of Severance Agreements ShrHoldr Against For Voted Comcast Corporation 05/11/2011 CMCSA 20030N101 CUSIP Elect S. Decker Anstrom Mgmt For For Voted Comcast Corporation 05/11/2011 CMCSA 20030N101 CUSIP Elect Kenneth Bacon Mgmt For For Voted Comcast Corporation 05/11/2011 CMCSA 20030N101 CUSIP Elect Sheldon Bonovitz Mgmt For For Voted Comcast Corporation 05/11/2011 CMCSA 20030N101 CUSIP Elect Edward Breen Mgmt For For Voted Comcast Corporation 05/11/2011 CMCSA 20030N101 CUSIP Elect Joseph Collins Mgmt For For Voted Comcast Corporation 05/11/2011 CMCSA 20030N101 CUSIP Elect J. Michael Cook Mgmt For For Voted Comcast Corporation 05/11/2011 CMCSA 20030N101 CUSIP Elect Gerald Hassell Mgmt For For Voted Comcast Corporation 05/11/2011 CMCSA 20030N101 CUSIP Elect Jeffrey Honickman Mgmt For For Voted Comcast Corporation 05/11/2011 CMCSA 20030N101 CUSIP Elect Eduardo Mestre Mgmt For For Voted Comcast Corporation 05/11/2011 CMCSA 20030N101 CUSIP Elect Brian Roberts Mgmt For For Voted Comcast Corporation 05/11/2011 CMCSA 20030N101 CUSIP Elect Ralph Roberts Mgmt For For Voted Comcast Corporation 05/11/2011 CMCSA 20030N101 CUSIP Elect Judith Rodin Mgmt For For Voted Comcast Corporation 05/11/2011 CMCSA 20030N101 CUSIP Ratification of Auditor Mgmt For For Voted Comcast Corporation 05/11/2011 CMCSA 20030N101 CUSIP 2011 Employee Stock Purchase Plan Mgmt For For Voted Comcast Corporation 05/11/2011 CMCSA 20030N101 CUSIP Amendment to the 2002 Restricted Stock Plan Mgmt For For Voted Comcast Corporation 05/11/2011 CMCSA 20030N101 CUSIP Amendment to the 2003 Stock Option Plan Mgmt For For Voted Comcast Corporation 05/11/2011 CMCSA 20030N101 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Comcast Corporation 05/11/2011 CMCSA 20030N101 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Comcast Corporation 05/11/2011 CMCSA 20030N101 CUSIP Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Voted Comcast Corporation 05/11/2011 CMCSA 20030N101 CUSIP Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Voted Community Health Systems, Inc. 05/17/2011 CYH CUSIP Elect W. Larry Cash Mgmt For For Voted Community Health Systems, Inc. 05/17/2011 CYH CUSIP Elect James Ely III Mgmt For For Voted Community Health Systems, Inc. 05/17/2011 CYH CUSIP Elect John Fry Mgmt For For Voted Community Health Systems, Inc. 05/17/2011 CYH CUSIP Elect William Jennings Mgmt For For Voted Community Health Systems, Inc. 05/17/2011 CYH CUSIP Elect H. Mitchell Watson, Jr. Mgmt For For Voted Community Health Systems, Inc. 05/17/2011 CYH CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Community Health Systems, Inc. 05/17/2011 CYH CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Community Health Systems, Inc. 05/17/2011 CYH CUSIP Amendment to the 2009 Stock Option and Award Plan Mgmt Against Against Voted Community Health Systems, Inc. 05/17/2011 CYH CUSIP Ratification of Auditor Mgmt For For Voted ConAgra Foods, Inc. 09/24/2010 CAG CUSIP Elect Mogens Bay Mgmt For For Voted ConAgra Foods, Inc. 09/24/2010 CAG CUSIP Elect Stephen Butler Mgmt For For Voted ConAgra Foods, Inc. 09/24/2010 CAG CUSIP Elect Steven Goldstone Mgmt For For Voted ConAgra Foods, Inc. 09/24/2010 CAG CUSIP Elect Joie Gregor Mgmt For For Voted ConAgra Foods, Inc. 09/24/2010 CAG CUSIP Elect Rajive Johri Mgmt For For Voted ConAgra Foods, Inc. 09/24/2010 CAG CUSIP Elect W.G. Jurgensen Mgmt For For Voted ConAgra Foods, Inc. 09/24/2010 CAG CUSIP Elect Richard Lenny Mgmt For For Voted ConAgra Foods, Inc. 09/24/2010 CAG CUSIP Elect Ruth Ann Marshall Mgmt For For Voted ConAgra Foods, Inc. 09/24/2010 CAG CUSIP Elect Gary Rodkin Mgmt For For Voted ConAgra Foods, Inc. 09/24/2010 CAG CUSIP Elect Andrew Schindler Mgmt For For Voted ConAgra Foods, Inc. 09/24/2010 CAG CUSIP Elect Kenneth Stinson Mgmt For For Voted ConAgra Foods, Inc. 09/24/2010 CAG CUSIP Ratification of Auditor Mgmt For For Voted Concho Resources Inc. 06/02/2011 CXO 20605P101 CUSIP Elect Timothy Leach Mgmt For For Voted Concho Resources Inc. 06/02/2011 CXO 20605P101 CUSIP Elect William Easter III Mgmt For For Voted Concho Resources Inc. 06/02/2011 CXO 20605P101 CUSIP Elect W. Howard Keenan, Jr. Mgmt For For Voted Concho Resources Inc. 06/02/2011 CXO 20605P101 CUSIP Ratification of Auditor Mgmt For For Voted Concho Resources Inc. 06/02/2011 CXO 20605P101 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Concho Resources Inc. 06/02/2011 CXO 20605P101 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect Richard Armitage Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect Richard Auchinleck Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect James Copeland, Jr. Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect Kenneth Duberstein Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect Ruth Harkin Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect Harold McGraw III Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect James Mulva Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect Robert Niblock Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect Harald Norvik Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect William Reilly Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect Victoria Tschinkel Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect Kathryn Turner Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Elect William Wade, Jr. Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Ratification of Auditor Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP 2011 Omnibus Stock and Performance Incentive Plan Mgmt For For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Shareholder Proposal Regarding Adopting Gender Identity and Expression Anti-Bias Policy ShrHoldr Against For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Shareholder Proposal Regarding Lobbying Report ShrHoldr Against For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Shareholder Proposal Regarding Safety Report ShrHoldr Against For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Shareholder Proposal Regarding Louisiana Wetlands ShrHoldr Against For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHoldr Against For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Shareholder Proposal Regarding the Financial Risks of Climate Change ShrHoldr Against For Voted ConocoPhillips 05/11/2011 COP 20825C104 CUSIP Shareholder Proposal Regarding Report on Oil Sands Operations ShrHoldr Against For Voted Continental Resources, Inc. 05/26/2011 CLR CUSIP Elect H. R. Sanders, Jr. Mgmt For For Voted Continental Resources, Inc. 05/26/2011 CLR CUSIP Elect Robert Grant Mgmt For For Voted Continental Resources, Inc. 05/26/2011 CLR CUSIP Ratification of Auditor Mgmt For For Voted Continental Resources, Inc. 05/26/2011 CLR CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Continental Resources, Inc. 05/26/2011 CLR CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Convergys Corporation 04/27/2011 CVG CUSIP Elect Jeffrey Fox Mgmt For For Voted Convergys Corporation 04/27/2011 CVG CUSIP Elect Ronald Nelson Mgmt For For Voted Convergys Corporation 04/27/2011 CVG CUSIP Ratification of Auditor Mgmt For For Voted Convergys Corporation 04/27/2011 CVG CUSIP Adoption of Majority Vote for Election of Directors Mgmt For For Voted Convergys Corporation 04/27/2011 CVG CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Convergys Corporation 04/27/2011 CVG CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Corn Products International, Inc. 05/18/2011 CPO CUSIP Elect Richard Almeida Mgmt For For Voted Corn Products International, Inc. 05/18/2011 CPO CUSIP Elect Gregory Kenny Mgmt For For Voted Corn Products International, Inc. 05/18/2011 CPO CUSIP Elect James Ringler Mgmt For For Voted Corn Products International, Inc. 05/18/2011 CPO CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Corn Products International, Inc. 05/18/2011 CPO CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Corn Products International, Inc. 05/18/2011 CPO CUSIP Ratification of Auditor Mgmt For For Voted Cummins Inc. 05/10/2011 CMI CUSIP Elect Theodore Solso Mgmt For For Voted Cummins Inc. 05/10/2011 CMI CUSIP Elect N. Thomas Linebarger Mgmt For For Voted Cummins Inc. 05/10/2011 CMI CUSIP Elect William Miller Mgmt For For Voted Cummins Inc. 05/10/2011 CMI CUSIP Elect Alexis Herman Mgmt For For Voted Cummins Inc. 05/10/2011 CMI CUSIP Elect Georgia Nelson Mgmt For For Voted Cummins Inc. 05/10/2011 CMI CUSIP Elect Carl Ware Mgmt For For Voted Cummins Inc. 05/10/2011 CMI CUSIP Elect Robert Herdman Mgmt For For Voted Cummins Inc. 05/10/2011 CMI CUSIP Elect Robert Bernhard Mgmt For For Voted Cummins Inc. 05/10/2011 CMI CUSIP Elect Franklin Chang-Diaz Mgmt For For Voted Cummins Inc. 05/10/2011 CMI CUSIP Elect Stephen Dobbs Mgmt For For Voted Cummins Inc. 05/10/2011 CMI CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Cummins Inc. 05/10/2011 CMI CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Cummins Inc. 05/10/2011 CMI CUSIP Ratification of Auditor Mgmt For For Voted Darden Restaurants, Inc. 09/14/2010 DRI CUSIP Elect Leonard Berry Mgmt For For Voted Darden Restaurants, Inc. 09/14/2010 DRI CUSIP Elect Odie Donald Mgmt For For Voted Darden Restaurants, Inc. 09/14/2010 DRI CUSIP Elect Christopher Fraleigh Mgmt For For Voted Darden Restaurants, Inc. 09/14/2010 DRI CUSIP Elect Victoria Harker Mgmt For For Voted Darden Restaurants, Inc. 09/14/2010 DRI CUSIP Elect David Hughes Mgmt For For Voted Darden Restaurants, Inc. 09/14/2010 DRI CUSIP Elect Charles Ledsinger, Jr. Mgmt For For Voted Darden Restaurants, Inc. 09/14/2010 DRI CUSIP Elect William Lewis, Jr. Mgmt For For Voted Darden Restaurants, Inc. 09/14/2010 DRI CUSIP Elect Connie Mack III Mgmt For For Voted Darden Restaurants, Inc. 09/14/2010 DRI CUSIP Elect Andrew Madsen Mgmt For For Voted Darden Restaurants, Inc. 09/14/2010 DRI CUSIP Elect Clarence Otis Jr. Mgmt For For Voted Darden Restaurants, Inc. 09/14/2010 DRI CUSIP Elect Michael Rose Mgmt For For Voted Darden Restaurants, Inc. 09/14/2010 DRI CUSIP Elect Maria Sastre Mgmt For For Voted Darden Restaurants, Inc. 09/14/2010 DRI CUSIP Amendment to the 2002 Stock incentive Plan Mgmt Against Against Voted Darden Restaurants, Inc. 09/14/2010 DRI CUSIP Ratification of Auditor Mgmt For For Voted Davita Inc. 06/06/2011 DVA 23918K108 CUSIP Elect Pamela Arway Mgmt For For Voted Davita Inc. 06/06/2011 DVA 23918K108 CUSIP Elect Charles Berg Mgmt For For Voted Davita Inc. 06/06/2011 DVA 23918K108 CUSIP Elect Willard Brittain, Jr. Mgmt For For Voted Davita Inc. 06/06/2011 DVA 23918K108 CUSIP Elect Carol Anthony Davidson Mgmt For For Voted Davita Inc. 06/06/2011 DVA 23918K108 CUSIP Elect Paul Diaz Mgmt For For Voted Davita Inc. 06/06/2011 DVA 23918K108 CUSIP Elect Peter Grauer Mgmt For For Voted Davita Inc. 06/06/2011 DVA 23918K108 CUSIP Elect John Nehra Mgmt For For Voted Davita Inc. 06/06/2011 DVA 23918K108 CUSIP Elect William Roper Mgmt For For Voted Davita Inc. 06/06/2011 DVA 23918K108 CUSIP Elect Kent Thiry Mgmt For For Voted Davita Inc. 06/06/2011 DVA 23918K108 CUSIP Elect Roger Valine Mgmt For For Voted Davita Inc. 06/06/2011 DVA 23918K108 CUSIP 2011 Incentive Award Plan Mgmt Against Against Voted Davita Inc. 06/06/2011 DVA 23918K108 CUSIP Ratification of Auditor Mgmt For For Voted Davita Inc. 06/06/2011 DVA 23918K108 CUSIP ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For Voted Davita Inc. 06/06/2011 DVA 23918K108 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Davita Inc. 06/06/2011 DVA 23918K108 CUSIP Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted Dean Foods Company 05/19/2011 DF CUSIP Elect Stephen Green Mgmt For For Voted Dean Foods Company 05/19/2011 DF CUSIP Elect Joseph Hardin, Jr. Mgmt For For Voted Dean Foods Company 05/19/2011 DF CUSIP Elect John Muse Mgmt For For Voted Dean Foods Company 05/19/2011 DF CUSIP Amendment to the 2007 Stock Incentive Plan Mgmt Against Against Voted Dean Foods Company 05/19/2011 DF CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Dean Foods Company 05/19/2011 DF CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Dean Foods Company 05/19/2011 DF CUSIP Ratification of Auditor Mgmt For For Voted Dean Foods Company 05/19/2011 DF CUSIP Shareholder Proposal Regarding Restricting Tax Gross-Up Payments ShrHoldr Against For Voted Deere & Company 02/23/2011 DE CUSIP Elect Charles Holliday, Jr. Mgmt For For Voted Deere & Company 02/23/2011 DE CUSIP Elect Dipak Jain Mgmt For For Voted Deere & Company 02/23/2011 DE CUSIP Elect Joachim Milberg Mgmt For For Voted Deere & Company 02/23/2011 DE CUSIP Elect Richard Myers Mgmt For For Voted Deere & Company 02/23/2011 DE CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Deere & Company 02/23/2011 DE CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Deere & Company 02/23/2011 DE CUSIP Ratification of Auditor Mgmt For For Voted Dell Inc. 08/12/2010 DELL 24702R101 CUSIP Elect James Breyer Mgmt For For Voted Dell Inc. 08/12/2010 DELL 24702R101 CUSIP Elect Donald Carty Mgmt For For Voted Dell Inc. 08/12/2010 DELL 24702R101 CUSIP Elect Michael Dell Mgmt For For Voted Dell Inc. 08/12/2010 DELL 24702R101 CUSIP Elect William Gray, III Mgmt For For Voted Dell Inc. 08/12/2010 DELL 24702R101 CUSIP Elect Judy Lewent Mgmt For For Voted Dell Inc. 08/12/2010 DELL 24702R101 CUSIP Elect Thomas Luce, III Mgmt For For Voted Dell Inc. 08/12/2010 DELL 24702R101 CUSIP Elect Klaus Luft Mgmt For For Voted Dell Inc. 08/12/2010 DELL 24702R101 CUSIP Elect Alex Mandl Mgmt For For Voted Dell Inc. 08/12/2010 DELL 24702R101 CUSIP Elect Shantanu Narayen Mgmt For For Voted Dell Inc. 08/12/2010 DELL 24702R101 CUSIP Elect Sam Nunn Mgmt For For Voted Dell Inc. 08/12/2010 DELL 24702R101 CUSIP Elect H. Ross Perot, Jr. Mgmt For For Voted Dell Inc. 08/12/2010 DELL 24702R101 CUSIP Ratification of Auditor Mgmt For For Voted Dell Inc. 08/12/2010 DELL 24702R101 CUSIP Elimination of Supermajority Requirement Mgmt For For Voted Dell Inc. 08/12/2010 DELL 24702R101 CUSIP Shareholder Proposal Regarding Reimbursement of Solicitation Expenses ShrHoldr Against For Voted Dell Inc. 08/12/2010 DELL 24702R101 CUSIP Shareholder Proposal Regarding Advisory Vote on Compensation (Say on Pay) ShrHoldr Against For Voted Devon Energy Corporation 06/08/2011 DVN 25179M103 CUSIP Elect Robert Henry Mgmt For For Voted Devon Energy Corporation 06/08/2011 DVN 25179M103 CUSIP Elect John Hill Mgmt For For Voted Devon Energy Corporation 06/08/2011 DVN 25179M103 CUSIP Elect Michael Kanovsky Mgmt For For Voted Devon Energy Corporation 06/08/2011 DVN 25179M103 CUSIP Elect Robert Mosbacher, Jr. Mgmt For For Voted Devon Energy Corporation 06/08/2011 DVN 25179M103 CUSIP Elect J. Larry Nichols Mgmt For For Voted Devon Energy Corporation 06/08/2011 DVN 25179M103 CUSIP Elect Duane Radtke Mgmt For For Voted Devon Energy Corporation 06/08/2011 DVN 25179M103 CUSIP Elect Mary Ricciardello Mgmt For For Voted Devon Energy Corporation 06/08/2011 DVN 25179M103 CUSIP Elect John Richels Mgmt For For Voted Devon Energy Corporation 06/08/2011 DVN 25179M103 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Devon Energy Corporation 06/08/2011 DVN 25179M103 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Devon Energy Corporation 06/08/2011 DVN 25179M103 CUSIP Elimination of Supermajority Requirement Mgmt For For Voted Devon Energy Corporation 06/08/2011 DVN 25179M103 CUSIP Technical Amendments to Certificate of Incorporation Mgmt For For Voted Devon Energy Corporation 06/08/2011 DVN 25179M103 CUSIP Ratification of Auditor Mgmt For For Voted Devon Energy Corporation 06/08/2011 DVN 25179M103 CUSIP Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted Digital Realty Trust, Inc. 04/25/2011 DLR CUSIP Elect Richard Magnuson Mgmt For For Voted Digital Realty Trust, Inc. 04/25/2011 DLR CUSIP Elect Michael Foust Mgmt For For Voted Digital Realty Trust, Inc. 04/25/2011 DLR CUSIP Elect Laurence Chapman Mgmt For For Voted Digital Realty Trust, Inc. 04/25/2011 DLR CUSIP Elect Kathleen Earley Mgmt For For Voted Digital Realty Trust, Inc. 04/25/2011 DLR CUSIP Elect Ruann Ernst Mgmt For For Voted Digital Realty Trust, Inc. 04/25/2011 DLR CUSIP Elect Dennis Singleton Mgmt For For Voted Digital Realty Trust, Inc. 04/25/2011 DLR CUSIP Elect Robert Zerbst Mgmt For For Voted Digital Realty Trust, Inc. 04/25/2011 DLR CUSIP Ratification of Auditor Mgmt For For Voted Digital Realty Trust, Inc. 04/25/2011 DLR CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Digital Realty Trust, Inc. 04/25/2011 DLR CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted DIRECTV 04/28/2011 DTV 25490A101 CUSIP Elect David Dillon Mgmt For For Voted DIRECTV 04/28/2011 DTV 25490A101 CUSIP Elect Samuel DiPiazza, Jr. Mgmt For For Voted DIRECTV 04/28/2011 DTV 25490A101 CUSIP Elect Lorrie Norrington Mgmt For For Voted DIRECTV 04/28/2011 DTV 25490A101 CUSIP Ratification of Auditor Mgmt For For Voted DIRECTV 04/28/2011 DTV 25490A101 CUSIP Amendment to Dual Class Stock Mgmt For For Voted DIRECTV 04/28/2011 DTV 25490A101 CUSIP Repeal of Classified Board Mgmt For For Voted DIRECTV 04/28/2011 DTV 25490A101 CUSIP Adoption of Majority Vote for Election of Directors Mgmt For For Voted DIRECTV 04/28/2011 DTV 25490A101 CUSIP Limitation of Right to Call a Special Meeting Mgmt Against Against Voted DIRECTV 04/28/2011 DTV 25490A101 CUSIP Adoption of Delaware as the Exclusive Forum for Certain Disputes Mgmt Against Against Voted DIRECTV 04/28/2011 DTV 25490A101 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted DIRECTV 04/28/2011 DTV 25490A101 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Dolby Laboratories, Inc. 02/02/2011 DLB 25659T107 CUSIP Elect Kevin Yeaman Mgmt For For Voted Dolby Laboratories, Inc. 02/02/2011 DLB 25659T107 CUSIP Elect Peter Gotcher Mgmt For For Voted Dolby Laboratories, Inc. 02/02/2011 DLB 25659T107 CUSIP Elect David Dolby Mgmt For For Voted Dolby Laboratories, Inc. 02/02/2011 DLB 25659T107 CUSIP Elect Nicholas Donatiello, Jr. Mgmt For For Voted Dolby Laboratories, Inc. 02/02/2011 DLB 25659T107 CUSIP Elect Ted Hall Mgmt For For Voted Dolby Laboratories, Inc. 02/02/2011 DLB 25659T107 CUSIP Elect Bill Jasper Mgmt For For Voted Dolby Laboratories, Inc. 02/02/2011 DLB 25659T107 CUSIP Elect Sanford Robertson Mgmt For For Voted Dolby Laboratories, Inc. 02/02/2011 DLB 25659T107 CUSIP Elect Roger Siboni Mgmt For For Voted Dolby Laboratories, Inc. 02/02/2011 DLB 25659T107 CUSIP Elect Avadis Tevanian, Jr. Mgmt For For Voted Dolby Laboratories, Inc. 02/02/2011 DLB 25659T107 CUSIP Amendment to the 2005 Stock Plan Mgmt Against Against Voted Dolby Laboratories, Inc. 02/02/2011 DLB 25659T107 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Dolby Laboratories, Inc. 02/02/2011 DLB 25659T107 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Dolby Laboratories, Inc. 02/02/2011 DLB 25659T107 CUSIP Ratification of Auditor Mgmt For For Voted Dollar Tree, Inc. 06/16/2011 DLTR CUSIP Elect Macon Brock, Jr. Mgmt For For Voted Dollar Tree, Inc. 06/16/2011 DLTR CUSIP Elect Mary Citrino Mgmt For For Voted Dollar Tree, Inc. 06/16/2011 DLTR CUSIP Elect Thomas Whiddon Mgmt For For Voted Dollar Tree, Inc. 06/16/2011 DLTR CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Dollar Tree, Inc. 06/16/2011 DLTR CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Dollar Tree, Inc. 06/16/2011 DLTR CUSIP Omnibus Incentive Plan Mgmt For For Voted Dollar Tree, Inc. 06/16/2011 DLTR CUSIP Ratification of Auditor Mgmt For For Voted Domtar Corporation 05/04/2011 UFS CUSIP Elect Jack Bingleman Mgmt For For Voted Domtar Corporation 05/04/2011 UFS CUSIP Elect Louis Gignac Mgmt For For Voted Domtar Corporation 05/04/2011 UFS CUSIP Elect Brian Levitt Mgmt For For Voted Domtar Corporation 05/04/2011 UFS CUSIP Elect Harold MacKay Mgmt For For Voted Domtar Corporation 05/04/2011 UFS CUSIP Elect David Maffucci Mgmt For For Voted Domtar Corporation 05/04/2011 UFS CUSIP Elect W. Henson Moore Mgmt For For Voted Domtar Corporation 05/04/2011 UFS CUSIP Elect Michael Onustock Mgmt For For Voted Domtar Corporation 05/04/2011 UFS CUSIP Elect Robert Steacy Mgmt For For Voted Domtar Corporation 05/04/2011 UFS CUSIP Elect Pamela Strobel Mgmt For For Voted Domtar Corporation 05/04/2011 UFS CUSIP Elect Richard Tan Mgmt For For Voted Domtar Corporation 05/04/2011 UFS CUSIP Elect Denis Turcotte Mgmt For For Voted Domtar Corporation 05/04/2011 UFS CUSIP Elect John Williams Mgmt For For Voted Domtar Corporation 05/04/2011 UFS CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Domtar Corporation 05/04/2011 UFS CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Domtar Corporation 05/04/2011 UFS CUSIP Appointment of Auditor Mgmt For For Voted Dover Corporation 05/05/2011 DOV CUSIP Elect David Benson Mgmt For For Voted Dover Corporation 05/05/2011 DOV CUSIP Elect Robert Cremin Mgmt For For Voted Dover Corporation 05/05/2011 DOV CUSIP Elect Jean-Pierre Ergas Mgmt For For Voted Dover Corporation 05/05/2011 DOV CUSIP Elect Peter Francis Mgmt For For Voted Dover Corporation 05/05/2011 DOV CUSIP Elect Kristiane Graham Mgmt For For Voted Dover Corporation 05/05/2011 DOV CUSIP Elect Robert Livingston Mgmt For For Voted Dover Corporation 05/05/2011 DOV CUSIP Elect Richard Lochridge Mgmt For For Voted Dover Corporation 05/05/2011 DOV CUSIP Elect Bernard Rethore Mgmt For For Voted Dover Corporation 05/05/2011 DOV CUSIP Elect Michael Stubbs Mgmt For For Voted Dover Corporation 05/05/2011 DOV CUSIP Elect Stephen Todd Mgmt For For Voted Dover Corporation 05/05/2011 DOV CUSIP Elect Stephen Wagner Mgmt For For Voted Dover Corporation 05/05/2011 DOV CUSIP Elect Mary Winston Mgmt For For Voted Dover Corporation 05/05/2011 DOV CUSIP Ratification of Auditor Mgmt For For Voted Dover Corporation 05/05/2011 DOV CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Dover Corporation 05/05/2011 DOV CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Dr Pepper Snapple Group, Inc. 05/19/2011 DPS 26138E109 CUSIP Elect Joyce Roche Mgmt For For Voted Dr Pepper Snapple Group, Inc. 05/19/2011 DPS 26138E109 CUSIP Elect Wayne Sanders Mgmt For For Voted Dr Pepper Snapple Group, Inc. 05/19/2011 DPS 26138E109 CUSIP Elect Jack Stahl Mgmt For For Voted Dr Pepper Snapple Group, Inc. 05/19/2011 DPS 26138E109 CUSIP Elect Larry Young Mgmt For For Voted Dr Pepper Snapple Group, Inc. 05/19/2011 DPS 26138E109 CUSIP Ratification of Auditor Mgmt For For Voted Dr Pepper Snapple Group, Inc. 05/19/2011 DPS 26138E109 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Dr Pepper Snapple Group, Inc. 05/19/2011 DPS 26138E109 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted DST Systems, Inc. 05/10/2011 DST CUSIP Elect George Argyros Mgmt For For Voted DST Systems, Inc. 05/10/2011 DST CUSIP Elect Lawrence Higby Mgmt For For Voted DST Systems, Inc. 05/10/2011 DST CUSIP Elect Thomas McDonnell Mgmt For For Voted DST Systems, Inc. 05/10/2011 DST CUSIP Elect M. Jeannine Strandjord Mgmt For For Voted DST Systems, Inc. 05/10/2011 DST CUSIP Ratification of Auditor Mgmt For For Voted DST Systems, Inc. 05/10/2011 DST CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted DST Systems, Inc. 05/10/2011 DST CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted E. I. du Pont de Nemours and Company 04/27/2011 DD CUSIP Elect Richard Brown Mgmt For For Voted E. I. du Pont de Nemours and Company 04/27/2011 DD CUSIP Elect Robert Brown Mgmt For For Voted E. I. du Pont de Nemours and Company 04/27/2011 DD CUSIP Elect Bertrand Collomb Mgmt For For Voted E. I. du Pont de Nemours and Company 04/27/2011 DD CUSIP Elect Curtis Crawford Mgmt For For Voted E. I. du Pont de Nemours and Company 04/27/2011 DD CUSIP Elect Alexander Cutler Mgmt For For Voted E. I. du Pont de Nemours and Company 04/27/2011 DD CUSIP Elect Eleuthere Du Pont Mgmt For For Voted E. I. du Pont de Nemours and Company 04/27/2011 DD CUSIP Elect Marillyn Hewson Mgmt For For Voted E. I. du Pont de Nemours and Company 04/27/2011 DD CUSIP Elect Lois Juliber Mgmt For For Voted E. I. du Pont de Nemours and Company 04/27/2011 DD CUSIP Elect Ellen Kullman Mgmt For For Voted E. I. du Pont de Nemours and Company 04/27/2011 DD CUSIP Elect William Reilly Mgmt For For Voted E. I. du Pont de Nemours and Company 04/27/2011 DD CUSIP Ratification of Auditor Mgmt For For Voted E. I. du Pont de Nemours and Company 04/27/2011 DD CUSIP Amendment to the Equity and Incentive Plan Mgmt Against Against Voted E. I. du Pont de Nemours and Company 04/27/2011 DD CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted E. I. du Pont de Nemours and Company 04/27/2011 DD CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted E. I. du Pont de Nemours and Company 04/27/2011 DD CUSIP Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Voted E. I. du Pont de Nemours and Company 04/27/2011 DD CUSIP Shareholder Proposal Regarding Genetically Engineered Organisms ShrHoldr Against For Voted E. I. du Pont de Nemours and Company 04/27/2011 DD CUSIP Shareholder Proposal Regarding Comparison Between Executive and Employee Pay ShrHoldr Against For Voted Eastman Chemical Company 05/05/2011 EMN CUSIP Elect Humberto Alfonso Mgmt For For Voted Eastman Chemical Company 05/05/2011 EMN CUSIP Elect Michael Connors Mgmt For For Voted Eastman Chemical Company 05/05/2011 EMN CUSIP Elect Howard Lance Mgmt For For Voted Eastman Chemical Company 05/05/2011 EMN CUSIP Elect James Rogers Mgmt For For Voted Eastman Chemical Company 05/05/2011 EMN CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Eastman Chemical Company 05/05/2011 EMN CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Eastman Chemical Company 05/05/2011 EMN CUSIP Ratification of Auditor Mgmt For For Voted Eastman Chemical Company 05/05/2011 EMN CUSIP Repeal of Classified Board Mgmt For For Voted Eastman Chemical Company 05/05/2011 EMN CUSIP Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Voted EBay Inc. 04/28/2011 EBAY CUSIP Elect Fred Anderson Mgmt For For Voted EBay Inc. 04/28/2011 EBAY CUSIP Elect Edward Barnholt Mgmt For For Voted EBay Inc. 04/28/2011 EBAY CUSIP Elect Scott Cook Mgmt For For Voted EBay Inc. 04/28/2011 EBAY CUSIP Elect John Donahoe Mgmt For For Voted EBay Inc. 04/28/2011 EBAY CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted EBay Inc. 04/28/2011 EBAY CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted EBay Inc. 04/28/2011 EBAY CUSIP Ratification of Auditor Mgmt For For Voted EBay Inc. 04/28/2011 EBAY CUSIP Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Voted Eli Lilly and Company 04/18/2011 LLY CUSIP Elect Michael Eskew Mgmt For For Voted Eli Lilly and Company 04/18/2011 LLY CUSIP Elect Alfred Gilman Mgmt For For Voted Eli Lilly and Company 04/18/2011 LLY CUSIP Elect Karen Horn Mgmt For For Voted Eli Lilly and Company 04/18/2011 LLY CUSIP Elect John Lechleiter Mgmt For For Voted Eli Lilly and Company 04/18/2011 LLY CUSIP Ratification of Auditor Mgmt For For Voted Eli Lilly and Company 04/18/2011 LLY CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Eli Lilly and Company 04/18/2011 LLY CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Eli Lilly and Company 04/18/2011 LLY CUSIP Repeal of Classified Board Mgmt For For Voted Eli Lilly and Company 04/18/2011 LLY CUSIP Elimination of Supermajority Requirements Mgmt For For Voted Eli Lilly and Company 04/18/2011 LLY CUSIP Executive Officer Incentive Plan Mgmt Against Against Voted EMC Corporation 05/04/2011 EMC CUSIP Elect Michael Brown Mgmt For For Voted EMC Corporation 05/04/2011 EMC CUSIP Elect Randolph Cowen Mgmt For For Voted EMC Corporation 05/04/2011 EMC CUSIP Elect Michael Cronin Mgmt For For Voted EMC Corporation 05/04/2011 EMC CUSIP Elect Gail Deegan Mgmt For For Voted EMC Corporation 05/04/2011 EMC CUSIP Elect James DiStasio Mgmt For For Voted EMC Corporation 05/04/2011 EMC CUSIP Elect John Egan Mgmt For For Voted EMC Corporation 05/04/2011 EMC CUSIP Elect Edmund Kelly Mgmt For For Voted EMC Corporation 05/04/2011 EMC CUSIP Elect Windle Priem Mgmt For For Voted EMC Corporation 05/04/2011 EMC CUSIP Elect Paul Sagan Mgmt For For Voted EMC Corporation 05/04/2011 EMC CUSIP Elect David Strohm Mgmt For For Voted EMC Corporation 05/04/2011 EMC CUSIP Elect Joseph Tucci Mgmt For For Voted EMC Corporation 05/04/2011 EMC CUSIP Ratification of Auditor Mgmt For For Voted EMC Corporation 05/04/2011 EMC CUSIP Amendment to the 2003 Stock Plan Mgmt Against Against Voted EMC Corporation 05/04/2011 EMC CUSIP Amendment to Right to Call a Special Meeting Mgmt For For Voted EMC Corporation 05/04/2011 EMC CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted EMC Corporation 05/04/2011 EMC CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Endo Pharmaceuticals Holdings Inc. 05/25/2011 ENDP 29264F205 CUSIP Elect John Delucca Mgmt For For Voted Endo Pharmaceuticals Holdings Inc. 05/25/2011 ENDP 29264F205 CUSIP Elect David Holveck Mgmt For For Voted Endo Pharmaceuticals Holdings Inc. 05/25/2011 ENDP 29264F205 CUSIP Elect Nancy Hutson Mgmt For For Voted Endo Pharmaceuticals Holdings Inc. 05/25/2011 ENDP 29264F205 CUSIP Elect Michael Hyatt Mgmt For For Voted Endo Pharmaceuticals Holdings Inc. 05/25/2011 ENDP 29264F205 CUSIP Elect Roger Kimmel Mgmt For For Voted Endo Pharmaceuticals Holdings Inc. 05/25/2011 ENDP 29264F205 CUSIP Elect William P. Montague Mgmt For For Voted Endo Pharmaceuticals Holdings Inc. 05/25/2011 ENDP 29264F205 CUSIP Elect David Nash Mgmt For For Voted Endo Pharmaceuticals Holdings Inc. 05/25/2011 ENDP 29264F205 CUSIP Elect Joseph Scodari Mgmt For For Voted Endo Pharmaceuticals Holdings Inc. 05/25/2011 ENDP 29264F205 CUSIP Elect William Spengler Mgmt For For Voted Endo Pharmaceuticals Holdings Inc. 05/25/2011 ENDP 29264F205 CUSIP Ratification of Auditor Mgmt For For Voted Endo Pharmaceuticals Holdings Inc. 05/25/2011 ENDP 29264F205 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Endo Pharmaceuticals Holdings Inc. 05/25/2011 ENDP 29264F205 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Endo Pharmaceuticals Holdings Inc. 05/25/2011 ENDP 29264F205 CUSIP Employee Stock Purchase Plan Mgmt For For Voted EOG Resources, Inc. 05/03/2011 EOG 26875P101 CUSIP Elect George Alcorn Mgmt For For Voted EOG Resources, Inc. 05/03/2011 EOG 26875P101 CUSIP Elect Charles Crisp Mgmt For For Voted EOG Resources, Inc. 05/03/2011 EOG 26875P101 CUSIP Elect James Day Mgmt For For Voted EOG Resources, Inc. 05/03/2011 EOG 26875P101 CUSIP Elect Mark Papa Mgmt For For Voted EOG Resources, Inc. 05/03/2011 EOG 26875P101 CUSIP Elect H. Leighton Steward Mgmt For For Voted EOG Resources, Inc. 05/03/2011 EOG 26875P101 CUSIP Elect Donald Textor Mgmt For For Voted EOG Resources, Inc. 05/03/2011 EOG 26875P101 CUSIP Elect Frank Wisner Mgmt For For Voted EOG Resources, Inc. 05/03/2011 EOG 26875P101 CUSIP Ratification of Auditor Mgmt For For Voted EOG Resources, Inc. 05/03/2011 EOG 26875P101 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted EOG Resources, Inc. 05/03/2011 EOG 26875P101 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted EOG Resources, Inc. 05/03/2011 EOG 26875P101 CUSIP Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHoldr Against For Voted EOG Resources, Inc. 05/03/2011 EOG 26875P101 CUSIP Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Voted Express Scripts, Inc. 05/04/2011 ESRX CUSIP Elect Gary Benanav Mgmt For For Voted Express Scripts, Inc. 05/04/2011 ESRX CUSIP Elect Maura Breen Mgmt For For Voted Express Scripts, Inc. 05/04/2011 ESRX CUSIP Elect Nicholas LaHowchic Mgmt For For Voted Express Scripts, Inc. 05/04/2011 ESRX CUSIP Elect Thomas Mac Mahon Mgmt For For Voted Express Scripts, Inc. 05/04/2011 ESRX CUSIP Elect Frank Mergenthaler Mgmt For For Voted Express Scripts, Inc. 05/04/2011 ESRX CUSIP Elect Woodrow Myers, Jr. Mgmt For For Voted Express Scripts, Inc. 05/04/2011 ESRX CUSIP Elect John Parker, Jr. Mgmt For For Voted Express Scripts, Inc. 05/04/2011 ESRX CUSIP Elect George Paz Mgmt For For Voted Express Scripts, Inc. 05/04/2011 ESRX CUSIP Elect Samuel Skinner Mgmt For For Voted Express Scripts, Inc. 05/04/2011 ESRX CUSIP Elect Seymour Sternberg Mgmt For For Voted Express Scripts, Inc. 05/04/2011 ESRX CUSIP Ratification of Auditor Mgmt For For Voted Express Scripts, Inc. 05/04/2011 ESRX CUSIP Amendment to Bylaws to Permit Shareholders to Call a Special Meeting Mgmt For For Voted Express Scripts, Inc. 05/04/2011 ESRX CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Express Scripts, Inc. 05/04/2011 ESRX CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Express Scripts, Inc. 05/04/2011 ESRX CUSIP 2011 Long-Term Incentive Plan Mgmt For For Voted Express Scripts, Inc. 05/04/2011 ESRX CUSIP Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Voted Exxon Mobil Corporation 05/25/2011 XOM 30231G102 CUSIP Elect Michael Boskin Mgmt For For Voted Exxon Mobil Corporation 05/25/2011 XOM 30231G102 CUSIP Elect Peter Brabeck-Letmathe Mgmt For For Voted Exxon Mobil Corporation 05/25/2011 XOM 30231G102 CUSIP Elect Larry Faulkner Mgmt For For Voted Exxon Mobil Corporation 05/25/2011 XOM 30231G102 CUSIP Elect Jay Fishman Mgmt For For Voted Exxon Mobil Corporation 05/25/2011 XOM 30231G102 CUSIP Elect Kenneth Frazier Mgmt For For Voted Exxon Mobil Corporation 05/25/2011 XOM 30231G102 CUSIP Elect William George Mgmt For For Voted Exxon Mobil Corporation 05/25/2011 XOM 30231G102 CUSIP Elect Marilyn Nelson Mgmt For For Voted Exxon Mobil Corporation 05/25/2011 XOM 30231G102 CUSIP Elect Samuel Palmisano Mgmt For For Voted Exxon Mobil Corporation 05/25/2011 XOM 30231G102 CUSIP Elect Steven Reinemund Mgmt For For Voted Exxon Mobil Corporation 05/25/2011 XOM 30231G102 CUSIP Elect Rex Tillerson Mgmt For For Voted Exxon Mobil Corporation 05/25/2011 XOM 30231G102 CUSIP Elect Edward Whitacre, Jr. Mgmt For For Voted Exxon Mobil Corporation 05/25/2011 XOM 30231G102 CUSIP Ratification of Auditor Mgmt For For Voted Exxon Mobil Corporation 05/25/2011 XOM 30231G102 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Exxon Mobil Corporation 05/25/2011 XOM 30231G102 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Exxon Mobil Corporation 05/25/2011 XOM 30231G102 CUSIP Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Voted Exxon Mobil Corporation 05/25/2011 XOM 30231G102 CUSIP Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Voted Exxon Mobil Corporation 05/25/2011 XOM 30231G102 CUSIP Shareholder Proposal Regarding Sexual Orientation and Gender identity Anti-Bias Policy ShrHoldr Against For Voted Exxon Mobil Corporation 05/25/2011 XOM 30231G102 CUSIP Shareholder Proposal Regarding Human Right to Water ShrHoldr Against For Voted Exxon Mobil Corporation 05/25/2011 XOM 30231G102 CUSIP Shareholder Proposal Regarding Report on Oil Sands Operations ShrHoldr Against For Voted Exxon Mobil Corporation 05/25/2011 XOM 30231G102 CUSIP Shareholder Proposal Regarding Report on Hydraulic Fracturing ShrHoldr Against For Voted Exxon Mobil Corporation 05/25/2011 XOM 30231G102 CUSIP Shareholder Proposal Regarding Report on Technology and Products to Become Environmentally Sustainable ShrHoldr Against For Voted Exxon Mobil Corporation 05/25/2011 XOM 30231G102 CUSIP Shareholder Proposal Regarding Greenhouse Gas Emission Goals ShrHoldr Against For Voted F5 Networks, Inc. 03/14/2011 FFIV CUSIP Elect John Chapple Mgmt For For Voted F5 Networks, Inc. 03/14/2011 FFIV CUSIP Elect A. Gary Ames Mgmt For For Voted F5 Networks, Inc. 03/14/2011 FFIV CUSIP Elect Scott Thompson Mgmt For For Voted F5 Networks, Inc. 03/14/2011 FFIV CUSIP Ratification of Auditor Mgmt For For Voted F5 Networks, Inc. 03/14/2011 FFIV CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted F5 Networks, Inc. 03/14/2011 FFIV CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted FactSet Research Systems Inc. 12/14/2010 FDS CUSIP Elect Joseph Laird, Jr. Mgmt For For Voted FactSet Research Systems Inc. 12/14/2010 FDS CUSIP Elect James McGonigle Mgmt For For Voted FactSet Research Systems Inc. 12/14/2010 FDS CUSIP Elect Charles Snyder Mgmt For For Voted FactSet Research Systems Inc. 12/14/2010 FDS CUSIP Ratification of Auditor Mgmt For For Voted FactSet Research Systems Inc. 12/14/2010 FDS CUSIP Amendment to the 2004 Stock Option Plan Mgmt Against Against Voted Fairchild Semiconductor International, Inc. 05/05/2011 FCS CUSIP Elect Charles Carinalli Mgmt For For Voted Fairchild Semiconductor International, Inc. 05/05/2011 FCS CUSIP Elect Randy Carson Mgmt For For Voted Fairchild Semiconductor International, Inc. 05/05/2011 FCS CUSIP Elect Anthony Lear Mgmt For For Voted Fairchild Semiconductor International, Inc. 05/05/2011 FCS CUSIP Elect Thomas Magnanti Mgmt For For Voted Fairchild Semiconductor International, Inc. 05/05/2011 FCS CUSIP Elect Kevin McGarity Mgmt For For Voted Fairchild Semiconductor International, Inc. 05/05/2011 FCS CUSIP Elect Bryan Roub Mgmt For For Voted Fairchild Semiconductor International, Inc. 05/05/2011 FCS CUSIP Elect Ronald Shelly Mgmt For For Voted Fairchild Semiconductor International, Inc. 05/05/2011 FCS CUSIP Elect Mark Thompson Mgmt For For Voted Fairchild Semiconductor International, Inc. 05/05/2011 FCS CUSIP Amendment to the 2007 Stock Plan Mgmt Against Against Voted Fairchild Semiconductor International, Inc. 05/05/2011 FCS CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Fairchild Semiconductor International, Inc. 05/05/2011 FCS CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Fairchild Semiconductor International, Inc. 05/05/2011 FCS CUSIP Ratification of Auditor Mgmt For For Voted Family Dollar Stores, Inc. 01/20/2011 FDO CUSIP Elect Mark Bernstein Mgmt For For Voted Family Dollar Stores, Inc. 01/20/2011 FDO CUSIP Elect Pamela Davies Mgmt For For Voted Family Dollar Stores, Inc. 01/20/2011 FDO CUSIP Elect Sharon Decker Mgmt For For Voted Family Dollar Stores, Inc. 01/20/2011 FDO CUSIP Elect Edward Dolby Mgmt For For Voted Family Dollar Stores, Inc. 01/20/2011 FDO CUSIP Elect Glenn Eisenberg Mgmt For For Voted Family Dollar Stores, Inc. 01/20/2011 FDO CUSIP Elect Howard Levine Mgmt For For Voted Family Dollar Stores, Inc. 01/20/2011 FDO CUSIP Elect George Mahoney, Jr. Mgmt For For Voted Family Dollar Stores, Inc. 01/20/2011 FDO CUSIP Elect James Martin Mgmt For For Voted Family Dollar Stores, Inc. 01/20/2011 FDO CUSIP Elect Harvey Morgan Mgmt For For Voted Family Dollar Stores, Inc. 01/20/2011 FDO CUSIP Elect Dale Pond Mgmt For For Voted Family Dollar Stores, Inc. 01/20/2011 FDO CUSIP Approval of Performance Measures under the 2006 Incentive Plan Mgmt For For Voted Family Dollar Stores, Inc. 01/20/2011 FDO CUSIP Ratification of Auditor Mgmt For For Voted Federal-Mogul Corporation 05/25/2011 FDML CUSIP Elect Carl Icahn Mgmt Withhold Against Voted Federal-Mogul Corporation 05/25/2011 FDML CUSIP Elect Jose Maria Alapont Mgmt Withhold Against Voted Federal-Mogul Corporation 05/25/2011 FDML CUSIP Elect George Feldenkreis Mgmt Withhold Against Voted Federal-Mogul Corporation 05/25/2011 FDML CUSIP Elect Vincent Intrieri Mgmt Withhold Against Voted Federal-Mogul Corporation 05/25/2011 FDML CUSIP Elect J. Michael Laisure Mgmt Withhold Against Voted Federal-Mogul Corporation 05/25/2011 FDML CUSIP Elect Samuel Merksamer Mgmt Withhold Against Voted Federal-Mogul Corporation 05/25/2011 FDML CUSIP Elect Daniel Ninivaggi Mgmt Withhold Against Voted Federal-Mogul Corporation 05/25/2011 FDML CUSIP Elect David Schechter Mgmt Withhold Against Voted Federal-Mogul Corporation 05/25/2011 FDML CUSIP Elect Neil Subin Mgmt Withhold Against Voted Federal-Mogul Corporation 05/25/2011 FDML CUSIP Elect James Vandenberghe Mgmt Withhold Against Voted Federal-Mogul Corporation 05/25/2011 FDML CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Federal-Mogul Corporation 05/25/2011 FDML CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Firstenergy Corp. 05/17/2011 FE CUSIP Elect Paul Addison Mgmt For For Voted Firstenergy Corp. 05/17/2011 FE CUSIP Elect Anthony Alexander Mgmt For For Voted Firstenergy Corp. 05/17/2011 FE CUSIP Elect Michael Anderson Mgmt For For Voted Firstenergy Corp. 05/17/2011 FE CUSIP Elect Carol Cartwright Mgmt For For Voted Firstenergy Corp. 05/17/2011 FE CUSIP Elect William Cottle Mgmt For For Voted Firstenergy Corp. 05/17/2011 FE CUSIP Elect Robert Heisler, Jr. Mgmt For For Voted Firstenergy Corp. 05/17/2011 FE CUSIP Elect Julia Johnson Mgmt For For Voted Firstenergy Corp. 05/17/2011 FE CUSIP Elect Ted Kleisner Mgmt For For Voted Firstenergy Corp. 05/17/2011 FE CUSIP Elect Ernest Novak, Jr. Mgmt For For Voted Firstenergy Corp. 05/17/2011 FE CUSIP Elect Catherine Rein Mgmt For For Voted Firstenergy Corp. 05/17/2011 FE CUSIP Elect George Smart Mgmt For For Voted Firstenergy Corp. 05/17/2011 FE CUSIP Elect Wesley Taylor Mgmt For For Voted Firstenergy Corp. 05/17/2011 FE CUSIP Elect Jesse Williams, Sr. Mgmt For For Voted Firstenergy Corp. 05/17/2011 FE CUSIP Ratification of Auditor Mgmt For For Voted Firstenergy Corp. 05/17/2011 FE CUSIP Amendment to Right to Call a Special Meeting Mgmt For For Voted Firstenergy Corp. 05/17/2011 FE CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Firstenergy Corp. 05/17/2011 FE CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Firstenergy Corp. 05/17/2011 FE CUSIP Shareholder Proposal Regarding Report on Coal Combustion Waste ShrHoldr Against For Voted Firstenergy Corp. 05/17/2011 FE CUSIP Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted Firstenergy Corp. 05/17/2011 FE CUSIP Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Voted Firstenergy Corp. 05/17/2011 FE CUSIP Shareholder Proposal Regarding Report on Coal Risk ShrHoldr Against For Voted Firstenergy Corp. 09/14/2010 FE CUSIP Stock Issuance for Acquisition Mgmt For For Voted Firstenergy Corp. 09/14/2010 FE CUSIP Increase of Authorized Common Stock Mgmt Against Against Voted Firstenergy Corp. 09/14/2010 FE CUSIP Right to Adjourn Meeting Mgmt For For Voted Fiserv, Inc. 05/25/2011 FISV CUSIP Elect Donald Dillon Mgmt For For Voted Fiserv, Inc. 05/25/2011 FISV CUSIP Elect Denis O'Leary Mgmt For For Voted Fiserv, Inc. 05/25/2011 FISV CUSIP Elect Glenn Renwick Mgmt For For Voted Fiserv, Inc. 05/25/2011 FISV CUSIP Elect Carl Stern Mgmt For For Voted Fiserv, Inc. 05/25/2011 FISV CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Fiserv, Inc. 05/25/2011 FISV CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Fiserv, Inc. 05/25/2011 FISV CUSIP Ratification of Auditor Mgmt For For Voted Fluor Corporation 05/05/2011 FLR CUSIP Elect Peter Fluor Mgmt For For Voted Fluor Corporation 05/05/2011 FLR CUSIP Elect Joseph Prueher Mgmt For For Voted Fluor Corporation 05/05/2011 FLR CUSIP Elect Suzanne Woolsey Mgmt For For Voted Fluor Corporation 05/05/2011 FLR CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Fluor Corporation 05/05/2011 FLR CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Fluor Corporation 05/05/2011 FLR CUSIP Repeal of Classified Board Mgmt For For Voted Fluor Corporation 05/05/2011 FLR CUSIP Elimination of Supermajority Requirement Mgmt For For Voted Fluor Corporation 05/05/2011 FLR CUSIP Ratification of Auditor Mgmt For For Voted Foot Locker, Inc. 05/18/2011 FL CUSIP Elect Nicholas DiPaolo Mgmt For For Voted Foot Locker, Inc. 05/18/2011 FL CUSIP Elect Matthew McKenna Mgmt For For Voted Foot Locker, Inc. 05/18/2011 FL CUSIP Elect Allen Questrom Mgmt For For Voted Foot Locker, Inc. 05/18/2011 FL CUSIP Elect Cheryl Turpin Mgmt For For Voted Foot Locker, Inc. 05/18/2011 FL CUSIP Elect Guillermo Marmol Mgmt For For Voted Foot Locker, Inc. 05/18/2011 FL CUSIP Ratification of Auditor Mgmt For For Voted Foot Locker, Inc. 05/18/2011 FL CUSIP Amendment to the Long-Term Incentive Compensation Plan Mgmt For For Voted Foot Locker, Inc. 05/18/2011 FL CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Foot Locker, Inc. 05/18/2011 FL CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Ford Motor Company 05/12/2011 F CUSIP Elect Stephen Butler Mgmt For For Voted Ford Motor Company 05/12/2011 F CUSIP Elect Kimberly Casiano Mgmt For For Voted Ford Motor Company 05/12/2011 F CUSIP Elect Anthony Earley, Jr. Mgmt For For Voted Ford Motor Company 05/12/2011 F CUSIP Elect Edsel Ford II Mgmt For For Voted Ford Motor Company 05/12/2011 F CUSIP Elect William Ford, Jr. Mgmt For For Voted Ford Motor Company 05/12/2011 F CUSIP Elect Richard Gephardt Mgmt For For Voted Ford Motor Company 05/12/2011 F CUSIP Elect James Hance, Jr. Mgmt For For Voted Ford Motor Company 05/12/2011 F CUSIP Elect Irvine Hockaday, Jr. Mgmt For For Voted Ford Motor Company 05/12/2011 F CUSIP Elect Richard Manoogian Mgmt For For Voted Ford Motor Company 05/12/2011 F CUSIP Elect Ellen Marram Mgmt For For Voted Ford Motor Company 05/12/2011 F CUSIP Elect Alan Mulally Mgmt For For Voted Ford Motor Company 05/12/2011 F CUSIP Elect Homer Neal Mgmt For For Voted Ford Motor Company 05/12/2011 F CUSIP Elect Gerald Shaheen Mgmt For For Voted Ford Motor Company 05/12/2011 F CUSIP Elect John Thornton Mgmt For For Voted Ford Motor Company 05/12/2011 F CUSIP Ratification of Auditor Mgmt For For Voted Ford Motor Company 05/12/2011 F CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Ford Motor Company 05/12/2011 F CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Ford Motor Company 05/12/2011 F CUSIP Shareholder Proposal Regarding Publishing Political Contributions and Expenditure in Newspapers ShrHoldr Against For Voted Ford Motor Company 05/12/2011 F CUSIP Shareholder Proposal Regarding Recapitalization Plan ShrHoldr Against For Voted Ford Motor Company 05/12/2011 F CUSIP Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Voted Foster Wheeler AG 02/24/2011 FWLT H27178104 CUSIP Elect Umberto della Sala Mgmt For For Voted Foster Wheeler AG 02/24/2011 FWLT H27178104 CUSIP Authority to Repurchase Shares Mgmt For For Voted Foster Wheeler AG 02/24/2011 FWLT H27178104 CUSIP Transaction of Other Business Mgmt Abstain Against Voted Freeport-McMoRan Copper & Gold, Inc. 06/15/2011 FCX 35671D857 CUSIP Elect Richard Adkerson Mgmt For For Voted Freeport-McMoRan Copper & Gold, Inc. 06/15/2011 FCX 35671D857 CUSIP Elect Robert Allison, Jr. Mgmt For For Voted Freeport-McMoRan Copper & Gold, Inc. 06/15/2011 FCX 35671D857 CUSIP Elect Robert Day Mgmt For For Voted Freeport-McMoRan Copper & Gold, Inc. 06/15/2011 FCX 35671D857 CUSIP Elect Gerald Ford Mgmt For For Voted Freeport-McMoRan Copper & Gold, Inc. 06/15/2011 FCX 35671D857 CUSIP Elect H. Devon Graham, Jr. Mgmt For For Voted Freeport-McMoRan Copper & Gold, Inc. 06/15/2011 FCX 35671D857 CUSIP Elect Charles Krulak Mgmt For For Voted Freeport-McMoRan Copper & Gold, Inc. 06/15/2011 FCX 35671D857 CUSIP Elect Bobby Lackey Mgmt For For Voted Freeport-McMoRan Copper & Gold, Inc. 06/15/2011 FCX 35671D857 CUSIP Elect Jon Madonna Mgmt For For Voted Freeport-McMoRan Copper & Gold, Inc. 06/15/2011 FCX 35671D857 CUSIP Elect Dustan McCoy Mgmt For For Voted Freeport-McMoRan Copper & Gold, Inc. 06/15/2011 FCX 35671D857 CUSIP Elect James Moffett Mgmt For For Voted Freeport-McMoRan Copper & Gold, Inc. 06/15/2011 FCX 35671D857 CUSIP Elect B. M. Rankin, Jr. Mgmt For For Voted Freeport-McMoRan Copper & Gold, Inc. 06/15/2011 FCX 35671D857 CUSIP Elect Stephen Siegele Mgmt For For Voted Freeport-McMoRan Copper & Gold, Inc. 06/15/2011 FCX 35671D857 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Freeport-McMoRan Copper & Gold, Inc. 06/15/2011 FCX 35671D857 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Freeport-McMoRan Copper & Gold, Inc. 06/15/2011 FCX 35671D857 CUSIP Ratification of Auditor Mgmt For For Voted Freeport-McMoRan Copper & Gold, Inc. 06/15/2011 FCX 35671D857 CUSIP Shareholder Proposal Regarding Environmental Expertise on Board ShrHoldr Against For Voted Frontier Oil Corporation 04/27/2011 FTO 35914P105 CUSIP Elect Douglas Bech Mgmt For For Voted Frontier Oil Corporation 04/27/2011 FTO 35914P105 CUSIP Elect Michael Jennings Mgmt For For Voted Frontier Oil Corporation 04/27/2011 FTO 35914P105 CUSIP Elect Robert Kostelnik Mgmt For For Voted Frontier Oil Corporation 04/27/2011 FTO 35914P105 CUSIP Elect James Lee Mgmt For For Voted Frontier Oil Corporation 04/27/2011 FTO 35914P105 CUSIP Elect Paul Loyd, Jr. Mgmt For For Voted Frontier Oil Corporation 04/27/2011 FTO 35914P105 CUSIP Elect Franklin Myers Mgmt For For Voted Frontier Oil Corporation 04/27/2011 FTO 35914P105 CUSIP Elect Michael Rose Mgmt For For Voted Frontier Oil Corporation 04/27/2011 FTO 35914P105 CUSIP Ratification of Auditor Mgmt For For Voted Frontier Oil Corporation 04/27/2011 FTO 35914P105 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Frontier Oil Corporation 04/27/2011 FTO 35914P105 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Gannett Co., Inc. 05/03/2011 GCI CUSIP Elect John Cody Mgmt For For Voted Gannett Co., Inc. 05/03/2011 GCI CUSIP Elect Craig Dubow Mgmt For For Voted Gannett Co., Inc. 05/03/2011 GCI CUSIP Elect Howard Elias Mgmt For For Voted Gannett Co., Inc. 05/03/2011 GCI CUSIP Elect Arthur Harper Mgmt For For Voted Gannett Co., Inc. 05/03/2011 GCI CUSIP Elect John Louis Mgmt For For Voted Gannett Co., Inc. 05/03/2011 GCI CUSIP Elect Marjorie Magner Mgmt For For Voted Gannett Co., Inc. 05/03/2011 GCI CUSIP Elect Scott McCune Mgmt For For Voted Gannett Co., Inc. 05/03/2011 GCI CUSIP Elect Duncan McFarland Mgmt For For Voted Gannett Co., Inc. 05/03/2011 GCI CUSIP Elect Neal Shapiro Mgmt For For Voted Gannett Co., Inc. 05/03/2011 GCI CUSIP Ratification of Auditor Mgmt For For Voted Gannett Co., Inc. 05/03/2011 GCI CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Gannett Co., Inc. 05/03/2011 GCI CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Gartner, Inc. 06/02/2011 IT CUSIP Elect Michael Bingle Mgmt For For Voted Gartner, Inc. 06/02/2011 IT CUSIP Elect Richard Bressler Mgmt For For Voted Gartner, Inc. 06/02/2011 IT CUSIP Elect Karen Dykstra Mgmt For For Voted Gartner, Inc. 06/02/2011 IT CUSIP Elect Russell Fradin Mgmt For For Voted Gartner, Inc. 06/02/2011 IT CUSIP Elect Anne Sutherland Fuchs Mgmt For For Voted Gartner, Inc. 06/02/2011 IT CUSIP Elect William Grabe Mgmt For For Voted Gartner, Inc. 06/02/2011 IT CUSIP Elect Eugene Hall Mgmt For For Voted Gartner, Inc. 06/02/2011 IT CUSIP Elect Stephen Pagliuca Mgmt For For Voted Gartner, Inc. 06/02/2011 IT CUSIP Elect James Smith Mgmt For For Voted Gartner, Inc. 06/02/2011 IT CUSIP Elect Jeffrey Ubben Mgmt For For Voted Gartner, Inc. 06/02/2011 IT CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Gartner, Inc. 06/02/2011 IT CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Gartner, Inc. 06/02/2011 IT CUSIP 2011 Employee Stock Purchase Plan Mgmt For For Voted Gartner, Inc. 06/02/2011 IT CUSIP Ratification of Auditor Mgmt For For Voted General Cable Corporation 05/12/2011 BGC CUSIP Elect Gregory Kenny Mgmt For For Voted General Cable Corporation 05/12/2011 BGC CUSIP Elect Charles McClure, Jr. Mgmt For For Voted General Cable Corporation 05/12/2011 BGC CUSIP Elect Patrick Prevost Mgmt For For Voted General Cable Corporation 05/12/2011 BGC CUSIP Elect Robert Smialek Mgmt For For Voted General Cable Corporation 05/12/2011 BGC CUSIP Elect John Welsh, III Mgmt For For Voted General Cable Corporation 05/12/2011 BGC CUSIP Ratification of Auditor Mgmt For For Voted General Cable Corporation 05/12/2011 BGC CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted General Cable Corporation 05/12/2011 BGC CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted General Electric Company 04/27/2011 GE CUSIP Elect W. Geoffrey Beattie Mgmt For For Voted General Electric Company 04/27/2011 GE CUSIP Elect James Cash, Jr. Mgmt For For Voted General Electric Company 04/27/2011 GE CUSIP Elect Ann Fudge Mgmt For For Voted General Electric Company 04/27/2011 GE CUSIP Elect Susan Hockfield Mgmt For For Voted General Electric Company 04/27/2011 GE CUSIP Elect Jeffrey Immelt Mgmt For For Voted General Electric Company 04/27/2011 GE CUSIP Elect Andrea Jung Mgmt For For Voted General Electric Company 04/27/2011 GE CUSIP Elect Alan Lafley Mgmt For For Voted General Electric Company 04/27/2011 GE CUSIP Elect Robert Lane Mgmt For For Voted General Electric Company 04/27/2011 GE CUSIP Elect Ralph Larsen Mgmt For For Voted General Electric Company 04/27/2011 GE CUSIP Elect Rochelle Lazarus Mgmt For For Voted General Electric Company 04/27/2011 GE CUSIP Elect James Mulva Mgmt For For Voted General Electric Company 04/27/2011 GE CUSIP Elect Sam Nunn Mgmt For For Voted General Electric Company 04/27/2011 GE CUSIP Elect Roger Penske Mgmt For For Voted General Electric Company 04/27/2011 GE CUSIP Elect Robert Swieringa Mgmt For For Voted General Electric Company 04/27/2011 GE CUSIP Elect James Tisch Mgmt For For Voted General Electric Company 04/27/2011 GE CUSIP Elect Douglas Warner III Mgmt For For Voted General Electric Company 04/27/2011 GE CUSIP Ratification of Auditor Mgmt For For Voted General Electric Company 04/27/2011 GE CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted General Electric Company 04/27/2011 GE CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted General Electric Company 04/27/2011 GE CUSIP Shareholder Proposal Cumulative Voting ShrHoldr Against For Voted General Electric Company 04/27/2011 GE CUSIP Shareholder Proposal Regarding Performance-Based Equity Compensation ShrHoldr Against For Voted General Electric Company 04/27/2011 GE CUSIP Shareholder Proposal Regarding Restricting Executive Compensation ShrHoldr Against For Voted General Electric Company 04/27/2011 GE CUSIP Shareholder Proposal Regarding Report on Financial Risks of Climate Change ShrHoldr For Against Voted General Electric Company 04/27/2011 GE CUSIP Shareholder Proposal Regarding Transparency in Animal Research ShrHoldr Against For Voted General Mills, Inc. 09/27/2010 GIS CUSIP Elect Bradbury Anderson Mgmt For For Voted General Mills, Inc. 09/27/2010 GIS CUSIP Elect R. Kerry Clark Mgmt For For Voted General Mills, Inc. 09/27/2010 GIS CUSIP Elect Paul Danos Mgmt For For Voted General Mills, Inc. 09/27/2010 GIS CUSIP Elect William Esrey Mgmt For For Voted General Mills, Inc. 09/27/2010 GIS CUSIP Elect Raymond Gilmartin Mgmt For For Voted General Mills, Inc. 09/27/2010 GIS CUSIP Elect Judith Richards Hope Mgmt For For Voted General Mills, Inc. 09/27/2010 GIS CUSIP Elect Heidi Miller Mgmt For For Voted General Mills, Inc. 09/27/2010 GIS CUSIP Elect Hilda Ochoa-Brillembourg Mgmt For For Voted General Mills, Inc. 09/27/2010 GIS CUSIP Elect Steve Odland Mgmt For For Voted General Mills, Inc. 09/27/2010 GIS CUSIP Elect Kendall Powell Mgmt For For Voted General Mills, Inc. 09/27/2010 GIS CUSIP Elect Lois Quam Mgmt For For Voted General Mills, Inc. 09/27/2010 GIS CUSIP Elect Michael Rose Mgmt For For Voted General Mills, Inc. 09/27/2010 GIS CUSIP Elect Robert Ryan Mgmt For For Voted General Mills, Inc. 09/27/2010 GIS CUSIP Elect Dorothy Terrell Mgmt For For Voted General Mills, Inc. 09/27/2010 GIS CUSIP Executive Incentive Plan Mgmt Against Against Voted General Mills, Inc. 09/27/2010 GIS CUSIP Ratification of Auditor Mgmt For For Voted General Mills, Inc. 09/27/2010 GIS CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Gilead Sciences, Inc. 05/12/2011 GILD CUSIP Elect John Cogan Mgmt For For Voted Gilead Sciences, Inc. 05/12/2011 GILD CUSIP Elect Etienne Davignon Mgmt For For Voted Gilead Sciences, Inc. 05/12/2011 GILD CUSIP Elect James Denny Mgmt For For Voted Gilead Sciences, Inc. 05/12/2011 GILD CUSIP Elect Carla Hills Mgmt For For Voted Gilead Sciences, Inc. 05/12/2011 GILD CUSIP Elect Kevin Lofton Mgmt For For Voted Gilead Sciences, Inc. 05/12/2011 GILD CUSIP Elect John Madigan Mgmt For For Voted Gilead Sciences, Inc. 05/12/2011 GILD CUSIP Elect John Martin Mgmt For For Voted Gilead Sciences, Inc. 05/12/2011 GILD CUSIP Elect Gordon Moore Mgmt For For Voted Gilead Sciences, Inc. 05/12/2011 GILD CUSIP Elect Nicholas Moore Mgmt For For Voted Gilead Sciences, Inc. 05/12/2011 GILD CUSIP Elect Richard Whitley Mgmt For For Voted Gilead Sciences, Inc. 05/12/2011 GILD CUSIP Elect Gayle Wilson Mgmt For For Voted Gilead Sciences, Inc. 05/12/2011 GILD CUSIP Elect Per Wold-Olsen Mgmt For For Voted Gilead Sciences, Inc. 05/12/2011 GILD CUSIP Ratification of Auditor Mgmt For For Voted Gilead Sciences, Inc. 05/12/2011 GILD CUSIP Amendment to the 162(m) Bonus Plan Mgmt For For Voted Gilead Sciences, Inc. 05/12/2011 GILD CUSIP Elimination of Supermajority Requirement Mgmt For For Voted Gilead Sciences, Inc. 05/12/2011 GILD CUSIP Right to Call a Special Meeting Mgmt For For Voted Gilead Sciences, Inc. 05/12/2011 GILD CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Gilead Sciences, Inc. 05/12/2011 GILD CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Google Inc. 06/02/2011 GOOG 38259P508 CUSIP Elect Larry Page Mgmt For For Voted Google Inc. 06/02/2011 GOOG 38259P508 CUSIP Elect Sergey Brin Mgmt For For Voted Google Inc. 06/02/2011 GOOG 38259P508 CUSIP Elect Eric Schmidt Mgmt For For Voted Google Inc. 06/02/2011 GOOG 38259P508 CUSIP Elect L. John Doerr Mgmt For For Voted Google Inc. 06/02/2011 GOOG 38259P508 CUSIP Elect John Hennessy Mgmt For For Voted Google Inc. 06/02/2011 GOOG 38259P508 CUSIP Elect Ann Mather Mgmt For For Voted Google Inc. 06/02/2011 GOOG 38259P508 CUSIP Elect Paul Otellini Mgmt For For Voted Google Inc. 06/02/2011 GOOG 38259P508 CUSIP Elect K. Ram Shriram Mgmt For For Voted Google Inc. 06/02/2011 GOOG 38259P508 CUSIP Elect Shirley Tilghman Mgmt For For Voted Google Inc. 06/02/2011 GOOG 38259P508 CUSIP Ratification of Auditor Mgmt For For Voted Google Inc. 06/02/2011 GOOG 38259P508 CUSIP Amendment to the 2004 Stock Plan Mgmt Against Against Voted Google Inc. 06/02/2011 GOOG 38259P508 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Google Inc. 06/02/2011 GOOG 38259P508 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Google Inc. 06/02/2011 GOOG 38259P508 CUSIP Shareholder Proposal Regarding Formation of Sustainability Committee ShrHoldr Against For Voted Google Inc. 06/02/2011 GOOG 38259P508 CUSIP Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Voted Google Inc. 06/02/2011 GOOG 38259P508 CUSIP Shareholder Proposal Regarding Conflict of Interest Report ShrHoldr Against For Voted H.J. Heinz Company 08/31/2010 HNZ CUSIP Elect William Johnson Mgmt For For Voted H.J. Heinz Company 08/31/2010 HNZ CUSIP Elect Charles Bunch Mgmt For For Voted H.J. Heinz Company 08/31/2010 HNZ CUSIP Elect Leonard Coleman, Jr. Mgmt For For Voted H.J. Heinz Company 08/31/2010 HNZ CUSIP Elect John Drosdick Mgmt For For Voted H.J. Heinz Company 08/31/2010 HNZ CUSIP Elect Edith Holiday Mgmt For For Voted H.J. Heinz Company 08/31/2010 HNZ CUSIP Elect Candace Kendle Mgmt For For Voted H.J. Heinz Company 08/31/2010 HNZ CUSIP Elect Dean O'Hare Mgmt For For Voted H.J. Heinz Company 08/31/2010 HNZ CUSIP Elect Nelson Peltz Mgmt For For Voted H.J. Heinz Company 08/31/2010 HNZ CUSIP Elect Dennis Reilley Mgmt For For Voted H.J. Heinz Company 08/31/2010 HNZ CUSIP Elect Lynn Swann Mgmt For For Voted H.J. Heinz Company 08/31/2010 HNZ CUSIP Elect Thomas Usher Mgmt For For Voted H.J. Heinz Company 08/31/2010 HNZ CUSIP Elect Michael Weinstein Mgmt For For Voted H.J. Heinz Company 08/31/2010 HNZ CUSIP Ratification of Auditor Mgmt For For Voted H.J. Heinz Company 08/31/2010 HNZ CUSIP Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted Halliburton Company 05/19/2011 HAL CUSIP Elect Alan Bennett Mgmt For For Voted Halliburton Company 05/19/2011 HAL CUSIP Elect James Boyd Mgmt For For Voted Halliburton Company 05/19/2011 HAL CUSIP Elect Milton Carroll Mgmt For For Voted Halliburton Company 05/19/2011 HAL CUSIP Elect Nance Dicciani Mgmt For For Voted Halliburton Company 05/19/2011 HAL CUSIP Elect S. Malcolm Gillis Mgmt For For Voted Halliburton Company 05/19/2011 HAL CUSIP Elect Abdallah Jum'ah Mgmt For For Voted Halliburton Company 05/19/2011 HAL CUSIP Elect David Lesar Mgmt For For Voted Halliburton Company 05/19/2011 HAL CUSIP Elect Robert Malone Mgmt For For Voted Halliburton Company 05/19/2011 HAL CUSIP Elect J. Landis Martin Mgmt For For Voted Halliburton Company 05/19/2011 HAL CUSIP Elect Debra Reed Mgmt For For Voted Halliburton Company 05/19/2011 HAL CUSIP Ratification of Auditor Mgmt For For Voted Halliburton Company 05/19/2011 HAL CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Halliburton Company 05/19/2011 HAL CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Halliburton Company 05/19/2011 HAL CUSIP Shareholder Proposal Regarding Review of Human Rights Policies ShrHoldr Against For Voted Halliburton Company 05/19/2011 HAL CUSIP Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Voted HCP, Inc. 04/28/2011 HCP 40414L109 CUSIP Elect James Flaherty III Mgmt For For Voted HCP, Inc. 04/28/2011 HCP 40414L109 CUSIP Elect Christine Garvey Mgmt For For Voted HCP, Inc. 04/28/2011 HCP 40414L109 CUSIP Elect David Henry Mgmt For For Voted HCP, Inc. 04/28/2011 HCP 40414L109 CUSIP Elect Lauralee Martin Mgmt For For Voted HCP, Inc. 04/28/2011 HCP 40414L109 CUSIP Elect Michael McKee Mgmt For For Voted HCP, Inc. 04/28/2011 HCP 40414L109 CUSIP Elect Peter Rhein Mgmt For For Voted HCP, Inc. 04/28/2011 HCP 40414L109 CUSIP Elect Kenneth Roath Mgmt For For Voted HCP, Inc. 04/28/2011 HCP 40414L109 CUSIP Elect Richard Rosenberg Mgmt For For Voted HCP, Inc. 04/28/2011 HCP 40414L109 CUSIP Elect Joseph Sullivan Mgmt For For Voted HCP, Inc. 04/28/2011 HCP 40414L109 CUSIP Ratification of Auditor Mgmt For For Voted HCP, Inc. 04/28/2011 HCP 40414L109 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted HCP, Inc. 04/28/2011 HCP 40414L109 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Health Management Associates, Inc. 05/17/2011 HMA CUSIP Elect William Schoen Mgmt For For Voted Health Management Associates, Inc. 05/17/2011 HMA CUSIP Elect Gary Newsome Mgmt For For Voted Health Management Associates, Inc. 05/17/2011 HMA CUSIP Elect Kent Dauten Mgmt For For Voted Health Management Associates, Inc. 05/17/2011 HMA CUSIP Elect Donald Kiernan Mgmt For For Voted Health Management Associates, Inc. 05/17/2011 HMA CUSIP Elect Robert Knox Mgmt For For Voted Health Management Associates, Inc. 05/17/2011 HMA CUSIP Elect William Mayberry Mgmt For For Voted Health Management Associates, Inc. 05/17/2011 HMA CUSIP Elect Vicki O'Meara Mgmt For For Voted Health Management Associates, Inc. 05/17/2011 HMA CUSIP Elect William Steere, Jr. Mgmt For For Voted Health Management Associates, Inc. 05/17/2011 HMA CUSIP Elect Randolph Westerfield Mgmt For For Voted Health Management Associates, Inc. 05/17/2011 HMA CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Health Management Associates, Inc. 05/17/2011 HMA CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Health Management Associates, Inc. 05/17/2011 HMA CUSIP Ratification of Auditor Mgmt For For Voted Hewlett-Packard Company 03/23/2011 HPQ CUSIP Elect Marc Andreessen Mgmt For For Voted Hewlett-Packard Company 03/23/2011 HPQ CUSIP Elect Leo Apotheker Mgmt For For Voted Hewlett-Packard Company 03/23/2011 HPQ CUSIP Elect Lawrence Babbio Jr. Mgmt For For Voted Hewlett-Packard Company 03/23/2011 HPQ CUSIP Elect Sari Baldauf Mgmt For For Voted Hewlett-Packard Company 03/23/2011 HPQ CUSIP Elect Shumeet Banerji Mgmt For For Voted Hewlett-Packard Company 03/23/2011 HPQ CUSIP Elect Rajiv Gupta Mgmt For For Voted Hewlett-Packard Company 03/23/2011 HPQ CUSIP Elect John Hammergren Mgmt For For Voted Hewlett-Packard Company 03/23/2011 HPQ CUSIP Elect Raymond Lane Mgmt For For Voted Hewlett-Packard Company 03/23/2011 HPQ CUSIP Elect Gary Reiner Mgmt For For Voted Hewlett-Packard Company 03/23/2011 HPQ CUSIP Elect Patricia Russo Mgmt For For Voted Hewlett-Packard Company 03/23/2011 HPQ CUSIP Elect Dominique Senequier Mgmt For For Voted Hewlett-Packard Company 03/23/2011 HPQ CUSIP Elect G. Kennedy Thompson Mgmt For For Voted Hewlett-Packard Company 03/23/2011 HPQ CUSIP Elect Margaret Whitman Mgmt For For Voted Hewlett-Packard Company 03/23/2011 HPQ CUSIP Ratification of Auditor Mgmt For For Voted Hewlett-Packard Company 03/23/2011 HPQ CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Hewlett-Packard Company 03/23/2011 HPQ CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Hewlett-Packard Company 03/23/2011 HPQ CUSIP 2011 Employee Stock Purchase Plan Mgmt For For Voted Hewlett-Packard Company 03/23/2011 HPQ CUSIP Amendment to the 2005 Pay-for-Results Plan Mgmt For For Voted Honeywell International Inc. 04/25/2011 HON CUSIP Elect Gordon Bethune Mgmt For For Voted Honeywell International Inc. 04/25/2011 HON CUSIP Elect Kevin Burke Mgmt For For Voted Honeywell International Inc. 04/25/2011 HON CUSIP Elect Jaime Chico Pardo Mgmt For For Voted Honeywell International Inc. 04/25/2011 HON CUSIP Elect David Cote Mgmt For For Voted Honeywell International Inc. 04/25/2011 HON CUSIP Elect D. Scott Davis Mgmt For For Voted Honeywell International Inc. 04/25/2011 HON CUSIP Elect Linnet Deily Mgmt For For Voted Honeywell International Inc. 04/25/2011 HON CUSIP Elect Judd Gregg Mgmt For For Voted Honeywell International Inc. 04/25/2011 HON CUSIP Elect Lord Clive Hollick Mgmt For For Voted Honeywell International Inc. 04/25/2011 HON CUSIP Elect George Paz Mgmt For For Voted Honeywell International Inc. 04/25/2011 HON CUSIP Elect Bradley Sheares Mgmt For For Voted Honeywell International Inc. 04/25/2011 HON CUSIP Ratification of Auditor Mgmt For For Voted Honeywell International Inc. 04/25/2011 HON CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Honeywell International Inc. 04/25/2011 HON CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Honeywell International Inc. 04/25/2011 HON CUSIP 2011 Stock Incentive Plan Mgmt For For Voted Honeywell International Inc. 04/25/2011 HON CUSIP Amendment to the Incentive Compensation Plan for Executive Employees Mgmt For For Voted Honeywell International Inc. 04/25/2011 HON CUSIP Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted Honeywell International Inc. 04/25/2011 HON CUSIP Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Voted Host Hotels & Resorts, Inc. 05/12/2011 HST 44107P104 CUSIP Elect Robert Baylis Mgmt For For Voted Host Hotels & Resorts, Inc. 05/12/2011 HST 44107P104 CUSIP Elect Willard Brittain, Jr. Mgmt For For Voted Host Hotels & Resorts, Inc. 05/12/2011 HST 44107P104 CUSIP Elect Terence Golden Mgmt For For Voted Host Hotels & Resorts, Inc. 05/12/2011 HST 44107P104 CUSIP Elect Ann McLaughlin Korologos Mgmt For For Voted Host Hotels & Resorts, Inc. 05/12/2011 HST 44107P104 CUSIP Elect Richard Marriott Mgmt For For Voted Host Hotels & Resorts, Inc. 05/12/2011 HST 44107P104 CUSIP Elect John Morse, Jr. Mgmt For For Voted Host Hotels & Resorts, Inc. 05/12/2011 HST 44107P104 CUSIP Elect Gordon Smith Mgmt For For Voted Host Hotels & Resorts, Inc. 05/12/2011 HST 44107P104 CUSIP Elect W. Edward Walter Mgmt For For Voted Host Hotels & Resorts, Inc. 05/12/2011 HST 44107P104 CUSIP Ratification of Auditor Mgmt For For Voted Host Hotels & Resorts, Inc. 05/12/2011 HST 44107P104 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Host Hotels & Resorts, Inc. 05/12/2011 HST 44107P104 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Humana Inc. 04/21/2011 HUM CUSIP Elect Frank D'Amelio Mgmt For For Voted Humana Inc. 04/21/2011 HUM CUSIP Elect W. Roy Dunbar Mgmt For For Voted Humana Inc. 04/21/2011 HUM CUSIP Elect Kurt Hilzinger Mgmt For For Voted Humana Inc. 04/21/2011 HUM CUSIP Elect David Jones Jr. Mgmt For For Voted Humana Inc. 04/21/2011 HUM CUSIP Elect Michael McCallister Mgmt For For Voted Humana Inc. 04/21/2011 HUM CUSIP Elect William McDonald Mgmt For For Voted Humana Inc. 04/21/2011 HUM CUSIP Elect William Mitchell Mgmt For For Voted Humana Inc. 04/21/2011 HUM CUSIP Elect David Nash Mgmt For For Voted Humana Inc. 04/21/2011 HUM CUSIP Elect James O'Brien Mgmt For For Voted Humana Inc. 04/21/2011 HUM CUSIP Elect Marissa Peterson Mgmt For For Voted Humana Inc. 04/21/2011 HUM CUSIP Ratification of Auditor Mgmt For For Voted Humana Inc. 04/21/2011 HUM CUSIP 2011 Stock Incentive Plan Mgmt Against Against Voted Humana Inc. 04/21/2011 HUM CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Humana Inc. 04/21/2011 HUM CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Illumina, Inc. 05/10/2011 ILMN CUSIP Elect Daniel Bradbury Mgmt For For Voted Illumina, Inc. 05/10/2011 ILMN CUSIP Elect Roy Whitfield Mgmt For For Voted Illumina, Inc. 05/10/2011 ILMN CUSIP Elect Gerald Moller Mgmt For For Voted Illumina, Inc. 05/10/2011 ILMN CUSIP Ratification of Auditor Mgmt For For Voted Illumina, Inc. 05/10/2011 ILMN CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Illumina, Inc. 05/10/2011 ILMN CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Intel Corporation 05/19/2011 INTC CUSIP Elect Charlene Barshefsky Mgmt For For Voted Intel Corporation 05/19/2011 INTC CUSIP Elect Susan Decker Mgmt For For Voted Intel Corporation 05/19/2011 INTC CUSIP Elect John Donahoe Mgmt For For Voted Intel Corporation 05/19/2011 INTC CUSIP Elect Reed Hundt Mgmt For For Voted Intel Corporation 05/19/2011 INTC CUSIP Elect Paul Otellini Mgmt For For Voted Intel Corporation 05/19/2011 INTC CUSIP Elect James Plummer Mgmt For For Voted Intel Corporation 05/19/2011 INTC CUSIP Elect David Pottruck Mgmt For For Voted Intel Corporation 05/19/2011 INTC CUSIP Elect Jane Shaw Mgmt For For Voted Intel Corporation 05/19/2011 INTC CUSIP Elect Frank Yeary Mgmt For For Voted Intel Corporation 05/19/2011 INTC CUSIP Elect David Yoffie Mgmt For For Voted Intel Corporation 05/19/2011 INTC CUSIP Ratification of Auditor Mgmt For For Voted Intel Corporation 05/19/2011 INTC CUSIP Amendment to the 2006 Equity Incentive Plan Mgmt Against Against Voted Intel Corporation 05/19/2011 INTC CUSIP Amendment to the 2006 Stock Purchase Plan Mgmt Against Against Voted Intel Corporation 05/19/2011 INTC CUSIP ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt Against Against Voted Intel Corporation 05/19/2011 INTC CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Interactive Brokers Group, Inc. 04/28/2011 IBKR 45841N107 CUSIP Elect Thomas Peterffy Mgmt For For Voted Interactive Brokers Group, Inc. 04/28/2011 IBKR 45841N107 CUSIP Elect Earl Nemser Mgmt For For Voted Interactive Brokers Group, Inc. 04/28/2011 IBKR 45841N107 CUSIP Elect Paul Brody Mgmt For For Voted Interactive Brokers Group, Inc. 04/28/2011 IBKR 45841N107 CUSIP Elect Milan Galik Mgmt For For Voted Interactive Brokers Group, Inc. 04/28/2011 IBKR 45841N107 CUSIP Elect Lawrence Harris Mgmt For For Voted Interactive Brokers Group, Inc. 04/28/2011 IBKR 45841N107 CUSIP Elect Hans Stoll Mgmt For For Voted Interactive Brokers Group, Inc. 04/28/2011 IBKR 45841N107 CUSIP Elect Ivers Riley Mgmt For For Voted Interactive Brokers Group, Inc. 04/28/2011 IBKR 45841N107 CUSIP Elect Robert Trudeau Mgmt For For Voted Interactive Brokers Group, Inc. 04/28/2011 IBKR 45841N107 CUSIP Amendment to the 2007 Stock Incentive Plan Mgmt Against Against Voted Interactive Brokers Group, Inc. 04/28/2011 IBKR 45841N107 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Interactive Brokers Group, Inc. 04/28/2011 IBKR 45841N107 CUSIP Ratification of Auditor Mgmt For For Voted Interactive Brokers Group, Inc. 04/28/2011 IBKR 45841N107 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted International Business Machines Corporation 04/26/2011 IBM CUSIP Elect Alain Belda Mgmt For For Voted International Business Machines Corporation 04/26/2011 IBM CUSIP Elect William Brody Mgmt For For Voted International Business Machines Corporation 04/26/2011 IBM CUSIP Elect Kenneth Chenault Mgmt For For Voted International Business Machines Corporation 04/26/2011 IBM CUSIP Elect Michael Eskew Mgmt For For Voted International Business Machines Corporation 04/26/2011 IBM CUSIP Elect Shirley Jackson Mgmt For For Voted International Business Machines Corporation 04/26/2011 IBM CUSIP Elect Andrew Liveris Mgmt For For Voted International Business Machines Corporation 04/26/2011 IBM CUSIP Elect W. James McNerney, Jr. Mgmt For For Voted International Business Machines Corporation 04/26/2011 IBM CUSIP Elect James Owens Mgmt For For Voted International Business Machines Corporation 04/26/2011 IBM CUSIP Elect Samuel Palmisano Mgmt For For Voted International Business Machines Corporation 04/26/2011 IBM CUSIP Elect Joan Spero Mgmt For For Voted International Business Machines Corporation 04/26/2011 IBM CUSIP Elect Sidney Taurel Mgmt For For Voted International Business Machines Corporation 04/26/2011 IBM CUSIP Elect Lorenzo Hector Zambrano Trevino Mgmt For For Voted International Business Machines Corporation 04/26/2011 IBM CUSIP Ratification of Auditor Mgmt For For Voted International Business Machines Corporation 04/26/2011 IBM CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted International Business Machines Corporation 04/26/2011 IBM CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted International Business Machines Corporation 04/26/2011 IBM CUSIP Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Voted International Business Machines Corporation 04/26/2011 IBM CUSIP Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Voted International Business Machines Corporation 04/26/2011 IBM CUSIP Shareholder Proposal Regarding Lobbying Report ShrHoldr Against For Voted Intuit Inc. 01/19/2011 INTU CUSIP Elect David Batchelder Mgmt For For Voted Intuit Inc. 01/19/2011 INTU CUSIP Elect Christopher Brody Mgmt For For Voted Intuit Inc. 01/19/2011 INTU CUSIP Elect William Campbell Mgmt For For Voted Intuit Inc. 01/19/2011 INTU CUSIP Elect Scott Cook Mgmt For For Voted Intuit Inc. 01/19/2011 INTU CUSIP Elect Diane Greene Mgmt For For Voted Intuit Inc. 01/19/2011 INTU CUSIP Elect Michael Hallman Mgmt For For Voted Intuit Inc. 01/19/2011 INTU CUSIP Elect Edward Kangas Mgmt For For Voted Intuit Inc. 01/19/2011 INTU CUSIP Elect Suzanne Nora Johnson Mgmt For For Voted Intuit Inc. 01/19/2011 INTU CUSIP Elect Dennis Powell Mgmt For For Voted Intuit Inc. 01/19/2011 INTU CUSIP Elect Brad Smith Mgmt For For Voted Intuit Inc. 01/19/2011 INTU CUSIP Ratification of Auditor Mgmt For For Voted Intuit Inc. 01/19/2011 INTU CUSIP Amendment to the 2005 Equity Incentive Plan Mgmt Against Against Voted Intuit Inc. 01/19/2011 INTU CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted ITT Educational Services, Inc. 05/03/2011 ESI 45068B109 CUSIP Elect John Dean Mgmt For For Voted ITT Educational Services, Inc. 05/03/2011 ESI 45068B109 CUSIP Elect James Fowler Jr. Mgmt For For Voted ITT Educational Services, Inc. 05/03/2011 ESI 45068B109 CUSIP Elect Vin Weber Mgmt For For Voted ITT Educational Services, Inc. 05/03/2011 ESI 45068B109 CUSIP Ratification of Auditor Mgmt For For Voted ITT Educational Services, Inc. 05/03/2011 ESI 45068B109 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted ITT Educational Services, Inc. 05/03/2011 ESI 45068B109 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Johnson Controls, Inc. 01/26/2011 JCI CUSIP Elect Natalie Black Mgmt For For Voted Johnson Controls, Inc. 01/26/2011 JCI CUSIP Elect Robert Cornog Mgmt For For Voted Johnson Controls, Inc. 01/26/2011 JCI CUSIP Elect William Lacy Mgmt For For Voted Johnson Controls, Inc. 01/26/2011 JCI CUSIP Elect Stephen Roell Mgmt For For Voted Johnson Controls, Inc. 01/26/2011 JCI CUSIP Ratification of Auditor Mgmt For For Voted Johnson Controls, Inc. 01/26/2011 JCI CUSIP Adoption of Majority Vote for Election of Directors Mgmt For For Voted Johnson Controls, Inc. 01/26/2011 JCI CUSIP Amendment to the Annual Incentive Performance Plan Mgmt For For Voted Johnson Controls, Inc. 01/26/2011 JCI CUSIP Amendment to the Long-Term Incentive Performance Plan Mgmt For For Voted Johnson Controls, Inc. 01/26/2011 JCI CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Johnson Controls, Inc. 01/26/2011 JCI CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Joy Global Inc. 03/08/2011 JOYG CUSIP Elect Steven Gerard Mgmt For For Voted Joy Global Inc. 03/08/2011 JOYG CUSIP Elect John Hanson Mgmt For For Voted Joy Global Inc. 03/08/2011 JOYG CUSIP Elect Kenneth Johnsen Mgmt For For Voted Joy Global Inc. 03/08/2011 JOYG CUSIP Elect Gale Klappa Mgmt For For Voted Joy Global Inc. 03/08/2011 JOYG CUSIP Elect Richard Loynd Mgmt For For Voted Joy Global Inc. 03/08/2011 JOYG CUSIP Elect P. Eric Siegert Mgmt For For Voted Joy Global Inc. 03/08/2011 JOYG CUSIP Elect Michael Sutherlin Mgmt For For Voted Joy Global Inc. 03/08/2011 JOYG CUSIP Elect James Tate Mgmt For For Voted Joy Global Inc. 03/08/2011 JOYG CUSIP Ratification of Auditor Mgmt For For Voted Joy Global Inc. 03/08/2011 JOYG CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Joy Global Inc. 03/08/2011 JOYG CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Joy Global Inc. 03/08/2011 JOYG CUSIP Employee Stock Purchase Plan Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Elect Crandall Bowles Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Elect Stephen Burke Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Elect David Cote Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Elect James Crown Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Elect James Dimon Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Elect Ellen Futter Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Elect William Gray, III Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Elect Laban Jackson, Jr. Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Elect David Novak Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Elect Lee Raymond Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Elect William Weldon Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Ratification of Auditor Mgmt For For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt Against Against Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Amendment to the Long-Term Incentive Plan Mgmt Against Against Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Shareholder Proposal Regarding Affirmation of Political Nonpartisanship ShrHoldr Against For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Shareholder Proposal Regarding Mortgage Loan Servicing ShrHoldr Against For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Shareholder Proposal Regarding Genocide-Free Investing ShrHoldr Against For Voted JPMorgan Chase & Co. 05/17/2011 JPM 46625H100 CUSIP Shareholder Proposal Regarding an Independent Lead Director ShrHoldr Against For Voted Juniper Networks, Inc. 05/18/2011 JNPR 48203R104 CUSIP Elect Mary Cranston Mgmt For For Voted Juniper Networks, Inc. 05/18/2011 JNPR 48203R104 CUSIP Elect Kevin Johnson Mgmt For For Voted Juniper Networks, Inc. 05/18/2011 JNPR 48203R104 CUSIP Elect J. Michael Lawrie Mgmt For For Voted Juniper Networks, Inc. 05/18/2011 JNPR 48203R104 CUSIP Elect David Schlotterbeck Mgmt For For Voted Juniper Networks, Inc. 05/18/2011 JNPR 48203R104 CUSIP Ratification of Auditor Mgmt For For Voted Juniper Networks, Inc. 05/18/2011 JNPR 48203R104 CUSIP 2012 Performance Bonus Plan Mgmt For For Voted Juniper Networks, Inc. 05/18/2011 JNPR 48203R104 CUSIP Amendment to the 2006 Equity Incentive Plan Mgmt Against Against Voted Juniper Networks, Inc. 05/18/2011 JNPR 48203R104 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Juniper Networks, Inc. 05/18/2011 JNPR 48203R104 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Juniper Networks, Inc. 05/18/2011 JNPR 48203R104 CUSIP Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against N/A Voted KB Home 04/07/2011 KBH 48666K109 CUSIP Elect Barbara Alexander Mgmt For For Voted KB Home 04/07/2011 KBH 48666K109 CUSIP Elect Stephen Bollenbach Mgmt For For Voted KB Home 04/07/2011 KBH 48666K109 CUSIP Elect Timothy Finchem Mgmt For For Voted KB Home 04/07/2011 KBH 48666K109 CUSIP Elect Kenneth Jastrow II Mgmt For For Voted KB Home 04/07/2011 KBH 48666K109 CUSIP Elect Robert Johnson Mgmt For For Voted KB Home 04/07/2011 KBH 48666K109 CUSIP Elect Melissa Lora Mgmt For For Voted KB Home 04/07/2011 KBH 48666K109 CUSIP Elect Michael McCaffery Mgmt For For Voted KB Home 04/07/2011 KBH 48666K109 CUSIP Elect Jeffrey Mezger Mgmt For For Voted KB Home 04/07/2011 KBH 48666K109 CUSIP Elect Leslie Moonves Mgmt For For Voted KB Home 04/07/2011 KBH 48666K109 CUSIP Elect Luis Nogales Mgmt For For Voted KB Home 04/07/2011 KBH 48666K109 CUSIP Ratification of Auditor Mgmt For For Voted KB Home 04/07/2011 KBH 48666K109 CUSIP Amendment to the 2010 Equity Incentive Plan Mgmt For For Voted KB Home 04/07/2011 KBH 48666K109 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted KB Home 04/07/2011 KBH 48666K109 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Kohl's Corporation 05/12/2011 KSS CUSIP Elect Peter Boneparth Mgmt For For Voted Kohl's Corporation 05/12/2011 KSS CUSIP Elect Steven Burd Mgmt For For Voted Kohl's Corporation 05/12/2011 KSS CUSIP Elect John Herma Mgmt For For Voted Kohl's Corporation 05/12/2011 KSS CUSIP Elect Dale Jones Mgmt For For Voted Kohl's Corporation 05/12/2011 KSS CUSIP Elect William Kellogg Mgmt For For Voted Kohl's Corporation 05/12/2011 KSS CUSIP Elect Kevin Mansell Mgmt For For Voted Kohl's Corporation 05/12/2011 KSS CUSIP Elect Frank Sica Mgmt For For Voted Kohl's Corporation 05/12/2011 KSS CUSIP Elect Peter Sommerhauser Mgmt For For Voted Kohl's Corporation 05/12/2011 KSS CUSIP Elect Stephanie Streeter Mgmt For For Voted Kohl's Corporation 05/12/2011 KSS CUSIP Elect Nina Vaca Mgmt For For Voted Kohl's Corporation 05/12/2011 KSS CUSIP Elect Stephen Watson Mgmt For For Voted Kohl's Corporation 05/12/2011 KSS CUSIP Ratification of Auditor Mgmt For For Voted Kohl's Corporation 05/12/2011 KSS CUSIP Elimination of Supermajority Requirement in Article V(f) Mgmt For For Voted Kohl's Corporation 05/12/2011 KSS CUSIP Elimination of Supermajority Requirement in Article VI Mgmt For For Voted Kohl's Corporation 05/12/2011 KSS CUSIP Annual Incentive Plan Mgmt For For Voted Kohl's Corporation 05/12/2011 KSS CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Kohl's Corporation 05/12/2011 KSS CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Kohl's Corporation 05/12/2011 KSS CUSIP Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted Kohl's Corporation 05/12/2011 KSS CUSIP Shareholder Proposal Regarding CEO Succession Planning ShrHoldr Against For Voted Lear Corporation 05/12/2011 LEA CUSIP Elect Thomas Capo Mgmt For For Voted Lear Corporation 05/12/2011 LEA CUSIP Elect Curtis Clawson Mgmt For For Voted Lear Corporation 05/12/2011 LEA CUSIP Elect Jonathan Foster Mgmt For For Voted Lear Corporation 05/12/2011 LEA CUSIP Elect Conrad Mallett, Jr. Mgmt For For Voted Lear Corporation 05/12/2011 LEA CUSIP Elect Robert Rossiter Mgmt For For Voted Lear Corporation 05/12/2011 LEA CUSIP Elect Donald Runkle Mgmt For For Voted Lear Corporation 05/12/2011 LEA CUSIP Elect Gregory Smith Mgmt For For Voted Lear Corporation 05/12/2011 LEA CUSIP Elect Henry Wallace Mgmt For For Voted Lear Corporation 05/12/2011 LEA CUSIP Ratification of Auditor Mgmt For For Voted Lear Corporation 05/12/2011 LEA CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Lear Corporation 05/12/2011 LEA CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Lennar Corporation 04/13/2011 LEN CUSIP Elect Irving Bolotin Mgmt For For Voted Lennar Corporation 04/13/2011 LEN CUSIP Elect Steven Gerard Mgmt For For Voted Lennar Corporation 04/13/2011 LEN CUSIP Elect Theron Gilliam Mgmt For For Voted Lennar Corporation 04/13/2011 LEN CUSIP Elect Sherrill Hudson Mgmt For For Voted Lennar Corporation 04/13/2011 LEN CUSIP Elect R. Kirk Landon Mgmt For For Voted Lennar Corporation 04/13/2011 LEN CUSIP Elect Sidney Lapidus Mgmt For For Voted Lennar Corporation 04/13/2011 LEN CUSIP Elect Stuart Miller Mgmt For For Voted Lennar Corporation 04/13/2011 LEN CUSIP Elect Donna Shalala Mgmt For For Voted Lennar Corporation 04/13/2011 LEN CUSIP Elect Jeffrey Sonnenfeld Mgmt For For Voted Lennar Corporation 04/13/2011 LEN CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Lennar Corporation 04/13/2011 LEN CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Lennar Corporation 04/13/2011 LEN CUSIP Amendments to Bylaws Concerning the Separation of President and CEO Roles Mgmt For For Voted Lennar Corporation 04/13/2011 LEN CUSIP Amendment to Bylaws Concerning Board's Authority to Amend Bylaws Mgmt For For Voted Lennar Corporation 04/13/2011 LEN CUSIP Ratification of Auditor Mgmt For For Voted Lennar Corporation 04/13/2011 LEN CUSIP Shareholder Proposal Regarding Reporting and Reducing Greenhouse Gas Emissions ShrHoldr Against For Voted Lexmark International, Inc. 04/28/2011 LXK CUSIP Elect Paul Rooke Mgmt For For Voted Lexmark International, Inc. 04/28/2011 LXK CUSIP Elect Ralph Gomory Mgmt For For Voted Lexmark International, Inc. 04/28/2011 LXK CUSIP Elect Jared Cohon Mgmt For For Voted Lexmark International, Inc. 04/28/2011 LXK CUSIP Elect J. Edward Coleman Mgmt For For Voted Lexmark International, Inc. 04/28/2011 LXK CUSIP Elect Sandra Helton Mgmt For For Voted Lexmark International, Inc. 04/28/2011 LXK CUSIP Ratification of Auditor Mgmt For For Voted Lexmark International, Inc. 04/28/2011 LXK CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Lexmark International, Inc. 04/28/2011 LXK CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Liberty Media Corporation (Capital) 05/23/2011 LCAPA 53071M708 CUSIP Spin-off Mgmt For For Voted Liberty Media Corporation (Capital) 05/23/2011 LCAPA 53071M302 CUSIP Spin-off Mgmt For For Voted Life Technologies Corporation 04/28/2011 LIFE 53217V109 CUSIP Elect Balakrishnan Iyer Mgmt For For Voted Life Technologies Corporation 04/28/2011 LIFE 53217V109 CUSIP Elect Gregory Lucier Mgmt For For Voted Life Technologies Corporation 04/28/2011 LIFE 53217V109 CUSIP Elect Ronald Matricaria Mgmt For For Voted Life Technologies Corporation 04/28/2011 LIFE 53217V109 CUSIP Elect David U'Prichard Mgmt For For Voted Life Technologies Corporation 04/28/2011 LIFE 53217V109 CUSIP Elect William Longfield Mgmt For For Voted Life Technologies Corporation 04/28/2011 LIFE 53217V109 CUSIP Elect Ora Pescovitz Mgmt For For Voted Life Technologies Corporation 04/28/2011 LIFE 53217V109 CUSIP Ratification of Auditor Mgmt For For Voted Life Technologies Corporation 04/28/2011 LIFE 53217V109 CUSIP Amendments to Certificate of Incorporation Mgmt Against Against Voted Life Technologies Corporation 04/28/2011 LIFE 53217V109 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Life Technologies Corporation 04/28/2011 LIFE 53217V109 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Lincoln National Corporation 05/26/2011 LNC CUSIP Elect Dennis Glass Mgmt For For Voted Lincoln National Corporation 05/26/2011 LNC CUSIP Elect Gary Kelly Mgmt For For Voted Lincoln National Corporation 05/26/2011 LNC CUSIP Elect Michael Mee Mgmt For For Voted Lincoln National Corporation 05/26/2011 LNC CUSIP Ratification of Auditor Mgmt For For Voted Lincoln National Corporation 05/26/2011 LNC CUSIP Amendment to the Restated Articles of Incorporation to Allow Shareholders to Amend the Bylaws Mgmt For For Voted Lincoln National Corporation 05/26/2011 LNC CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Lincoln National Corporation 05/26/2011 LNC CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Linear Technology Corporation 11/03/2010 LLTC CUSIP Elect Robert Swanson, Jr. Mgmt For For Voted Linear Technology Corporation 11/03/2010 LLTC CUSIP Elect Lothar Maier Mgmt For For Voted Linear Technology Corporation 11/03/2010 LLTC CUSIP Elect Arthur Agnos Mgmt For For Voted Linear Technology Corporation 11/03/2010 LLTC CUSIP Elect John Gordon Mgmt For For Voted Linear Technology Corporation 11/03/2010 LLTC CUSIP Elect David Lee Mgmt For For Voted Linear Technology Corporation 11/03/2010 LLTC CUSIP Elect Richard Moley Mgmt For For Voted Linear Technology Corporation 11/03/2010 LLTC CUSIP Elect Thomas Volpe Mgmt For For Voted Linear Technology Corporation 11/03/2010 LLTC CUSIP 2010 Equity Incentive Plan Mgmt For For Voted Linear Technology Corporation 11/03/2010 LLTC CUSIP Ratification of Auditor Mgmt For For Voted Lockheed Martin Corporation 04/28/2011 LMT CUSIP Elect Nolan Archibald Mgmt For For Voted Lockheed Martin Corporation 04/28/2011 LMT CUSIP Elect Rosalind Brewer Mgmt For For Voted Lockheed Martin Corporation 04/28/2011 LMT CUSIP Elect David Burritt Mgmt For For Voted Lockheed Martin Corporation 04/28/2011 LMT CUSIP Elect James Ellis, Jr. Mgmt For For Voted Lockheed Martin Corporation 04/28/2011 LMT CUSIP Elect Thomas Falk Mgmt For For Voted Lockheed Martin Corporation 04/28/2011 LMT CUSIP Elect Gwendolyn King Mgmt For For Voted Lockheed Martin Corporation 04/28/2011 LMT CUSIP Elect James Loy Mgmt For For Voted Lockheed Martin Corporation 04/28/2011 LMT CUSIP Elect Douglas McCorkindale Mgmt For For Voted Lockheed Martin Corporation 04/28/2011 LMT CUSIP Elect Joseph Ralston Mgmt For For Voted Lockheed Martin Corporation 04/28/2011 LMT CUSIP Elect Anne Stevens Mgmt For For Voted Lockheed Martin Corporation 04/28/2011 LMT CUSIP Elect Robert Stevens Mgmt For For Voted Lockheed Martin Corporation 04/28/2011 LMT CUSIP Ratification of Auditor Mgmt For For Voted Lockheed Martin Corporation 04/28/2011 LMT CUSIP 2011 Incentive Performance Award Plan Mgmt For For Voted Lockheed Martin Corporation 04/28/2011 LMT CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Lockheed Martin Corporation 04/28/2011 LMT CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Lockheed Martin Corporation 04/28/2011 LMT CUSIP Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted Lubrizol Corporation 06/09/2011 LZ CUSIP Acquisition Mgmt For For Voted Lubrizol Corporation 06/09/2011 LZ CUSIP Right to Adjourn Meeting Mgmt For For Voted Macy's, Inc. 05/20/2011 M 55616P104 CUSIP Elect Stephen Bollenbach Mgmt For For Voted Macy's, Inc. 05/20/2011 M 55616P104 CUSIP Elect Deirdre Connelly Mgmt For For Voted Macy's, Inc. 05/20/2011 M 55616P104 CUSIP Elect Meyer Feldberg Mgmt For For Voted Macy's, Inc. 05/20/2011 M 55616P104 CUSIP Elect Sara Levinson Mgmt For For Voted Macy's, Inc. 05/20/2011 M 55616P104 CUSIP Elect Terry Lundgren Mgmt For For Voted Macy's, Inc. 05/20/2011 M 55616P104 CUSIP Elect Joseph Neubauer Mgmt For For Voted Macy's, Inc. 05/20/2011 M 55616P104 CUSIP Elect Joseph Pichler Mgmt For For Voted Macy's, Inc. 05/20/2011 M 55616P104 CUSIP Elect Joyce Roche Mgmt For For Voted Macy's, Inc. 05/20/2011 M 55616P104 CUSIP Elect Craig Weatherup Mgmt For For Voted Macy's, Inc. 05/20/2011 M 55616P104 CUSIP Elect Marna Whittington Mgmt For For Voted Macy's, Inc. 05/20/2011 M 55616P104 CUSIP Ratification of Auditor Mgmt For For Voted Macy's, Inc. 05/20/2011 M 55616P104 CUSIP Adoption of Majority Vote for Election of Directors Mgmt For For Voted Macy's, Inc. 05/20/2011 M 55616P104 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Macy's, Inc. 05/20/2011 M 55616P104 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted MasterCard Incorporated 09/21/2010 MA 57636Q104 CUSIP Repeal of Classified Board Mgmt For For Voted MasterCard Incorporated 09/21/2010 MA 57636Q104 CUSIP Elimination of Supermajority Requirement Mgmt For For Voted MasterCard Incorporated 09/21/2010 MA 57636Q104 CUSIP Revise Requirements to Board Composition Mgmt For For Voted MasterCard Incorporated 09/21/2010 MA 57636Q104 CUSIP Revise Stock Ownership Limitations Mgmt For For Voted MasterCard Incorporated 09/21/2010 MA 57636Q104 CUSIP Right to Adjourn Meeting Mgmt For For Voted MasterCard Incorporated 09/21/2010 MA 57636Q104 CUSIP Elect Nancy Karch Mgmt For For Voted MasterCard Incorporated 09/21/2010 MA 57636Q104 CUSIP Elect Jose Reyes Lagunes Mgmt For For Voted MasterCard Incorporated 09/21/2010 MA 57636Q104 CUSIP Elect Edward Tian Mgmt For For Voted MasterCard Incorporated 09/21/2010 MA 57636Q104 CUSIP Elect Silvio Barzi Mgmt For For Voted MasterCard Incorporated 09/21/2010 MA 57636Q104 CUSIP Amendment to the Senior Executive Annual Incentive Compensation Plan Mgmt For For Voted MasterCard Incorporated 09/21/2010 MA 57636Q104 CUSIP Ratification of Auditor Mgmt For For Voted McDermott International, Inc. 05/06/2011 MDR CUSIP Elect John Bookout III Mgmt For For Voted McDermott International, Inc. 05/06/2011 MDR CUSIP Elect Roger Brown Mgmt For For Voted McDermott International, Inc. 05/06/2011 MDR CUSIP Elect Stephen Hanks Mgmt For For Voted McDermott International, Inc. 05/06/2011 MDR CUSIP Elect Stephen Johnson Mgmt For For Voted McDermott International, Inc. 05/06/2011 MDR CUSIP Elect D. Bradley McWilliams Mgmt For For Voted McDermott International, Inc. 05/06/2011 MDR CUSIP Elect Thomas Schievelbein Mgmt For For Voted McDermott International, Inc. 05/06/2011 MDR CUSIP Elect Mary Shafer-Malicki Mgmt For For Voted McDermott International, Inc. 05/06/2011 MDR CUSIP Elect David Trice Mgmt For For Voted McDermott International, Inc. 05/06/2011 MDR CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted McDermott International, Inc. 05/06/2011 MDR CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted McDermott International, Inc. 05/06/2011 MDR CUSIP Executive Incentive Compensation Plan Mgmt For For Voted McDermott International, Inc. 05/06/2011 MDR CUSIP Ratification of Auditor Mgmt For For Voted McDonald's Corporation 05/19/2011 MCD CUSIP Elect Susan Arnold Mgmt For For Voted McDonald's Corporation 05/19/2011 MCD CUSIP Elect Richard Lenny Mgmt For For Voted McDonald's Corporation 05/19/2011 MCD CUSIP Elect Cary McMillan Mgmt For For Voted McDonald's Corporation 05/19/2011 MCD CUSIP Elect Sheila Penrose Mgmt For For Voted McDonald's Corporation 05/19/2011 MCD CUSIP Elect James Skinner Mgmt For For Voted McDonald's Corporation 05/19/2011 MCD CUSIP Ratification of Auditor Mgmt For For Voted McDonald's Corporation 05/19/2011 MCD CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted McDonald's Corporation 05/19/2011 MCD CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted McDonald's Corporation 05/19/2011 MCD CUSIP Elimination of Super-majority Requirement in Article Regarding Transactions with Interested Shareholders Mgmt For For Voted McDonald's Corporation 05/19/2011 MCD CUSIP Elimination of Supermajority Requirement in Article Regarding the Removal of Directors Mgmt For For Voted McDonald's Corporation 05/19/2011 MCD CUSIP Elimination of Supermajority Requirement in Article Regarding Shareholder Action Mgmt For For Voted McDonald's Corporation 05/19/2011 MCD CUSIP Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Voted McDonald's Corporation 05/19/2011 MCD CUSIP Shareholder Proposal Regarding Controlled Atmosphere Killing ShrHoldr Against For Voted McDonald's Corporation 05/19/2011 MCD CUSIP Shareholder Proposal Regarding Report on Childhood Obesity ShrHoldr Against For Voted McDonald's Corporation 05/19/2011 MCD CUSIP Shareholder Proposal Regarding Beverage Containers ShrHoldr Against For Voted McKesson Corporation 07/28/2010 MCK 58155Q103 CUSIP Elect Andy Bryant Mgmt For For Voted McKesson Corporation 07/28/2010 MCK 58155Q103 CUSIP Elect Wayne Budd Mgmt For For Voted McKesson Corporation 07/28/2010 MCK 58155Q103 CUSIP Elect John Hammergren Mgmt For For Voted McKesson Corporation 07/28/2010 MCK 58155Q103 CUSIP Elect Alton Irby III Mgmt For For Voted McKesson Corporation 07/28/2010 MCK 58155Q103 CUSIP Elect M. Christine Jacobs Mgmt For For Voted McKesson Corporation 07/28/2010 MCK 58155Q103 CUSIP Elect Marie Knowles Mgmt For For Voted McKesson Corporation 07/28/2010 MCK 58155Q103 CUSIP Elect David Lawrence Mgmt For For Voted McKesson Corporation 07/28/2010 MCK 58155Q103 CUSIP Elect Edward Mueller Mgmt For For Voted McKesson Corporation 07/28/2010 MCK 58155Q103 CUSIP Elect Jane Shaw Mgmt For For Voted McKesson Corporation 07/28/2010 MCK 58155Q103 CUSIP Reapproval of Performance Goals Under the 2005 Stock Plan Mgmt Against Against Voted McKesson Corporation 07/28/2010 MCK 58155Q103 CUSIP Reapproval of Performance Goals Under the 2005 Management Incentive Plan Mgmt For For Voted McKesson Corporation 07/28/2010 MCK 58155Q103 CUSIP Ratification of Auditor Mgmt For For Voted McKesson Corporation 07/28/2010 MCK 58155Q103 CUSIP Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against For Voted McKesson Corporation 07/28/2010 MCK 58155Q103 CUSIP Shareholder Proposal Regarding Report of Ratio Between Executive and Employee Pay ShrHoldr Against For Voted Medco Health Solutions, Inc. 05/24/2011 MHS 58405U102 CUSIP Elect Howard Barker, Jr. Mgmt For For Voted Medco Health Solutions, Inc. 05/24/2011 MHS 58405U102 CUSIP Elect John Cassis Mgmt For For Voted Medco Health Solutions, Inc. 05/24/2011 MHS 58405U102 CUSIP Elect Michael Goldstein Mgmt For For Voted Medco Health Solutions, Inc. 05/24/2011 MHS 58405U102 CUSIP Elect Charles Lillis Mgmt For For Voted Medco Health Solutions, Inc. 05/24/2011 MHS 58405U102 CUSIP Elect Myrtle Potter Mgmt For For Voted Medco Health Solutions, Inc. 05/24/2011 MHS 58405U102 CUSIP Elect William Roper Mgmt For For Voted Medco Health Solutions, Inc. 05/24/2011 MHS 58405U102 CUSIP Elect David Snow, Jr. Mgmt For For Voted Medco Health Solutions, Inc. 05/24/2011 MHS 58405U102 CUSIP Elect David Stevens Mgmt For For Voted Medco Health Solutions, Inc. 05/24/2011 MHS 58405U102 CUSIP Elect Blenda Wilson Mgmt For For Voted Medco Health Solutions, Inc. 05/24/2011 MHS 58405U102 CUSIP Ratification of Auditor Mgmt For For Voted Medco Health Solutions, Inc. 05/24/2011 MHS 58405U102 CUSIP Elimination of Supermajority Requirements Mgmt For For Voted Medco Health Solutions, Inc. 05/24/2011 MHS 58405U102 CUSIP Amendment to the 2002 Stock Incentive Plan Mgmt Against Against Voted Medco Health Solutions, Inc. 05/24/2011 MHS 58405U102 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Medco Health Solutions, Inc. 05/24/2011 MHS 58405U102 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Medco Health Solutions, Inc. 05/24/2011 MHS 58405U102 CUSIP Shareholder Proposal Regarding Restricting Executive Compensation ShrHoldr Against For Voted Medtronic, Inc. 08/25/2010 MDT CUSIP Elect Richard Anderson Mgmt For For Voted Medtronic, Inc. 08/25/2010 MDT CUSIP Elect David Calhoun Mgmt For For Voted Medtronic, Inc. 08/25/2010 MDT CUSIP Elect Victor Dzau Mgmt For For Voted Medtronic, Inc. 08/25/2010 MDT CUSIP Elect William Hawkins Mgmt For For Voted Medtronic, Inc. 08/25/2010 MDT CUSIP Elect Shirley Jackson Mgmt For For Voted Medtronic, Inc. 08/25/2010 MDT CUSIP Elect James Lenehan Mgmt For For Voted Medtronic, Inc. 08/25/2010 MDT CUSIP Elect Denise O'Leary Mgmt For For Voted Medtronic, Inc. 08/25/2010 MDT CUSIP Elect Kendall Powell Mgmt For For Voted Medtronic, Inc. 08/25/2010 MDT CUSIP Elect Robert Pozen Mgmt For For Voted Medtronic, Inc. 08/25/2010 MDT CUSIP Elect Jean-Pierre Rosso Mgmt For For Voted Medtronic, Inc. 08/25/2010 MDT CUSIP Elect Jack Schuler Mgmt For For Voted Medtronic, Inc. 08/25/2010 MDT CUSIP Ratification of Auditor Mgmt For For Voted MetLife, Inc. 04/26/2011 MET 59156R108 CUSIP Elect Steven Kandarian Mgmt For For Voted MetLife, Inc. 04/26/2011 MET 59156R108 CUSIP Elect Sylvia Mathews Burwell Mgmt For For Voted MetLife, Inc. 04/26/2011 MET 59156R108 CUSIP Elect Eduardo Castro-Wright Mgmt For For Voted MetLife, Inc. 04/26/2011 MET 59156R108 CUSIP Elect Cheryl Grise Mgmt For For Voted MetLife, Inc. 04/26/2011 MET 59156R108 CUSIP Elect Lulu Wang Mgmt For For Voted MetLife, Inc. 04/26/2011 MET 59156R108 CUSIP Repeal of Classified Board Mgmt For For Voted MetLife, Inc. 04/26/2011 MET 59156R108 CUSIP Ratification of Auditor Mgmt For For Voted MetLife, Inc. 04/26/2011 MET 59156R108 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted MetLife, Inc. 04/26/2011 MET 59156R108 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Micron Technology, Inc. 12/16/2010 MU CUSIP Elect Steven Appleton Mgmt For For Voted Micron Technology, Inc. 12/16/2010 MU CUSIP Elect Teruaki Aoki Mgmt For For Voted Micron Technology, Inc. 12/16/2010 MU CUSIP Elect James Bagley Mgmt For For Voted Micron Technology, Inc. 12/16/2010 MU CUSIP Elect Robert Bailey Mgmt For For Voted Micron Technology, Inc. 12/16/2010 MU CUSIP Elect Mercedes Johnson Mgmt For For Voted Micron Technology, Inc. 12/16/2010 MU CUSIP Elect Lawrence Mondry Mgmt For For Voted Micron Technology, Inc. 12/16/2010 MU CUSIP Elect Robert Switz Mgmt For For Voted Micron Technology, Inc. 12/16/2010 MU CUSIP Amendment to the 2007 Equity Incentive Plan Mgmt Against Against Voted Micron Technology, Inc. 12/16/2010 MU CUSIP Ratification of Auditor Mgmt For For Voted Microsoft Corporation 11/16/2010 MSFT CUSIP Elect Steven Ballmer Mgmt For For Voted Microsoft Corporation 11/16/2010 MSFT CUSIP Elect Dina Dublon Mgmt For For Voted Microsoft Corporation 11/16/2010 MSFT CUSIP Elect William Gates III Mgmt For For Voted Microsoft Corporation 11/16/2010 MSFT CUSIP Elect Raymond Gilmartin Mgmt For For Voted Microsoft Corporation 11/16/2010 MSFT CUSIP Elect Reed Hastings Mgmt For For Voted Microsoft Corporation 11/16/2010 MSFT CUSIP Elect Maria Klawe Mgmt For For Voted Microsoft Corporation 11/16/2010 MSFT CUSIP Elect David Marquardt Mgmt For For Voted Microsoft Corporation 11/16/2010 MSFT CUSIP Elect Charles Noski Mgmt For For Voted Microsoft Corporation 11/16/2010 MSFT CUSIP Elect Helmut Panke Mgmt For For Voted Microsoft Corporation 11/16/2010 MSFT CUSIP Ratification of Auditor Mgmt For For Voted Microsoft Corporation 11/16/2010 MSFT CUSIP Shareholder Proposal Regarding Formation of Environmental Sustainability Committee ShrHoldr Against For Voted Molson Coors Brewing Company 05/25/2011 TAP 60871R209 CUSIP Elect John Cleghorn Mgmt For For Voted Molson Coors Brewing Company 05/25/2011 TAP 60871R209 CUSIP Elect Charles Herington Mgmt For For Voted Molson Coors Brewing Company 05/25/2011 TAP 60871R209 CUSIP Elect David O'Brien Mgmt For For Voted Monsanto Company 01/25/2011 MON 61166W101 CUSIP Elect Laura Ipsen Mgmt For For Voted Monsanto Company 01/25/2011 MON 61166W101 CUSIP Elect William Parfet Mgmt For For Voted Monsanto Company 01/25/2011 MON 61166W101 CUSIP Elect George Poste Mgmt For For Voted Monsanto Company 01/25/2011 MON 61166W101 CUSIP Ratification of Auditor Mgmt For For Voted Monsanto Company 01/25/2011 MON 61166W101 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Monsanto Company 01/25/2011 MON 61166W101 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Monsanto Company 01/25/2011 MON 61166W101 CUSIP Reapproval of Performance Goals under the Annual Incentive Plan for Covered Executives Mgmt For For Voted Mosaic Company 05/11/2011 MOS 61945A107 CUSIP Recapitalization and Spin-off Mgmt For For Voted Mosaic Company 05/11/2011 MOS 61945A107 CUSIP Right to Adjourn Meeting Mgmt For For Voted Murphy Oil Corporation 05/11/2011 MUR CUSIP Elect Frank Blue Mgmt For For Voted Murphy Oil Corporation 05/11/2011 MUR CUSIP Elect Claiborne Deming Mgmt For For Voted Murphy Oil Corporation 05/11/2011 MUR CUSIP Elect Robert Hermes Mgmt For For Voted Murphy Oil Corporation 05/11/2011 MUR CUSIP Elect James Kelley Mgmt For For Voted Murphy Oil Corporation 05/11/2011 MUR CUSIP Elect R. Madison Murphy Mgmt For For Voted Murphy Oil Corporation 05/11/2011 MUR CUSIP Elect William Nolan, Jr. Mgmt For For Voted Murphy Oil Corporation 05/11/2011 MUR CUSIP Elect Neal Schmale Mgmt For For Voted Murphy Oil Corporation 05/11/2011 MUR CUSIP Elect David Smith Mgmt For For Voted Murphy Oil Corporation 05/11/2011 MUR CUSIP Elect Caroline Theus Mgmt For For Voted Murphy Oil Corporation 05/11/2011 MUR CUSIP Elect David Wood Mgmt For For Voted Murphy Oil Corporation 05/11/2011 MUR CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Murphy Oil Corporation 05/11/2011 MUR CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Murphy Oil Corporation 05/11/2011 MUR CUSIP Ratification of Auditor Mgmt For For Voted Mylan Inc. 05/06/2011 MYL CUSIP Elect Robert Coury Mgmt For For Voted Mylan Inc. 05/06/2011 MYL CUSIP Elect Rodney Piatt Mgmt For For Voted Mylan Inc. 05/06/2011 MYL CUSIP Elect Heather Bresch Mgmt For For Voted Mylan Inc. 05/06/2011 MYL CUSIP Elect Wendy Cameron Mgmt For For Voted Mylan Inc. 05/06/2011 MYL CUSIP Elect Robert Cindrich Mgmt For For Voted Mylan Inc. 05/06/2011 MYL CUSIP Elect Neil Dimick Mgmt For For Voted Mylan Inc. 05/06/2011 MYL CUSIP Elect Douglas Leech Mgmt For For Voted Mylan Inc. 05/06/2011 MYL CUSIP Elect Joseph Maroon Mgmt For For Voted Mylan Inc. 05/06/2011 MYL CUSIP Elect Mark Parrish Mgmt For For Voted Mylan Inc. 05/06/2011 MYL CUSIP Elect C. B. Todd Mgmt For For Voted Mylan Inc. 05/06/2011 MYL CUSIP Elect Randall Vanderveen Mgmt For For Voted Mylan Inc. 05/06/2011 MYL CUSIP Ratification of Auditor Mgmt For For Voted Mylan Inc. 05/06/2011 MYL CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Mylan Inc. 05/06/2011 MYL CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Netflix, Inc. 06/03/2011 NFLX 64110L106 CUSIP Elect Reed Hastings Mgmt For For Voted Netflix, Inc. 06/03/2011 NFLX 64110L106 CUSIP Elect Jay Hoag Mgmt For For Voted Netflix, Inc. 06/03/2011 NFLX 64110L106 CUSIP Elect A. George Battle Mgmt For For Voted Netflix, Inc. 06/03/2011 NFLX 64110L106 CUSIP Ratification of Auditor Mgmt For For Voted Netflix, Inc. 06/03/2011 NFLX 64110L106 CUSIP 2011 Stock Plan Mgmt Against Against Voted Netflix, Inc. 06/03/2011 NFLX 64110L106 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Netflix, Inc. 06/03/2011 NFLX 64110L106 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Netflix, Inc. 06/03/2011 NFLX 64110L106 CUSIP Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against For Voted Newfield Exploration Company 05/05/2011 NFX CUSIP Elect Lee Boothby Mgmt For For Voted Newfield Exploration Company 05/05/2011 NFX CUSIP Elect Philip Burguieres Mgmt For For Voted Newfield Exploration Company 05/05/2011 NFX CUSIP Elect Pamela Gardner Mgmt For For Voted Newfield Exploration Company 05/05/2011 NFX CUSIP Elect John Kemp III Mgmt For For Voted Newfield Exploration Company 05/05/2011 NFX CUSIP Elect J. Michael Lacey Mgmt For For Voted Newfield Exploration Company 05/05/2011 NFX CUSIP Elect Joseph Netherland Mgmt For For Voted Newfield Exploration Company 05/05/2011 NFX CUSIP Elect Howard Newman Mgmt For For Voted Newfield Exploration Company 05/05/2011 NFX CUSIP Elect Thomas Ricks Mgmt For For Voted Newfield Exploration Company 05/05/2011 NFX CUSIP Elect Juanita Romans Mgmt For For Voted Newfield Exploration Company 05/05/2011 NFX CUSIP Elect Charles Shultz Mgmt For For Voted Newfield Exploration Company 05/05/2011 NFX CUSIP Elect J. Terry Strange Mgmt For For Voted Newfield Exploration Company 05/05/2011 NFX CUSIP 2011 Omnibus Stock Plan Mgmt For For Voted Newfield Exploration Company 05/05/2011 NFX CUSIP Performance Goals for Performance Awards Under the 2011 Omnibus Stock Plan Mgmt For For Voted Newfield Exploration Company 05/05/2011 NFX CUSIP Ratification of Auditor Mgmt For For Voted Newfield Exploration Company 05/05/2011 NFX CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Newfield Exploration Company 05/05/2011 NFX CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted NIKE, Inc. 09/20/2010 NKE CUSIP Elect Jill Conway Mgmt For For Voted NIKE, Inc. 09/20/2010 NKE CUSIP Elect Alan Graf, Jr. Mgmt For For Voted NIKE, Inc. 09/20/2010 NKE CUSIP Elect John Lechleiter Mgmt For For Voted NIKE, Inc. 09/20/2010 NKE CUSIP Elect Phyllis Wise Mgmt For For Voted NIKE, Inc. 09/20/2010 NKE CUSIP Amendment to the Executive Performance Sharing Plan Mgmt For For Voted NIKE, Inc. 09/20/2010 NKE CUSIP Amendment to the 1990 Stock Incentive Plan Mgmt Against Against Voted NIKE, Inc. 09/20/2010 NKE CUSIP Ratification of Auditor Mgmt For For Voted Nintendo Co Ltd 06/29/2011 J51699106 CINS Non-Voting Meeting Note N/A N/A N/A Voted Nintendo Co Ltd 06/29/2011 J51699106 CINS Allocation of Profits/Dividends Mgmt For For Voted Nintendo Co Ltd 06/29/2011 J51699106 CINS Elect Satoru Iwata Mgmt For For Voted Nintendo Co Ltd 06/29/2011 J51699106 CINS Elect Yoshihiro Mori Mgmt For For Voted Nintendo Co Ltd 06/29/2011 J51699106 CINS Elect Shinji Hatano Mgmt For For Voted Nintendo Co Ltd 06/29/2011 J51699106 CINS Elect Genyoh Takeda Mgmt For For Voted Nintendo Co Ltd 06/29/2011 J51699106 CINS Elect Shigeru Miyamoto Mgmt For For Voted Nintendo Co Ltd 06/29/2011 J51699106 CINS Elect Nobuo Nagai Mgmt For For Voted Nintendo Co Ltd 06/29/2011 J51699106 CINS Elect Masaharu Matsumoto Mgmt For For Voted Nintendo Co Ltd 06/29/2011 J51699106 CINS Elect Eiichi Suzuki Mgmt For For Voted Nintendo Co Ltd 06/29/2011 J51699106 CINS Elect Tatsumi Kimishima Mgmt For For Voted Nintendo Co Ltd 06/29/2011 J51699106 CINS Elect Kaoru Takemura Mgmt For For Voted Nintendo Co Ltd 06/29/2011 J51699106 CINS Elect Ichiroh Nakaji Mgmt For For Voted Nintendo Co Ltd 06/29/2011 J51699106 CINS Elect Naoki Mizutani Mgmt For For Voted Nintendo Co Ltd 06/29/2011 J51699106 CINS Elect Katashi Ozaki Mgmt For For Voted Northeast Utilities 03/04/2011 NU CUSIP Merger Mgmt For For Voted Northeast Utilities 03/04/2011 NU CUSIP Increase of Authorized Common Stock Mgmt Against Against Voted Northeast Utilities 03/04/2011 NU CUSIP Change in Board Size Mgmt For For Voted Northeast Utilities 03/04/2011 NU CUSIP Right to Adjourn Meeting Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Elect Wesley Bush Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Elect Lewis Coleman Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Elect Victor Fazio Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Elect Donald Felsinger Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Elect Stephen Frank Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Elect Bruce Gordon Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Elect Madeleine Kleiner Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Elect Karl Krapek Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Elect Richard Myers Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Elect Aulana Peters Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Elect Kevin Sharer Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Ratification of Auditor Mgmt For For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP 2011 Long-Term Incentive Stock Plan Mgmt Against Against Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Voted Northrop Grumman Corporation 05/18/2011 NOC CUSIP Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted NRG Energy, Inc. 04/26/2011 NRG CUSIP Elect Lawrence Coben Mgmt For For Voted NRG Energy, Inc. 04/26/2011 NRG CUSIP Elect Paul Hobby Mgmt For For Voted NRG Energy, Inc. 04/26/2011 NRG CUSIP Elect Gerald Luterman Mgmt For For Voted NRG Energy, Inc. 04/26/2011 NRG CUSIP Elect Herbert Tate Mgmt For For Voted NRG Energy, Inc. 04/26/2011 NRG CUSIP Elect Walter Young Mgmt For For Voted NRG Energy, Inc. 04/26/2011 NRG CUSIP Ratification of Auditor Mgmt For For Voted NRG Energy, Inc. 04/26/2011 NRG CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted NRG Energy, Inc. 04/26/2011 NRG CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted NRG Energy, Inc. 07/28/2010 NRG CUSIP Elect Kirbyjon Caldwell Mgmt For For Voted NRG Energy, Inc. 07/28/2010 NRG CUSIP Elect David Crane Mgmt For For Voted NRG Energy, Inc. 07/28/2010 NRG CUSIP Elect StephenCropper Mgmt For For Voted NRG Energy, Inc. 07/28/2010 NRG CUSIP Elect Kathleen McGinty Mgmt For For Voted NRG Energy, Inc. 07/28/2010 NRG CUSIP Elect Thomas Weidemeyer Mgmt For For Voted NRG Energy, Inc. 07/28/2010 NRG CUSIP Amendment to the Long-Term Incentive Plan Mgmt For For Voted NRG Energy, Inc. 07/28/2010 NRG CUSIP Ratification of Auditor Mgmt For For Voted Nstar 03/04/2011 NST 67019E107 CUSIP Merger Mgmt For For Voted Nstar 03/04/2011 NST 67019E107 CUSIP Right to Adjourn Meeting Mgmt For For Voted NVIDIA Corporation 05/18/2011 NVDA 67066G104 CUSIP Elect Harvey Jones Mgmt For For Voted NVIDIA Corporation 05/18/2011 NVDA 67066G104 CUSIP Elect William Miller Mgmt For For Voted NVIDIA Corporation 05/18/2011 NVDA 67066G104 CUSIP Repeal of Classified Board Mgmt For For Voted NVIDIA Corporation 05/18/2011 NVDA 67066G104 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted NVIDIA Corporation 05/18/2011 NVDA 67066G104 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted NVIDIA Corporation 05/18/2011 NVDA 67066G104 CUSIP Ratification of Auditor Mgmt For For Voted NVR, Inc. 05/03/2011 NVR 62944T105 CUSIP Elect Charles Andrews Mgmt For For Voted NVR, Inc. 05/03/2011 NVR 62944T105 CUSIP Elect Robert Butler Mgmt For For Voted NVR, Inc. 05/03/2011 NVR 62944T105 CUSIP Elect Timothy Donahue Mgmt For For Voted NVR, Inc. 05/03/2011 NVR 62944T105 CUSIP Elect Alfred Festa Mgmt For For Voted NVR, Inc. 05/03/2011 NVR 62944T105 CUSIP Elect Manuel Johnson Mgmt For For Voted NVR, Inc. 05/03/2011 NVR 62944T105 CUSIP Elect William Moran Mgmt For For Voted NVR, Inc. 05/03/2011 NVR 62944T105 CUSIP Elect David Preiser Mgmt For For Voted NVR, Inc. 05/03/2011 NVR 62944T105 CUSIP Elect W. Grady Rosier Mgmt For For Voted NVR, Inc. 05/03/2011 NVR 62944T105 CUSIP Elect Dwight Schar Mgmt For For Voted NVR, Inc. 05/03/2011 NVR 62944T105 CUSIP Elect John Toups Mgmt For For Voted NVR, Inc. 05/03/2011 NVR 62944T105 CUSIP Elect Paul Whetsell Mgmt For For Voted NVR, Inc. 05/03/2011 NVR 62944T105 CUSIP Ratification of Auditor Mgmt For For Voted NVR, Inc. 05/03/2011 NVR 62944T105 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted NVR, Inc. 05/03/2011 NVR 62944T105 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Occidental Petroleum Corporation 05/06/2011 OXY CUSIP Elect Spencer Abraham Mgmt For For Voted Occidental Petroleum Corporation 05/06/2011 OXY CUSIP Elect Howard Atkins Mgmt For For Voted Occidental Petroleum Corporation 05/06/2011 OXY CUSIP Elect Stephen Chazen Mgmt For For Voted Occidental Petroleum Corporation 05/06/2011 OXY CUSIP Elect Edward Djerejian Mgmt For For Voted Occidental Petroleum Corporation 05/06/2011 OXY CUSIP Elect John Feick Mgmt For For Voted Occidental Petroleum Corporation 05/06/2011 OXY CUSIP Elect Margaret Foran Mgmt For For Voted Occidental Petroleum Corporation 05/06/2011 OXY CUSIP Elect Carlos Gutierrez Mgmt For For Voted Occidental Petroleum Corporation 05/06/2011 OXY CUSIP Elect Ray Irani Mgmt For For Voted Occidental Petroleum Corporation 05/06/2011 OXY CUSIP Elect Avedick Poladian Mgmt For For Voted Occidental Petroleum Corporation 05/06/2011 OXY CUSIP Elect Rodolfo Segovia Mgmt For For Voted Occidental Petroleum Corporation 05/06/2011 OXY CUSIP Elect Aziz Syriani Mgmt For For Voted Occidental Petroleum Corporation 05/06/2011 OXY CUSIP Elect Rosemary Tomich Mgmt For For Voted Occidental Petroleum Corporation 05/06/2011 OXY CUSIP Elect Walter Weisman Mgmt For For Voted Occidental Petroleum Corporation 05/06/2011 OXY CUSIP Ratification of Auditor Mgmt For For Voted Occidental Petroleum Corporation 05/06/2011 OXY CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Occidental Petroleum Corporation 05/06/2011 OXY CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years N/A Voted Occidental Petroleum Corporation 05/06/2011 OXY CUSIP Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Voted Occidental Petroleum Corporation 05/06/2011 OXY CUSIP Shareholder Proposal Regarding Environmental Expertise on Board ShrHoldr Against For Voted Oceaneering International, Inc. 05/06/2011 OII CUSIP Elect T. Jay Collins Mgmt For For Voted Oceaneering International, Inc. 05/06/2011 OII CUSIP Elect D. Michael Hughes Mgmt For For Voted Oceaneering International, Inc. 05/06/2011 OII CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Oceaneering International, Inc. 05/06/2011 OII CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Oceaneering International, Inc. 05/06/2011 OII CUSIP Ratification of Auditor Mgmt For For Voted Oil States International, Inc. 05/17/2011 OIS CUSIP Elect Christopher Seaver Mgmt For For Voted Oil States International, Inc. 05/17/2011 OIS CUSIP Elect Douglas Swanson Mgmt For For Voted Oil States International, Inc. 05/17/2011 OIS CUSIP Elect Cindy Taylor Mgmt For For Voted Oil States International, Inc. 05/17/2011 OIS CUSIP Ratification of Auditor Mgmt For For Voted Oil States International, Inc. 05/17/2011 OIS CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Oil States International, Inc. 05/17/2011 OIS CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Oracle Corporation 10/06/2010 ORCL 68389X105 CUSIP Elect Jeffrey Berg Mgmt For For Voted Oracle Corporation 10/06/2010 ORCL 68389X105 CUSIP Elect H. Raymond Bingham Mgmt For For Voted Oracle Corporation 10/06/2010 ORCL 68389X105 CUSIP Elect Michael Boskin Mgmt For For Voted Oracle Corporation 10/06/2010 ORCL 68389X105 CUSIP Elect Safra Catz Mgmt For For Voted Oracle Corporation 10/06/2010 ORCL 68389X105 CUSIP Elect Bruce Chizen Mgmt For For Voted Oracle Corporation 10/06/2010 ORCL 68389X105 CUSIP Elect George Conrades Mgmt For For Voted Oracle Corporation 10/06/2010 ORCL 68389X105 CUSIP Elect Lawrence Ellison Mgmt For For Voted Oracle Corporation 10/06/2010 ORCL 68389X105 CUSIP Elect Hector Garcia-Molina Mgmt For For Voted Oracle Corporation 10/06/2010 ORCL 68389X105 CUSIP Elect Jeffrey Henley Mgmt For For Voted Oracle Corporation 10/06/2010 ORCL 68389X105 CUSIP Elect Mark Hurd Mgmt For For Voted Oracle Corporation 10/06/2010 ORCL 68389X105 CUSIP Elect Donald Lucas Mgmt For For Voted Oracle Corporation 10/06/2010 ORCL 68389X105 CUSIP Elect Naomi Seligman Mgmt For For Voted Oracle Corporation 10/06/2010 ORCL 68389X105 CUSIP Executive Bonus Plan Mgmt For For Voted Oracle Corporation 10/06/2010 ORCL 68389X105 CUSIP Amendment to the 2000 Long-Term Equity Incentive Plan Mgmt Against Against Voted Oracle Corporation 10/06/2010 ORCL 68389X105 CUSIP Ratification of Auditor Mgmt For For Voted Oracle Corporation 10/06/2010 ORCL 68389X105 CUSIP Shareholder Proposal Regarding Formation of Sustainability Committee ShrHoldr Against For Voted Oracle Corporation 10/06/2010 ORCL 68389X105 CUSIP Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Voted Oracle Corporation 10/06/2010 ORCL 68389X105 CUSIP Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against For Voted Oshkosh Corporation 02/01/2011 OSK CUSIP Elect Richard Donnelly Mgmt For For Voted Oshkosh Corporation 02/01/2011 OSK CUSIP Elect Michael Grebe Mgmt For For Voted Oshkosh Corporation 02/01/2011 OSK CUSIP Elect John Hamre Mgmt For For Voted Oshkosh Corporation 02/01/2011 OSK CUSIP Elect Kathleen Hempel Mgmt For For Voted Oshkosh Corporation 02/01/2011 OSK CUSIP Elect Leslie Kenne Mgmt For For Voted Oshkosh Corporation 02/01/2011 OSK CUSIP Elect Harvey Medvin Mgmt For For Voted Oshkosh Corporation 02/01/2011 OSK CUSIP Elect J. Peter Mosling, Jr. Mgmt For For Voted Oshkosh Corporation 02/01/2011 OSK CUSIP Elect Craig Omtvedt Mgmt For For Voted Oshkosh Corporation 02/01/2011 OSK CUSIP Elect Richard Sim Mgmt For For Voted Oshkosh Corporation 02/01/2011 OSK CUSIP Elect Charles Szews Mgmt For For Voted Oshkosh Corporation 02/01/2011 OSK CUSIP Elect William Wallace Mgmt For For Voted Oshkosh Corporation 02/01/2011 OSK CUSIP Ratification of Auditor Mgmt For For Voted Oshkosh Corporation 02/01/2011 OSK CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Oshkosh Corporation 02/01/2011 OSK CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Parker-Hannifin Corporation 10/27/2010 PH CUSIP Elect Robert Bohn Mgmt For For Voted Parker-Hannifin Corporation 10/27/2010 PH CUSIP Elect Linda Harty Mgmt For For Voted Parker-Hannifin Corporation 10/27/2010 PH CUSIP Elect William Kassling Mgmt For For Voted Parker-Hannifin Corporation 10/27/2010 PH CUSIP Elect Robert Kohlhepp Mgmt For For Voted Parker-Hannifin Corporation 10/27/2010 PH CUSIP Elect Klaus-Peter Muller Mgmt For For Voted Parker-Hannifin Corporation 10/27/2010 PH CUSIP Elect Candy Obourn Mgmt For For Voted Parker-Hannifin Corporation 10/27/2010 PH CUSIP Elect Joseph Scaminace Mgmt For For Voted Parker-Hannifin Corporation 10/27/2010 PH CUSIP Elect Wolfgang Schmitt Mgmt For For Voted Parker-Hannifin Corporation 10/27/2010 PH CUSIP Elect Ake Svensson Mgmt For For Voted Parker-Hannifin Corporation 10/27/2010 PH CUSIP Elect Markos Tambakeras Mgmt For For Voted Parker-Hannifin Corporation 10/27/2010 PH CUSIP Elect James Wainscott Mgmt For For Voted Parker-Hannifin Corporation 10/27/2010 PH CUSIP Elect Donald Washkewicz Mgmt For For Voted Parker-Hannifin Corporation 10/27/2010 PH CUSIP Ratification of Auditor Mgmt For For Voted Parker-Hannifin Corporation 10/27/2010 PH CUSIP 2010 Performance Bonus Plan Mgmt For For Voted Parker-Hannifin Corporation 10/27/2010 PH CUSIP Shareholder Proposal Regarding Independent Chairman ShrHoldr Against For Voted Peabody Energy Corporation 05/03/2011 BTU CUSIP Elect Gregory Boyce Mgmt For For Voted Peabody Energy Corporation 05/03/2011 BTU CUSIP Elect William Coley Mgmt For For Voted Peabody Energy Corporation 05/03/2011 BTU CUSIP Elect William James Mgmt For For Voted Peabody Energy Corporation 05/03/2011 BTU CUSIP Elect Robert Karn III Mgmt For For Voted Peabody Energy Corporation 05/03/2011 BTU CUSIP Elect M. Frances Keeth Mgmt For For Voted Peabody Energy Corporation 05/03/2011 BTU CUSIP Elect Henry Lentz Mgmt For For Voted Peabody Energy Corporation 05/03/2011 BTU CUSIP Elect Robert Malone Mgmt For For Voted Peabody Energy Corporation 05/03/2011 BTU CUSIP Elect William Rusnack Mgmt For For Voted Peabody Energy Corporation 05/03/2011 BTU CUSIP Elect John Turner Mgmt For For Voted Peabody Energy Corporation 05/03/2011 BTU CUSIP Elect Sandra Van Trease Mgmt For For Voted Peabody Energy Corporation 05/03/2011 BTU CUSIP Elect Alan Washkowitz Mgmt For For Voted Peabody Energy Corporation 05/03/2011 BTU CUSIP Ratification of Auditor Mgmt For For Voted Peabody Energy Corporation 05/03/2011 BTU CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Peabody Energy Corporation 05/03/2011 BTU CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Peabody Energy Corporation 05/03/2011 BTU CUSIP 2011 Long-Term Equity Incentive Plan Mgmt For For Voted PepsiCo, Inc. 05/04/2011 PEP CUSIP Elect Shona Brown Mgmt For For Voted PepsiCo, Inc. 05/04/2011 PEP CUSIP Elect Ian Cook Mgmt For For Voted PepsiCo, Inc. 05/04/2011 PEP CUSIP Elect Dina Dublon Mgmt For For Voted PepsiCo, Inc. 05/04/2011 PEP CUSIP Elect Victor Dzau Mgmt For For Voted PepsiCo, Inc. 05/04/2011 PEP CUSIP Elect Ray Hunt Mgmt For For Voted PepsiCo, Inc. 05/04/2011 PEP CUSIP Elect Alberto Ibarguen Mgmt For For Voted PepsiCo, Inc. 05/04/2011 PEP CUSIP Elect Arthur Martinez Mgmt For For Voted PepsiCo, Inc. 05/04/2011 PEP CUSIP Elect Indra Nooyi Mgmt For For Voted PepsiCo, Inc. 05/04/2011 PEP CUSIP Elect Sharon Rockefeller Mgmt For For Voted PepsiCo, Inc. 05/04/2011 PEP CUSIP Elect James Schiro Mgmt For For Voted PepsiCo, Inc. 05/04/2011 PEP CUSIP Elect Lloyd Trotter Mgmt For For Voted PepsiCo, Inc. 05/04/2011 PEP CUSIP Elect Daniel Vasella Mgmt For For Voted PepsiCo, Inc. 05/04/2011 PEP CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted PepsiCo, Inc. 05/04/2011 PEP CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted PepsiCo, Inc. 05/04/2011 PEP CUSIP Ratification of Auditor Mgmt For For Voted PepsiCo, Inc. 05/04/2011 PEP CUSIP Adoption of Majority Vote for Election of Directors Mgmt For For Voted PepsiCo, Inc. 05/04/2011 PEP CUSIP Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Voted PepsiCo, Inc. 05/04/2011 PEP CUSIP Shareholder Proposal Regarding Reviewing Political Contributions and Expenditures ShrHoldr Against For Voted Petsmart, Inc. 06/15/2011 PETM CUSIP Elect Angel Cabrera Mgmt For For Voted Petsmart, Inc. 06/15/2011 PETM CUSIP Elect Philip Francis Mgmt For For Voted Petsmart, Inc. 06/15/2011 PETM CUSIP Elect Rakesh Gangwal Mgmt For For Voted Petsmart, Inc. 06/15/2011 PETM CUSIP Elect Gregory Josefowicz Mgmt For For Voted Petsmart, Inc. 06/15/2011 PETM CUSIP Elect Richard Lochridge Mgmt For For Voted Petsmart, Inc. 06/15/2011 PETM CUSIP Elect Robert Moran Mgmt For For Voted Petsmart, Inc. 06/15/2011 PETM CUSIP Elect Barbara Munder Mgmt For For Voted Petsmart, Inc. 06/15/2011 PETM CUSIP Elect Thomas Stemberg Mgmt For For Voted Petsmart, Inc. 06/15/2011 PETM CUSIP Ratification of Auditor Mgmt For For Voted Petsmart, Inc. 06/15/2011 PETM CUSIP 2011 Equity Incentive Plan Mgmt Against Against Voted Petsmart, Inc. 06/15/2011 PETM CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Petsmart, Inc. 06/15/2011 PETM CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Pfizer Inc. 04/28/2011 PFE CUSIP Elect Dennis Ausiello Mgmt For For Voted Pfizer Inc. 04/28/2011 PFE CUSIP Elect Michael Brown Mgmt For For Voted Pfizer Inc. 04/28/2011 PFE CUSIP Elect M. Anthony Burns Mgmt For For Voted Pfizer Inc. 04/28/2011 PFE CUSIP Elect W. Don Cornwell Mgmt For For Voted Pfizer Inc. 04/28/2011 PFE CUSIP Elect Frances Fergusson Mgmt For For Voted Pfizer Inc. 04/28/2011 PFE CUSIP Elect William Gray, III Mgmt For For Voted Pfizer Inc. 04/28/2011 PFE CUSIP Elect Constance Horner Mgmt For For Voted Pfizer Inc. 04/28/2011 PFE CUSIP Elect James Kilts Mgmt For For Voted Pfizer Inc. 04/28/2011 PFE CUSIP Elect George Lorch Mgmt For For Voted Pfizer Inc. 04/28/2011 PFE CUSIP Elect John Mascotte Mgmt For For Voted Pfizer Inc. 04/28/2011 PFE CUSIP Elect Suzanne Nora Johnson Mgmt For For Voted Pfizer Inc. 04/28/2011 PFE CUSIP Elect Ian Read Mgmt For For Voted Pfizer Inc. 04/28/2011 PFE CUSIP Elect Stephen Sanger Mgmt For For Voted Pfizer Inc. 04/28/2011 PFE CUSIP Ratification of Auditor Mgmt For For Voted Pfizer Inc. 04/28/2011 PFE CUSIP ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt Against Against Voted Pfizer Inc. 04/28/2011 PFE CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Pfizer Inc. 04/28/2011 PFE CUSIP Shareholder Proposal Regarding Publishing Political Contributions and Expenditure in Newspapers ShrHoldr Against For Voted Pfizer Inc. 04/28/2011 PFE CUSIP Shareholder Proposal Regarding Lobbying Priorities Report ShrHoldr Against For Voted Pfizer Inc. 04/28/2011 PFE CUSIP Shareholder Proposal Regarding Pharmaceutical Price Restraints ShrHoldr Against For Voted Pfizer Inc. 04/28/2011 PFE CUSIP Shareholder Proposal Regarding the Right to Act by Written Consent ShrHoldr Against For Voted Pfizer Inc. 04/28/2011 PFE CUSIP Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Voted Pfizer Inc. 04/28/2011 PFE CUSIP Shareholder Proposal Regarding Transparency in Animal Research ShrHoldr Against For Voted Philip Morris International Inc. 05/11/2011 PM CUSIP Elect Harold Brown Mgmt For For Voted Philip Morris International Inc. 05/11/2011 PM CUSIP Elect Mathis Cabiallavetta Mgmt For For Voted Philip Morris International Inc. 05/11/2011 PM CUSIP Elect Louis Camilleri Mgmt For For Voted Philip Morris International Inc. 05/11/2011 PM CUSIP Elect J. Dudley Fishburn Mgmt For For Voted Philip Morris International Inc. 05/11/2011 PM CUSIP Elect Jennifer Li Mgmt For For Voted Philip Morris International Inc. 05/11/2011 PM CUSIP Elect Graham Mackay Mgmt For For Voted Philip Morris International Inc. 05/11/2011 PM CUSIP Elect Sergio Marchionne Mgmt For For Voted Philip Morris International Inc. 05/11/2011 PM CUSIP Elect Lucio Noto Mgmt For For Voted Philip Morris International Inc. 05/11/2011 PM CUSIP Elect Carlos Slim Helu Mgmt For For Voted Philip Morris International Inc. 05/11/2011 PM CUSIP Elect Stephen Wolf Mgmt For For Voted Philip Morris International Inc. 05/11/2011 PM CUSIP Ratification of Auditor Mgmt For For Voted Philip Morris International Inc. 05/11/2011 PM CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Philip Morris International Inc. 05/11/2011 PM CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Philip Morris International Inc. 05/11/2011 PM CUSIP Shareholder proposal Regarding Food Insecurity and Tobacco Use ShrHoldr Against For Voted Philip Morris International Inc. 05/11/2011 PM CUSIP Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Voted Pioneer Natural Resources Company 05/17/2011 PXD CUSIP Elect Edison Buchanan Mgmt For For Voted Pioneer Natural Resources Company 05/17/2011 PXD CUSIP Elect R. Hartwell Gardner Mgmt For For Voted Pioneer Natural Resources Company 05/17/2011 PXD CUSIP Elect Jim Watson Mgmt For For Voted Pioneer Natural Resources Company 05/17/2011 PXD CUSIP Ratification of Auditor Mgmt For For Voted Pioneer Natural Resources Company 05/17/2011 PXD CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Pioneer Natural Resources Company 05/17/2011 PXD CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Pioneer Natural Resources Company 05/17/2011 PXD CUSIP Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Voted Pioneer Natural Resources Company 05/17/2011 PXD CUSIP Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Voted Plum Creek Timber Company, Inc. 05/03/2011 PCL CUSIP Elect Rick Holley Mgmt For For Voted Plum Creek Timber Company, Inc. 05/03/2011 PCL CUSIP Elect Robin Josephs Mgmt For For Voted Plum Creek Timber Company, Inc. 05/03/2011 PCL CUSIP Elect John McDonald Mgmt For For Voted Plum Creek Timber Company, Inc. 05/03/2011 PCL CUSIP Elect Robert McLeod Mgmt For For Voted Plum Creek Timber Company, Inc. 05/03/2011 PCL CUSIP Elect John Morgan, Sr. Mgmt For For Voted Plum Creek Timber Company, Inc. 05/03/2011 PCL CUSIP Elect Marc Racicot Mgmt For For Voted Plum Creek Timber Company, Inc. 05/03/2011 PCL CUSIP Elect John Scully Mgmt For For Voted Plum Creek Timber Company, Inc. 05/03/2011 PCL CUSIP Elect Stephen Tobias Mgmt For For Voted Plum Creek Timber Company, Inc. 05/03/2011 PCL CUSIP Elect Martin White Mgmt For For Voted Plum Creek Timber Company, Inc. 05/03/2011 PCL CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Plum Creek Timber Company, Inc. 05/03/2011 PCL CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Plum Creek Timber Company, Inc. 05/03/2011 PCL CUSIP Ratification of Auditor Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Elect Christopher Burley Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Elect William Doyle Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Elect John Estey Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Elect Charles Hoffman Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Elect Dallas Howe Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Elect Alice Laberge Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Elect Keith Martell Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Elect Jeffrey McCaig Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Elect Mary Mogford Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Elect Paul Schoenhals Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Elect E. Robert Stromberg Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Elect Elena Viyella de Paliza Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Appointment of Auditor Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP 2011 Performance Option Plan Mgmt For For Voted Potash Corporation of Saskatchewan Inc. 05/12/2011 POT 73755L107 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted PPG Industries, Inc. 04/21/2011 PPG CUSIP Elect Stephen Angel Mgmt For For Voted PPG Industries, Inc. 04/21/2011 PPG CUSIP Elect Hugh Grant Mgmt For For Voted PPG Industries, Inc. 04/21/2011 PPG CUSIP Elect Michele Hooper Mgmt For For Voted PPG Industries, Inc. 04/21/2011 PPG CUSIP Elect Robert Mehrabian Mgmt For For Voted PPG Industries, Inc. 04/21/2011 PPG CUSIP Reapproval of Performance Goals Under the 2006 Omnibus Incentive Plan Mgmt For For Voted PPG Industries, Inc. 04/21/2011 PPG CUSIP Amendment to the 2006Omnibus Incentive Plan Mgmt For For Voted PPG Industries, Inc. 04/21/2011 PPG CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted PPG Industries, Inc. 04/21/2011 PPG CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted PPG Industries, Inc. 04/21/2011 PPG CUSIP Ratification of Auditor Mgmt For For Voted PPG Industries, Inc. 04/21/2011 PPG CUSIP Shareholder Proposal Regarding Environmental Accountability Report ShrHoldr Against For Voted Precision Castparts Corp. 08/10/2010 PCP CUSIP Elect Daniel Murphy Mgmt For For Voted Precision Castparts Corp. 08/10/2010 PCP CUSIP Elect Steven Rothmeier Mgmt For For Voted Precision Castparts Corp. 08/10/2010 PCP CUSIP Elect Richard Wambold Mgmt For For Voted Precision Castparts Corp. 08/10/2010 PCP CUSIP Elect Timothy Wicks Mgmt For For Voted Precision Castparts Corp. 08/10/2010 PCP CUSIP Ratification of Auditor Mgmt For For Voted Precision Castparts Corp. 08/10/2010 PCP CUSIP Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Voted Principal Financial Group, Inc. 05/17/2011 PFG 74251V102 CUSIP Elect Betsy Bernard Mgmt For For Voted Principal Financial Group, Inc. 05/17/2011 PFG 74251V102 CUSIP Elect Jocelyn Carter-Miller Mgmt For For Voted Principal Financial Group, Inc. 05/17/2011 PFG 74251V102 CUSIP Elect Gary Costley Mgmt For For Voted Principal Financial Group, Inc. 05/17/2011 PFG 74251V102 CUSIP Elect Dennis Ferro Mgmt For For Voted Principal Financial Group, Inc. 05/17/2011 PFG 74251V102 CUSIP Repeal of Classified Board Mgmt For For Voted Principal Financial Group, Inc. 05/17/2011 PFG 74251V102 CUSIP ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt Against Against Voted Principal Financial Group, Inc. 05/17/2011 PFG 74251V102 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Principal Financial Group, Inc. 05/17/2011 PFG 74251V102 CUSIP Ratification of Auditor Mgmt For For Voted Prologis 06/01/2011 PLD CUSIP Approval of the Merger Mgmt For For Voted Prologis 06/01/2011 PLD CUSIP Right to Adjourn Meeting Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect Richard Burton Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect Thomas Hamby Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect John Johns Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect Vanessa Leonard Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect Charles McCrary Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect John McMahon, Jr. Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect Hans Miller Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect Malcolm Portera Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect C. Dowd Ritter Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect Jesse Spikes Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect William Terry Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect W. Michael Warren, Jr. Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Elect Vanessa Wilson Mgmt For For Voted Protective Life Corp. 05/09/2011 PL CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Protective Life Corp. 05/09/2011 PL CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Protective Life Corp. 05/09/2011 PL CUSIP Ratification of Auditor Mgmt For For Voted Prudential Financial, Inc. 05/10/2011 PRU CUSIP Elect Thomas Baltimore Jr. Mgmt For For Voted Prudential Financial, Inc. 05/10/2011 PRU CUSIP Elect Gordon Bethune Mgmt For For Voted Prudential Financial, Inc. 05/10/2011 PRU CUSIP Elect Gaston Caperton Mgmt For For Voted Prudential Financial, Inc. 05/10/2011 PRU CUSIP Elect Gilbert Casellas Mgmt For For Voted Prudential Financial, Inc. 05/10/2011 PRU CUSIP Elect James Cullen Mgmt For For Voted Prudential Financial, Inc. 05/10/2011 PRU CUSIP Elect William Gray, III Mgmt For For Voted Prudential Financial, Inc. 05/10/2011 PRU CUSIP Elect Mark Grier Mgmt For For Voted Prudential Financial, Inc. 05/10/2011 PRU CUSIP Elect Constance Horner Mgmt For For Voted Prudential Financial, Inc. 05/10/2011 PRU CUSIP Elect Martina Hund-Mejean Mgmt For For Voted Prudential Financial, Inc. 05/10/2011 PRU CUSIP Elect Karl Krapek Mgmt For For Voted Prudential Financial, Inc. 05/10/2011 PRU CUSIP Elect Christine Poon Mgmt For For Voted Prudential Financial, Inc. 05/10/2011 PRU CUSIP Elect John Strangfeld Mgmt For For Voted Prudential Financial, Inc. 05/10/2011 PRU CUSIP Elect James Unruh Mgmt For For Voted Prudential Financial, Inc. 05/10/2011 PRU CUSIP Ratification of Auditor Mgmt For For Voted Prudential Financial, Inc. 05/10/2011 PRU CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Prudential Financial, Inc. 05/10/2011 PRU CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Prudential Financial, Inc. 05/10/2011 PRU CUSIP Shareholder Proposal Regarding Simple Majority Vote ShrHoldr Against Against Voted Prudential Financial, Inc. 05/10/2011 PRU CUSIP Shareholder Proposal Regarding Lobbying Report ShrHoldr Against For Voted QEP Resources, Inc. 05/18/2011 QEP 74733V100 CUSIP Elect Keith Rattie Mgmt For For Voted QEP Resources, Inc. 05/18/2011 QEP 74733V100 CUSIP Elect David Trice Mgmt For For Voted QEP Resources, Inc. 05/18/2011 QEP 74733V100 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted QEP Resources, Inc. 05/18/2011 QEP 74733V100 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted QEP Resources, Inc. 05/18/2011 QEP 74733V100 CUSIP Ratification of Auditor Mgmt For For Voted QEP Resources, Inc. 05/18/2011 QEP 74733V100 CUSIP Transaction of Other Business Mgmt Against Against Voted QUALCOMM Incorporated 03/08/2011 QCOM CUSIP Elect Barbara Alexander Mgmt For For Voted QUALCOMM Incorporated 03/08/2011 QCOM CUSIP Elect Stephen Bennett Mgmt For For Voted QUALCOMM Incorporated 03/08/2011 QCOM CUSIP Elect Donald Cruickshank Mgmt For For Voted QUALCOMM Incorporated 03/08/2011 QCOM CUSIP Elect Raymond Dittamore Mgmt For For Voted QUALCOMM Incorporated 03/08/2011 QCOM CUSIP Elect Thomas Horton Mgmt For For Voted QUALCOMM Incorporated 03/08/2011 QCOM CUSIP Elect Irwin Jacobs Mgmt For For Voted QUALCOMM Incorporated 03/08/2011 QCOM CUSIP Elect Paul Jacobs Mgmt For For Voted QUALCOMM Incorporated 03/08/2011 QCOM CUSIP Elect Robert Kahn Mgmt For For Voted QUALCOMM Incorporated 03/08/2011 QCOM CUSIP Elect Sherry Lansing Mgmt For For Voted QUALCOMM Incorporated 03/08/2011 QCOM CUSIP Elect Duane Nelles Mgmt For For Voted QUALCOMM Incorporated 03/08/2011 QCOM CUSIP Elect Francisco Ros Mgmt For For Voted QUALCOMM Incorporated 03/08/2011 QCOM CUSIP Elect Brent Scowcroft Mgmt For For Voted QUALCOMM Incorporated 03/08/2011 QCOM CUSIP Elect Marc Stern Mgmt For For Voted QUALCOMM Incorporated 03/08/2011 QCOM CUSIP Amendment to the 2006 Long-term Incentive Plan Mgmt Against Against Voted QUALCOMM Incorporated 03/08/2011 QCOM CUSIP Amendment to the 2001 Employee Stock Purchase Plan Mgmt Against Against Voted QUALCOMM Incorporated 03/08/2011 QCOM CUSIP Ratification of Auditor Mgmt For For Voted QUALCOMM Incorporated 03/08/2011 QCOM CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted QUALCOMM Incorporated 03/08/2011 QCOM CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted QUALCOMM Incorporated 03/08/2011 QCOM CUSIP Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Voted Questar Corporation 05/10/2011 STR CUSIP Elect Teresa Beck Mgmt For For Voted Questar Corporation 05/10/2011 STR CUSIP Elect R. D. Cash Mgmt For For Voted Questar Corporation 05/10/2011 STR CUSIP Elect Laurence Downes Mgmt For For Voted Questar Corporation 05/10/2011 STR CUSIP Elect Ronald Jibson Mgmt For For Voted Questar Corporation 05/10/2011 STR CUSIP Elect Gary Michael Mgmt For For Voted Questar Corporation 05/10/2011 STR CUSIP Elect Bruce Williamson Mgmt For For Voted Questar Corporation 05/10/2011 STR CUSIP Ratification of Auditor Mgmt For For Voted Questar Corporation 05/10/2011 STR CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Questar Corporation 05/10/2011 STR CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Qwest Communications International Inc. 08/24/2010 Q CUSIP Merger Mgmt For For Voted Qwest Communications International Inc. 08/24/2010 Q CUSIP Right to Adjourn Meeting Mgmt For For Voted Raytheon Company 05/26/2011 RTN CUSIP Elect Vernon Clark Mgmt For For Voted Raytheon Company 05/26/2011 RTN CUSIP Elect John Deutch Mgmt For For Voted Raytheon Company 05/26/2011 RTN CUSIP Elect Stephen Hadley Mgmt For For Voted Raytheon Company 05/26/2011 RTN CUSIP Elect Frederic Poses Mgmt For For Voted Raytheon Company 05/26/2011 RTN CUSIP Elect Michael Ruettgers Mgmt For For Voted Raytheon Company 05/26/2011 RTN CUSIP Elect Ronald Skates Mgmt For For Voted Raytheon Company 05/26/2011 RTN CUSIP Elect William Spivey Mgmt For For Voted Raytheon Company 05/26/2011 RTN CUSIP Elect Linda Stuntz Mgmt For For Voted Raytheon Company 05/26/2011 RTN CUSIP Elect William Swanson Mgmt For For Voted Raytheon Company 05/26/2011 RTN CUSIP ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For Voted Raytheon Company 05/26/2011 RTN CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Raytheon Company 05/26/2011 RTN CUSIP Ratification of Auditor Mgmt For For Voted Raytheon Company 05/26/2011 RTN CUSIP Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted Raytheon Company 05/26/2011 RTN CUSIP Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against For Voted Raytheon Company 05/26/2011 RTN CUSIP Shareholder Proposal Regarding Lobbying Report ShrHoldr Against For Voted Raytheon Company 05/26/2011 RTN CUSIP Shareholder Proposal Regarding Supplemental Executive Retirement Plans ShrHoldr Against For Voted Reinsurance Group of America, Incorporated 05/18/2011 RGA CUSIP Elect John Danahy Mgmt For For Voted Reinsurance Group of America, Incorporated 05/18/2011 RGA CUSIP Elect Arnoud Boot Mgmt For For Voted Reinsurance Group of America, Incorporated 05/18/2011 RGA CUSIP Elect J. Cliff Eason Mgmt For For Voted Reinsurance Group of America, Incorporated 05/18/2011 RGA CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Reinsurance Group of America, Incorporated 05/18/2011 RGA CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Reinsurance Group of America, Incorporated 05/18/2011 RGA CUSIP Amendment to the Flexible Stock Plan Mgmt For For Voted Reinsurance Group of America, Incorporated 05/18/2011 RGA CUSIP Ratification of Auditor Mgmt For For Voted Reynolds American Inc. 05/06/2011 RAI CUSIP Elect Luc Jobin Mgmt For For Voted Reynolds American Inc. 05/06/2011 RAI CUSIP Elect Nana Mensah Mgmt For For Voted Reynolds American Inc. 05/06/2011 RAI CUSIP Elect John Zillmer Mgmt For For Voted Reynolds American Inc. 05/06/2011 RAI CUSIP Elect John Daly Mgmt For For Voted Reynolds American Inc. 05/06/2011 RAI CUSIP Elect Daniel Delen Mgmt For For Voted Reynolds American Inc. 05/06/2011 RAI CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Reynolds American Inc. 05/06/2011 RAI CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Reynolds American Inc. 05/06/2011 RAI CUSIP Increase of Authorized Common Stock Mgmt Against Against Voted Reynolds American Inc. 05/06/2011 RAI CUSIP Ratification of Auditor Mgmt For For Voted Reynolds American Inc. 05/06/2011 RAI CUSIP Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Voted Reynolds American Inc. 05/06/2011 RAI CUSIP Shareholder Proposal Regarding Flavored Tobacco ShrHoldr Against For Voted Reynolds American Inc. 05/06/2011 RAI CUSIP Shareholder Proposal Regarding Reporting on Company's Compliance with International Human Rights Standards ShrHoldr Against For Voted Ross Stores, Inc. 05/18/2011 ROST CUSIP Elect George Orban Mgmt For For Voted Ross Stores, Inc. 05/18/2011 ROST CUSIP Elect Donald Seiler Mgmt For For Voted Ross Stores, Inc. 05/18/2011 ROST CUSIP Reapproval of the Incentive Compensation Plan Mgmt For For Voted Ross Stores, Inc. 05/18/2011 ROST CUSIP Repeal of Classified Board Mgmt For For Voted Ross Stores, Inc. 05/18/2011 ROST CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Ross Stores, Inc. 05/18/2011 ROST CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Ross Stores, Inc. 05/18/2011 ROST CUSIP Ratification of Auditor Mgmt For For Voted SanDisk Corporation 06/07/2011 SNDK 80004C101 CUSIP Elect Michael Marks Mgmt For For Voted SanDisk Corporation 06/07/2011 SNDK 80004C101 CUSIP Elect Kevin DeNuccio Mgmt For For Voted SanDisk Corporation 06/07/2011 SNDK 80004C101 CUSIP Elect Irwin Federman Mgmt For For Voted SanDisk Corporation 06/07/2011 SNDK 80004C101 CUSIP Elect Steve Gomo Mgmt For For Voted SanDisk Corporation 06/07/2011 SNDK 80004C101 CUSIP Elect Eddy Hartenstein Mgmt For For Voted SanDisk Corporation 06/07/2011 SNDK 80004C101 CUSIP Elect Chenming Hu Mgmt For For Voted SanDisk Corporation 06/07/2011 SNDK 80004C101 CUSIP Elect Catherine Lego Mgmt For For Voted SanDisk Corporation 06/07/2011 SNDK 80004C101 CUSIP Elect Sanjay Mehrotra Mgmt For For Voted SanDisk Corporation 06/07/2011 SNDK 80004C101 CUSIP Ratification of Auditor Mgmt For For Voted SanDisk Corporation 06/07/2011 SNDK 80004C101 CUSIP Amendment to the 2005 Incentive Plan Mgmt Against Against Voted SanDisk Corporation 06/07/2011 SNDK 80004C101 CUSIP Amendment to the 2005 Employee Stock Purchase Plans Mgmt Against Against Voted SanDisk Corporation 06/07/2011 SNDK 80004C101 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted SanDisk Corporation 06/07/2011 SNDK 80004C101 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Sara Lee Corporation 10/28/2010 SLE CUSIP Elect Christopher Begley Mgmt For For Voted Sara Lee Corporation 10/28/2010 SLE CUSIP Elect Crandall Bowles Mgmt For For Voted Sara Lee Corporation 10/28/2010 SLE CUSIP Elect Virgis Colbert Mgmt For For Voted Sara Lee Corporation 10/28/2010 SLE CUSIP Elect James Crown Mgmt For For Voted Sara Lee Corporation 10/28/2010 SLE CUSIP Elect Laurette Koellner Mgmt For For Voted Sara Lee Corporation 10/28/2010 SLE CUSIP Elect Cornelis van Lede Mgmt For For Voted Sara Lee Corporation 10/28/2010 SLE CUSIP Elect John McAdam Mgmt For For Voted Sara Lee Corporation 10/28/2010 SLE CUSIP Elect Ian Prosser Mgmt For For Voted Sara Lee Corporation 10/28/2010 SLE CUSIP Elect Norman Sorensen Mgmt For For Voted Sara Lee Corporation 10/28/2010 SLE CUSIP Elect Jeffrey Ubben Mgmt For For Voted Sara Lee Corporation 10/28/2010 SLE CUSIP Elect Jonathan Ward Mgmt For For Voted Sara Lee Corporation 10/28/2010 SLE CUSIP Ratification of Auditor Mgmt For For Voted Schlumberger Limited 04/06/2011 SLB CUSIP Elect Philippe Camus Mgmt For For Voted Schlumberger Limited 04/06/2011 SLB CUSIP Elect Peter Currie Mgmt For For Voted Schlumberger Limited 04/06/2011 SLB CUSIP Elect Andrew Gould Mgmt For For Voted Schlumberger Limited 04/06/2011 SLB CUSIP Elect Tony Isaac Mgmt For For Voted Schlumberger Limited 04/06/2011 SLB CUSIP Elect K.V. Kamath Mgmt For For Voted Schlumberger Limited 04/06/2011 SLB CUSIP Elect Nikolay Kudryavtsev Mgmt For For Voted Schlumberger Limited 04/06/2011 SLB CUSIP Elect Adrian Lajous Mgmt For For Voted Schlumberger Limited 04/06/2011 SLB CUSIP Elect Michael Marks Mgmt For For Voted Schlumberger Limited 04/06/2011 SLB CUSIP Elect Elizabeth Moler Mgmt For For Voted Schlumberger Limited 04/06/2011 SLB CUSIP Elect Leo Reif Mgmt For For Voted Schlumberger Limited 04/06/2011 SLB CUSIP Elect Tore Sandvold Mgmt For For Voted Schlumberger Limited 04/06/2011 SLB CUSIP Elect Henri Seydoux Mgmt For For Voted Schlumberger Limited 04/06/2011 SLB CUSIP Elect Paal Kibsgaard Mgmt For For Voted Schlumberger Limited 04/06/2011 SLB CUSIP Elect Lubna Olayan Mgmt For For Voted Schlumberger Limited 04/06/2011 SLB CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Schlumberger Limited 04/06/2011 SLB CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Schlumberger Limited 04/06/2011 SLB CUSIP Increase of Authorized Common Stock Mgmt Against Against Voted Schlumberger Limited 04/06/2011 SLB CUSIP Amendements to Articles Mgmt For For Voted Schlumberger Limited 04/06/2011 SLB CUSIP Approval of Financial Statements and Dividends Mgmt For For Voted Schlumberger Limited 04/06/2011 SLB CUSIP Ratification of Auditor Mgmt For For Voted Schnitzer Steel Industries, Inc. 01/19/2011 SCHN CUSIP Elect Wayland Hicks Mgmt For For Voted Schnitzer Steel Industries, Inc. 01/19/2011 SCHN CUSIP Elect Judith Johansen Mgmt For For Voted Schnitzer Steel Industries, Inc. 01/19/2011 SCHN CUSIP Elect Tamara Lundgren Mgmt For For Voted Seacor Holdings Inc. 05/24/2011 CKH CUSIP Elect Charles Fabrikant Mgmt For For Voted Seacor Holdings Inc. 05/24/2011 CKH CUSIP Elect Pierre de Demandolx Mgmt For For Voted Seacor Holdings Inc. 05/24/2011 CKH CUSIP Elect Richard Fairbanks Mgmt For For Voted Seacor Holdings Inc. 05/24/2011 CKH CUSIP Elect Blaine Fogg Mgmt For For Voted Seacor Holdings Inc. 05/24/2011 CKH CUSIP Elect John Hadjipateras Mgmt For For Voted Seacor Holdings Inc. 05/24/2011 CKH CUSIP Elect Oivind Lorentzen Mgmt For For Voted Seacor Holdings Inc. 05/24/2011 CKH CUSIP Elect Andrew Morse Mgmt For For Voted Seacor Holdings Inc. 05/24/2011 CKH CUSIP Elect Christopher Regan Mgmt For For Voted Seacor Holdings Inc. 05/24/2011 CKH CUSIP Elect Steven Webster Mgmt For For Voted Seacor Holdings Inc. 05/24/2011 CKH CUSIP Elect Steven Wisch Mgmt For For Voted Seacor Holdings Inc. 05/24/2011 CKH CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Seacor Holdings Inc. 05/24/2011 CKH CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Seacor Holdings Inc. 05/24/2011 CKH CUSIP Ratification of Auditor Mgmt For For Voted SEI Investments Company 05/25/2011 SEIC CUSIP Elect Kathryn McCarthy Mgmt Against Against Voted SEI Investments Company 05/25/2011 SEIC CUSIP Elect Sarah Blumenstein Mgmt Against Against Voted SEI Investments Company 05/25/2011 SEIC CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted SEI Investments Company 05/25/2011 SEIC CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted SEI Investments Company 05/25/2011 SEIC CUSIP Ratification of Auditor Mgmt For For Voted Service Corporation International 05/11/2011 SCI CUSIP Elect Thomas Ryan Mgmt For For Voted Service Corporation International 05/11/2011 SCI CUSIP Elect S. Malcolm Gillis Mgmt For For Voted Service Corporation International 05/11/2011 SCI CUSIP Elect Clifton Morris, Jr. Mgmt For For Voted Service Corporation International 05/11/2011 SCI CUSIP Elect W. Blair Waltrip Mgmt For For Voted Service Corporation International 05/11/2011 SCI CUSIP Ratification of Auditor Mgmt For For Voted Service Corporation International 05/11/2011 SCI CUSIP Amendment to the Incentive Plan Mgmt Against Against Voted Service Corporation International 05/11/2011 SCI CUSIP Amendment to the Director Fee Plan Mgmt For For Voted Service Corporation International 05/11/2011 SCI CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Service Corporation International 05/11/2011 SCI CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted SHIRE PLC 04/26/2011 SHP 82481R106 CUSIP Accounts and Reports Mgmt For For Voted SHIRE PLC 04/26/2011 SHP 82481R106 CUSIP Directors' Remuneration Report Mgmt Abstain Against Voted SHIRE PLC 04/26/2011 SHP 82481R106 CUSIP Elect Matthew Emmens Mgmt For For Voted SHIRE PLC 04/26/2011 SHP 82481R106 CUSIP Elect Angus Russell Mgmt For For Voted SHIRE PLC 04/26/2011 SHP 82481R106 CUSIP Elect Graham Hetherington Mgmt For For Voted SHIRE PLC 04/26/2011 SHP 82481R106 CUSIP Elect David Kappler Mgmt For For Voted SHIRE PLC 04/26/2011 SHP 82481R106 CUSIP Elect Patrick Langlois Mgmt For For Voted SHIRE PLC 04/26/2011 SHP 82481R106 CUSIP Elect Jeffrey Leiden Mgmt For For Voted SHIRE PLC 04/26/2011 SHP 82481R106 CUSIP Elect David Ginsburg Mgmt For For Voted SHIRE PLC 04/26/2011 SHP 82481R106 CUSIP Elect Anne Minto Mgmt For For Voted SHIRE PLC 04/26/2011 SHP 82481R106 CUSIP Appointment of Auditor Mgmt For For Voted SHIRE PLC 04/26/2011 SHP 82481R106 CUSIP Authority to Set Auditor's Fees Mgmt For For Voted SHIRE PLC 04/26/2011 SHP 82481R106 CUSIP Authority to Issue Shares w/ Preemptive Rights Mgmt Against Against Voted SHIRE PLC 04/26/2011 SHP 82481R106 CUSIP Authority to Issue Shares w/o Preemptive Rights Mgmt For For Voted SHIRE PLC 04/26/2011 SHP 82481R106 CUSIP Authority to Repurchase Shares Mgmt For For Voted SHIRE PLC 04/26/2011 SHP 82481R106 CUSIP Adoption of New Articles Mgmt For For Voted SHIRE PLC 04/26/2011 SHP 82481R106 CUSIP Authority to Set General Meeting Notice Period at 14 Days Mgmt For For Voted Sigma-Aldrich Corporation 05/03/2011 SIAL CUSIP Elect Rebecca Bergman Mgmt For For Voted Sigma-Aldrich Corporation 05/03/2011 SIAL CUSIP Elect George Church Mgmt For For Voted Sigma-Aldrich Corporation 05/03/2011 SIAL CUSIP Elect David Harvey Mgmt For For Voted Sigma-Aldrich Corporation 05/03/2011 SIAL CUSIP Elect W. Lee McCollum Mgmt For For Voted Sigma-Aldrich Corporation 05/03/2011 SIAL CUSIP Elect Avi Nash Mgmt For For Voted Sigma-Aldrich Corporation 05/03/2011 SIAL CUSIP Elect Steven Paul Mgmt For For Voted Sigma-Aldrich Corporation 05/03/2011 SIAL CUSIP Elect J. Pedro Reinhard Mgmt For For Voted Sigma-Aldrich Corporation 05/03/2011 SIAL CUSIP Elect Rakesh Sachdev Mgmt For For Voted Sigma-Aldrich Corporation 05/03/2011 SIAL CUSIP Elect D. Dean Spatz Mgmt For For Voted Sigma-Aldrich Corporation 05/03/2011 SIAL CUSIP Elect Barrett Toan Mgmt For For Voted Sigma-Aldrich Corporation 05/03/2011 SIAL CUSIP Approval of the Material Terms of the Performance Criteria for Performance-Based Awards Under the 2003 Long-Term Incentive Plan Mgmt For For Voted Sigma-Aldrich Corporation 05/03/2011 SIAL CUSIP Ratification of Auditor Mgmt For For Voted Sigma-Aldrich Corporation 05/03/2011 SIAL CUSIP Elimination of Supermajority Requirement to Amend, Alter, Change or Repeal Provisions in the Certificate of Incorporation Mgmt For For Voted Sigma-Aldrich Corporation 05/03/2011 SIAL CUSIP Elimination of Supermajority Requirement for Business Combinations Mgmt For For Voted Sigma-Aldrich Corporation 05/03/2011 SIAL CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Sigma-Aldrich Corporation 05/03/2011 SIAL CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Simon Property Group, Inc. 05/19/2011 SPG CUSIP Elect Melvyn Bergstein Mgmt For For Voted Simon Property Group, Inc. 05/19/2011 SPG CUSIP Elect Linda Bynoe Mgmt For For Voted Simon Property Group, Inc. 05/19/2011 SPG CUSIP Elect Larry Glasscock Mgmt For For Voted Simon Property Group, Inc. 05/19/2011 SPG CUSIP Elect Karen Horn Mgmt For For Voted Simon Property Group, Inc. 05/19/2011 SPG CUSIP Elect Allan Hubbard Mgmt For For Voted Simon Property Group, Inc. 05/19/2011 SPG CUSIP Elect Reuben Leibowitz Mgmt For For Voted Simon Property Group, Inc. 05/19/2011 SPG CUSIP Elect Daniel Smith Mgmt For For Voted Simon Property Group, Inc. 05/19/2011 SPG CUSIP Elect J. Albert Smith, Jr. Mgmt For For Voted Simon Property Group, Inc. 05/19/2011 SPG CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Simon Property Group, Inc. 05/19/2011 SPG CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Simon Property Group, Inc. 05/19/2011 SPG CUSIP Ratification of Auditor Mgmt For For Voted Sirius XM Radio Inc. 05/25/2011 SIRI 82967N108 CUSIP Elect Joan Amble Mgmt For For Voted Sirius XM Radio Inc. 05/25/2011 SIRI 82967N108 CUSIP Elect Leon Black Mgmt For For Voted Sirius XM Radio Inc. 05/25/2011 SIRI 82967N108 CUSIP Elect Lawrence Gilberti Mgmt For For Voted Sirius XM Radio Inc. 05/25/2011 SIRI 82967N108 CUSIP Elect Eddy Hartenstein Mgmt For For Voted Sirius XM Radio Inc. 05/25/2011 SIRI 82967N108 CUSIP Elect James Holden Mgmt For For Voted Sirius XM Radio Inc. 05/25/2011 SIRI 82967N108 CUSIP Elect Mel Karmazin Mgmt For For Voted Sirius XM Radio Inc. 05/25/2011 SIRI 82967N108 CUSIP Elect James Mooney Mgmt For For Voted Sirius XM Radio Inc. 05/25/2011 SIRI 82967N108 CUSIP Elect Jack Shaw Mgmt For For Voted Sirius XM Radio Inc. 05/25/2011 SIRI 82967N108 CUSIP Ratification of Auditor Mgmt For For Voted Sirius XM Radio Inc. 05/25/2011 SIRI 82967N108 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Sirius XM Radio Inc. 05/25/2011 SIRI 82967N108 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Skyworks Solutions, Inc. 05/11/2011 SWKS 83088M102 CUSIP Repeal of Classified Board Mgmt For For Voted Skyworks Solutions, Inc. 05/11/2011 SWKS 83088M102 CUSIP Elect David McLachlan Mgmt For For Voted Skyworks Solutions, Inc. 05/11/2011 SWKS 83088M102 CUSIP Elect David Aldrich Mgmt For For Voted Skyworks Solutions, Inc. 05/11/2011 SWKS 83088M102 CUSIP Elect Kevin Beebe Mgmt For For Voted Skyworks Solutions, Inc. 05/11/2011 SWKS 83088M102 CUSIP Elect Moiz Beguwala Mgmt For For Voted Skyworks Solutions, Inc. 05/11/2011 SWKS 83088M102 CUSIP Elect Timothy Furey Mgmt For For Voted Skyworks Solutions, Inc. 05/11/2011 SWKS 83088M102 CUSIP Elect Balakrishnan Iyer Mgmt For For Voted Skyworks Solutions, Inc. 05/11/2011 SWKS 83088M102 CUSIP Elect Thomas Leonard Mgmt For For Voted Skyworks Solutions, Inc. 05/11/2011 SWKS 83088M102 CUSIP Elect David McGlade Mgmt For For Voted Skyworks Solutions, Inc. 05/11/2011 SWKS 83088M102 CUSIP Elect Robert Schriesheim Mgmt For For Voted Skyworks Solutions, Inc. 05/11/2011 SWKS 83088M102 CUSIP Elect David Aldrich Mgmt For For Voted Skyworks Solutions, Inc. 05/11/2011 SWKS 83088M102 CUSIP Elect Moiz Beguwala Mgmt For For Voted Skyworks Solutions, Inc. 05/11/2011 SWKS 83088M102 CUSIP Elect David McGlade Mgmt For For Voted Skyworks Solutions, Inc. 05/11/2011 SWKS 83088M102 CUSIP Amendment to the 2005 Long-Term Incentive Plan Mgmt Against Against Voted Skyworks Solutions, Inc. 05/11/2011 SWKS 83088M102 CUSIP Amendment to the 2008 Director Long-Term Incentive Plan Mgmt Against Against Voted Skyworks Solutions, Inc. 05/11/2011 SWKS 83088M102 CUSIP Amendment to the 2002 Employee Stock Purchase Plan Mgmt Against Against Voted Skyworks Solutions, Inc. 05/11/2011 SWKS 83088M102 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Skyworks Solutions, Inc. 05/11/2011 SWKS 83088M102 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Skyworks Solutions, Inc. 05/11/2011 SWKS 83088M102 CUSIP Ratification of Auditor Mgmt For For Voted Sohu.com Inc. 06/17/2011 SOHU 83408W103 CUSIP Elect Charles Zhang Mgmt For For Voted Sohu.com Inc. 06/17/2011 SOHU 83408W103 CUSIP Elect Charles Huang Mgmt For For Voted Sohu.com Inc. 06/17/2011 SOHU 83408W103 CUSIP Elect Dave Qi Mgmt For For Voted Sohu.com Inc. 06/17/2011 SOHU 83408W103 CUSIP Elect Shi Wang Mgmt For For Voted Sohu.com Inc. 06/17/2011 SOHU 83408W103 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Sohu.com Inc. 06/17/2011 SOHU 83408W103 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Sohu.com Inc. 06/17/2011 SOHU 83408W103 CUSIP Ratification of Auditor Mgmt For For Voted Solutia Inc. 04/18/2011 SOA CUSIP Elect William Monahan Mgmt For For Voted Solutia Inc. 04/18/2011 SOA CUSIP Elect Robert Peiser Mgmt For For Voted Solutia Inc. 04/18/2011 SOA CUSIP Elect Jeffry Quinn Mgmt For For Voted Solutia Inc. 04/18/2011 SOA CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Solutia Inc. 04/18/2011 SOA CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Solutia Inc. 04/18/2011 SOA CUSIP Ratification of Auditor Mgmt For For Voted Southern Company 05/25/2011 SO CUSIP Elect Juanita Baranco Mgmt For For Voted Southern Company 05/25/2011 SO CUSIP Elect Jon Boscia Mgmt For For Voted Southern Company 05/25/2011 SO CUSIP Elect Henry Clark III Mgmt For For Voted Southern Company 05/25/2011 SO CUSIP Elect Thomas Fanning Mgmt For For Voted Southern Company 05/25/2011 SO CUSIP Elect H. William Habermeyer, Jr. Mgmt For For Voted Southern Company 05/25/2011 SO CUSIP Elect Veronica Hagen Mgmt For For Voted Southern Company 05/25/2011 SO CUSIP Elect Warren Hood, Jr. Mgmt For For Voted Southern Company 05/25/2011 SO CUSIP Elect Donald James Mgmt For For Voted Southern Company 05/25/2011 SO CUSIP Elect Dale Klein Mgmt For For Voted Southern Company 05/25/2011 SO CUSIP Elect J. Neal Purcell Mgmt For For Voted Southern Company 05/25/2011 SO CUSIP Elect William Smith, Jr. Mgmt For For Voted Southern Company 05/25/2011 SO CUSIP Elect Steven Specker Mgmt For For Voted Southern Company 05/25/2011 SO CUSIP Elect Larry Thompson Mgmt For For Voted Southern Company 05/25/2011 SO CUSIP Ratification of Auditor Mgmt For For Voted Southern Company 05/25/2011 SO CUSIP ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For Voted Southern Company 05/25/2011 SO CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Southern Company 05/25/2011 SO CUSIP 2011 Omnibus Incentive Compensation Plan Mgmt For For Voted Southern Company 05/25/2011 SO CUSIP Shareholder Proposal Regarding Report on Coal Combustion Waste ShrHoldr Against For Voted Southern Copper Corporation 04/28/2011 SCCO 84265V105 CUSIP Elect German Larrea Mota Velasco Mgmt For For Voted Southern Copper Corporation 04/28/2011 SCCO 84265V105 CUSIP Elect Oscar Gonzalez Rocha Mgmt For For Voted Southern Copper Corporation 04/28/2011 SCCO 84265V105 CUSIP Elect Emilio Carrillo Gamboa Mgmt For For Voted Southern Copper Corporation 04/28/2011 SCCO 84265V105 CUSIP Elect Alfredo Casar Perez Mgmt For For Voted Southern Copper Corporation 04/28/2011 SCCO 84265V105 CUSIP Elect Luis Castelazo Morales Mgmt For For Voted Southern Copper Corporation 04/28/2011 SCCO 84265V105 CUSIP Elect Enrique Castillo Sanchez Mejorada Mgmt For For Voted Southern Copper Corporation 04/28/2011 SCCO 84265V105 CUSIP Elect Alberto de la Parra Zavala Mgmt For For Voted Southern Copper Corporation 04/28/2011 SCCO 84265V105 CUSIP Elect Xavier Garcia de Quevedo Topete Mgmt For For Voted Southern Copper Corporation 04/28/2011 SCCO 84265V105 CUSIP Elect Genaro Larrea Mota Velasco Mgmt For For Voted Southern Copper Corporation 04/28/2011 SCCO 84265V105 CUSIP Elect Daniel Quintanilla Mgmt For For Voted Southern Copper Corporation 04/28/2011 SCCO 84265V105 CUSIP Elect Luis Miguel Palomino Bonilla Mgmt For For Voted Southern Copper Corporation 04/28/2011 SCCO 84265V105 CUSIP Elect Gilberto Perezalonso Cifuentes Mgmt For For Voted Southern Copper Corporation 04/28/2011 SCCO 84265V105 CUSIP Elect Juan Rebolledo Gout Mgmt For For Voted Southern Copper Corporation 04/28/2011 SCCO 84265V105 CUSIP Elect Carlos Ruiz Mgmt For For Voted Southern Copper Corporation 04/28/2011 SCCO 84265V105 CUSIP Ratification of Auditor Mgmt For For Voted Southern Copper Corporation 04/28/2011 SCCO 84265V105 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Southern Copper Corporation 04/28/2011 SCCO 84265V105 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted SPDR S&P China ETF 09/08/2010 GXC 78463X400 CUSIP Elect Frank Nesvet Mgmt For For Voted SPDR S&P China ETF 09/08/2010 GXC 78463X400 CUSIP Elect David Kelly Mgmt For For Voted SPDR S&P China ETF 09/08/2010 GXC 78463X400 CUSIP Elect Bonny Eugenia Mgmt For For Voted SPDR S&P China ETF 09/08/2010 GXC 78463X400 CUSIP Elect Dwight Churchill Mgmt For For Voted SPDR S&P China ETF 09/08/2010 GXC 78463X400 CUSIP Elect Carl Verboncoeur Mgmt For For Voted SPDR S&P China ETF 09/08/2010 GXC 78463X400 CUSIP Elect James Ross Mgmt For For Voted SPDR S&P China ETF 09/08/2010 GXC 78463X400 CUSIP Approval of a Manager of Managers Structure Mgmt For For Voted SPDR S&P China ETF 09/08/2010 GXC 78463X400 CUSIP Approval of Changes to Fundamental Investment Limitations Regarding: Real Estate Mgmt For For Voted SPDR S&P China ETF 09/08/2010 GXC 78463X400 CUSIP Approval of Changes to Fundamental Investment Limitations Regarding: Senior Securities and Borrowing Mgmt For For Voted SPDR S&P China ETF 09/08/2010 GXC 78463X400 CUSIP Approval of Changes to Fundamental Investment Limitations Regarding Loans Mgmt For For Voted SPDR S&P China ETF 09/08/2010 GXC 78463X400 CUSIP Approval of Changes to Fundamental Investment Limitations Regarding Commodities Mgmt For For Voted SPDR S&P China ETF 09/08/2010 GXC 78463X400 CUSIP Approval of Changes to Fundamental Investment Limitations Regarding Industry Concentration Mgmt For For Voted SPDR S&P China ETF 09/08/2010 GXC 78463X400 CUSIP Approval of Changes to Fundamental Investment Limitations Regarding Industry Concentration Mgmt For For Voted SPDR S&P China ETF 09/08/2010 GXC 78463X400 CUSIP Elimination of Outdated Fundamental Investment Policies Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/05/2011 HOT 85590A401 CUSIP Elect Adam Aron Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/05/2011 HOT 85590A401 CUSIP Elect Charlene Barshefsky Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/05/2011 HOT 85590A401 CUSIP Elect Thomas Clarke Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/05/2011 HOT 85590A401 CUSIP Elect Clayton Daley, Jr. Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/05/2011 HOT 85590A401 CUSIP Elect Bruce Duncan Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/05/2011 HOT 85590A401 CUSIP Elect Lizanne Galbreath Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/05/2011 HOT 85590A401 CUSIP Elect Eric Hippeau Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/05/2011 HOT 85590A401 CUSIP Elect Stephen Quazzo Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/05/2011 HOT 85590A401 CUSIP Elect Thomas Ryder Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/05/2011 HOT 85590A401 CUSIP Elect Frits van Paasschen Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/05/2011 HOT 85590A401 CUSIP Elect Kneeland Youngblood Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/05/2011 HOT 85590A401 CUSIP Ratification of Auditor Mgmt For For Voted Starwood Hotels & Resorts Worldwide, Inc. 05/05/2011 HOT 85590A401 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Starwood Hotels & Resorts Worldwide, Inc. 05/05/2011 HOT 85590A401 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Steel Dynamics, Inc. 05/19/2011 STLD CUSIP Elect Keith Busse Mgmt For For Voted Steel Dynamics, Inc. 05/19/2011 STLD CUSIP Elect Mark Millett Mgmt For For Voted Steel Dynamics, Inc. 05/19/2011 STLD CUSIP Elect Richard Teets, Jr. Mgmt For For Voted Steel Dynamics, Inc. 05/19/2011 STLD CUSIP Elect John Bates Mgmt For For Voted Steel Dynamics, Inc. 05/19/2011 STLD CUSIP Elect Frank Byrne Mgmt For For Voted Steel Dynamics, Inc. 05/19/2011 STLD CUSIP Elect Paul Edgerley Mgmt For For Voted Steel Dynamics, Inc. 05/19/2011 STLD CUSIP Elect Richard Freeland Mgmt For For Voted Steel Dynamics, Inc. 05/19/2011 STLD CUSIP Elect Jurgen Kolb Mgmt For For Voted Steel Dynamics, Inc. 05/19/2011 STLD CUSIP Elect James Marcuccilli Mgmt For For Voted Steel Dynamics, Inc. 05/19/2011 STLD CUSIP Elect Joseph Ruffolo Mgmt For For Voted Steel Dynamics, Inc. 05/19/2011 STLD CUSIP Elect Gabriel Shaheen Mgmt For For Voted Steel Dynamics, Inc. 05/19/2011 STLD CUSIP Ratification of Auditor Mgmt For For Voted Steel Dynamics, Inc. 05/19/2011 STLD CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Steel Dynamics, Inc. 05/19/2011 STLD CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Steel Dynamics, Inc. 05/19/2011 STLD CUSIP Transaction of Other Business Mgmt Against Against Voted Stillwater Mining Company 05/03/2011 SWC 86074Q102 CUSIP Elect Craig Fuller Mgmt For For Voted Stillwater Mining Company 05/03/2011 SWC 86074Q102 CUSIP Elect Patrick James Mgmt For For Voted Stillwater Mining Company 05/03/2011 SWC 86074Q102 CUSIP Elect Steven Lucas Mgmt For For Voted Stillwater Mining Company 05/03/2011 SWC 86074Q102 CUSIP Elect Francis McAllister Mgmt For For Voted Stillwater Mining Company 05/03/2011 SWC 86074Q102 CUSIP Elect Michael Parrett Mgmt For For Voted Stillwater Mining Company 05/03/2011 SWC 86074Q102 CUSIP Elect Sheryl Pressler Mgmt For For Voted Stillwater Mining Company 05/03/2011 SWC 86074Q102 CUSIP Elect Michael Schiavone Mgmt For For Voted Stillwater Mining Company 05/03/2011 SWC 86074Q102 CUSIP Ratification of Auditor Mgmt For For Voted Stillwater Mining Company 05/03/2011 SWC 86074Q102 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Stillwater Mining Company 05/03/2011 SWC 86074Q102 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Stillwater Mining Company 05/03/2011 SWC 86074Q102 CUSIP Authorization of Preferred Stock Mgmt For For Voted Sunoco, Inc. 05/05/2011 SUN 86764P109 CUSIP Elect Chris Casciato Mgmt For For Voted Sunoco, Inc. 05/05/2011 SUN 86764P109 CUSIP Elect Gary Edwards Mgmt For For Voted Sunoco, Inc. 05/05/2011 SUN 86764P109 CUSIP Elect Lynn Elsenhans Mgmt For For Voted Sunoco, Inc. 05/05/2011 SUN 86764P109 CUSIP Elect Ursula Fairbairn Mgmt For For Voted Sunoco, Inc. 05/05/2011 SUN 86764P109 CUSIP Elect John Jones, III Mgmt For For Voted Sunoco, Inc. 05/05/2011 SUN 86764P109 CUSIP Elect James Kaiser Mgmt For For Voted Sunoco, Inc. 05/05/2011 SUN 86764P109 CUSIP Elect John Rowe Mgmt For For Voted Sunoco, Inc. 05/05/2011 SUN 86764P109 CUSIP Elect John Wulff Mgmt For For Voted Sunoco, Inc. 05/05/2011 SUN 86764P109 CUSIP Ratification of Auditor Mgmt For For Voted Sunoco, Inc. 05/05/2011 SUN 86764P109 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Sunoco, Inc. 05/05/2011 SUN 86764P109 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Sunoco, Inc. 05/05/2011 SUN 86764P109 CUSIP Shareholder Proposal Regarding Compensation in the Event of a Change in Control ShrHoldr Against For Voted Suntrust Banks, Inc. 04/26/2011 STI CUSIP Elect Robert Beall II Mgmt For For Voted Suntrust Banks, Inc. 04/26/2011 STI CUSIP Elect Alston Correll Mgmt For For Voted Suntrust Banks, Inc. 04/26/2011 STI CUSIP Elect Jeffrey Crowe Mgmt For For Voted Suntrust Banks, Inc. 04/26/2011 STI CUSIP Elect Blake Garrett, Jr. Mgmt For For Voted Suntrust Banks, Inc. 04/26/2011 STI CUSIP Elect David Hughes Mgmt For For Voted Suntrust Banks, Inc. 04/26/2011 STI CUSIP Elect M. Douglas Ivester Mgmt For For Voted Suntrust Banks, Inc. 04/26/2011 STI CUSIP Elect J. Hicks Lanier Mgmt For For Voted Suntrust Banks, Inc. 04/26/2011 STI CUSIP Elect Kyle Legg Mgmt For For Voted Suntrust Banks, Inc. 04/26/2011 STI CUSIP Elect William Linnenbringer Mgmt For For Voted Suntrust Banks, Inc. 04/26/2011 STI CUSIP Elect G. Gilmer Minor III Mgmt For For Voted Suntrust Banks, Inc. 04/26/2011 STI CUSIP Elect Frank Royal Mgmt For For Voted Suntrust Banks, Inc. 04/26/2011 STI CUSIP Elect Thomas Watjen Mgmt For For Voted Suntrust Banks, Inc. 04/26/2011 STI CUSIP Elect James Wells III Mgmt For For Voted Suntrust Banks, Inc. 04/26/2011 STI CUSIP Elect Phail Wynn, Jr. Mgmt For For Voted Suntrust Banks, Inc. 04/26/2011 STI CUSIP Amendment to 2009 Stock Plan Mgmt For For Voted Suntrust Banks, Inc. 04/26/2011 STI CUSIP Ratification of Auditor Mgmt For For Voted Suntrust Banks, Inc. 04/26/2011 STI CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Suntrust Banks, Inc. 04/26/2011 STI CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Suntrust Banks, Inc. 04/26/2011 STI CUSIP Shareholder Proposal Regarding Sustainability Report ShrHoldr Against For Voted Symantec Corporation 09/20/2010 SYMC CUSIP Elect Stephen Bennett Mgmt For For Voted Symantec Corporation 09/20/2010 SYMC CUSIP Elect Michael Brown Mgmt For For Voted Symantec Corporation 09/20/2010 SYMC CUSIP Elect William Coleman, III Mgmt For For Voted Symantec Corporation 09/20/2010 SYMC CUSIP Elect Franck Dangeard Mgmt For For Voted Symantec Corporation 09/20/2010 SYMC CUSIP Elect Geraldine Laybourne Mgmt For For Voted Symantec Corporation 09/20/2010 SYMC CUSIP Elect David Mahoney Mgmt For For Voted Symantec Corporation 09/20/2010 SYMC CUSIP Elect Robert Miller Mgmt For For Voted Symantec Corporation 09/20/2010 SYMC CUSIP Elect Enrique Salem Mgmt For For Voted Symantec Corporation 09/20/2010 SYMC CUSIP Elect Daniel Schulman Mgmt For For Voted Symantec Corporation 09/20/2010 SYMC CUSIP Elect John Thompson Mgmt For For Voted Symantec Corporation 09/20/2010 SYMC CUSIP Elect V. Paul Unruh Mgmt For For Voted Symantec Corporation 09/20/2010 SYMC CUSIP Ratification of Auditor Mgmt For For Voted Symantec Corporation 09/20/2010 SYMC CUSIP Amendment to the 2004 Equity Incentive Plan Mgmt Against Against Voted Symantec Corporation 09/20/2010 SYMC CUSIP Amendment to the 2008 Employee Stock Purchase Plan Mgmt Against Against Voted T. Rowe Price Group, Inc. 04/14/2011 TROW 74144T108 CUSIP Elect Edward C. Bernard Mgmt For For Voted T. Rowe Price Group, Inc. 04/14/2011 TROW 74144T108 CUSIP Elect James T. Brady Mgmt For For Voted T. Rowe Price Group, Inc. 04/14/2011 TROW 74144T108 CUSIP Elect J. Alfred Broaddus, Jr. Mgmt For For Voted T. Rowe Price Group, Inc. 04/14/2011 TROW 74144T108 CUSIP Elect Donald B. Hebb, Jr. Mgmt For For Voted T. Rowe Price Group, Inc. 04/14/2011 TROW 74144T108 CUSIP Elect James A.C. Kennedy Mgmt For For Voted T. Rowe Price Group, Inc. 04/14/2011 TROW 74144T108 CUSIP Elect Robert F. MacLellan Mgmt For For Voted T. Rowe Price Group, Inc. 04/14/2011 TROW 74144T108 CUSIP Elect Brian C. Rogers Mgmt For For Voted T. Rowe Price Group, Inc. 04/14/2011 TROW 74144T108 CUSIP Elect Dr. Alfred Sommer Mgmt For For Voted T. Rowe Price Group, Inc. 04/14/2011 TROW 74144T108 CUSIP Elect Dwight S. Taylor Mgmt For For Voted T. Rowe Price Group, Inc. 04/14/2011 TROW 74144T108 CUSIP Elect Anne Marie Whittemore Mgmt For For Voted T. Rowe Price Group, Inc. 04/14/2011 TROW 74144T108 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted T. Rowe Price Group, Inc. 04/14/2011 TROW 74144T108 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted T. Rowe Price Group, Inc. 04/14/2011 TROW 74144T108 CUSIP Ratification of Auditor Mgmt For For Voted Taubman Centers, Inc. 06/02/2011 TCO CUSIP Elect Robert Taubman Mgmt For For Voted Taubman Centers, Inc. 06/02/2011 TCO CUSIP Elect Lisa Payne Mgmt For For Voted Taubman Centers, Inc. 06/02/2011 TCO CUSIP Elect William Parfet Mgmt For For Voted Taubman Centers, Inc. 06/02/2011 TCO CUSIP Ratification of Auditor Mgmt For For Voted Taubman Centers, Inc. 06/02/2011 TCO CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Taubman Centers, Inc. 06/02/2011 TCO CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Tempur-Pedic International Inc. 04/26/2011 TPX 88023U101 CUSIP Elect Evelyn Dilsaver Mgmt For For Voted Tempur-Pedic International Inc. 04/26/2011 TPX 88023U101 CUSIP Elect Francis Doyle Mgmt For For Voted Tempur-Pedic International Inc. 04/26/2011 TPX 88023U101 CUSIP Elect John Heil Mgmt For For Voted Tempur-Pedic International Inc. 04/26/2011 TPX 88023U101 CUSIP Elect Peter Hoffman Mgmt For For Voted Tempur-Pedic International Inc. 04/26/2011 TPX 88023U101 CUSIP Elect Sir Paul Judge Mgmt For For Voted Tempur-Pedic International Inc. 04/26/2011 TPX 88023U101 CUSIP Elect Nancy Koehn Mgmt For For Voted Tempur-Pedic International Inc. 04/26/2011 TPX 88023U101 CUSIP Elect Christopher Masto Mgmt For For Voted Tempur-Pedic International Inc. 04/26/2011 TPX 88023U101 CUSIP Elect P. Andrews McLane Mgmt For For Voted Tempur-Pedic International Inc. 04/26/2011 TPX 88023U101 CUSIP Elect Mark Sarvary Mgmt For For Voted Tempur-Pedic International Inc. 04/26/2011 TPX 88023U101 CUSIP Elect Robert Trussell, Jr. Mgmt For For Voted Tempur-Pedic International Inc. 04/26/2011 TPX 88023U101 CUSIP Ratification of Auditor Mgmt For For Voted Tempur-Pedic International Inc. 04/26/2011 TPX 88023U101 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Tempur-Pedic International Inc. 04/26/2011 TPX 88023U101 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Teradata Corporation 04/26/2011 TDC 88076W103103 CUSIP Elect Nancy E. Cooper Mgmt For For Voted Teradata Corporation 04/26/2011 TDC 88076W103103 CUSIP Elect David E. Kepler Mgmt For For Voted Teradata Corporation 04/26/2011 TDC 88076W103103 CUSIP Elect William S. Stavropoulos Mgmt For For Voted Teradata Corporation 04/26/2011 TDC 88076W103103 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Teradata Corporation 04/26/2011 TDC 88076W103103 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Teradata Corporation 04/26/2011 TDC 88076W103103 CUSIP Ratification of Auditor Mgmt For For Voted Teradyne, Inc. 05/24/2011 TER CUSIP Elect James Bagley Mgmt For For Voted Teradyne, Inc. 05/24/2011 TER CUSIP Elect Michael Bradley Mgmt For For Voted Teradyne, Inc. 05/24/2011 TER CUSIP Elect Albert Carnesale Mgmt For For Voted Teradyne, Inc. 05/24/2011 TER CUSIP Elect Daniel Christman Mgmt For For Voted Teradyne, Inc. 05/24/2011 TER CUSIP Elect Edwin Gillis Mgmt For For Voted Teradyne, Inc. 05/24/2011 TER CUSIP Elect Timothy Guertin Mgmt For For Voted Teradyne, Inc. 05/24/2011 TER CUSIP Elect Paul Tufano Mgmt For For Voted Teradyne, Inc. 05/24/2011 TER CUSIP Elect Roy Vallee Mgmt For For Voted Teradyne, Inc. 05/24/2011 TER CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Teradyne, Inc. 05/24/2011 TER CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Teradyne, Inc. 05/24/2011 TER CUSIP Approval of the Material Terms of the Performance Goals of the 2006 Equity and Cash Compensation Incentive Plan Mgmt For For Voted Teradyne, Inc. 05/24/2011 TER CUSIP Ratification of Auditor Mgmt For For Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Elect Ralph Babb, Jr. Mgmt For For Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Elect Daniel Carp Mgmt For For Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Elect Carrie Cox Mgmt For For Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Elect Stephen MacMillan Mgmt For For Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Elect Pamela Patsley Mgmt For For Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Elect Robert Sanchez Mgmt For For Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Elect Wayne Sanders Mgmt For For Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Elect Ruth Simmons Mgmt For For Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Elect Richard Templeton Mgmt For For Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Elect Christine Whitman Mgmt For For Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Texas Instruments Incorporated 04/21/2011 TXN CUSIP Ratification of Auditor Mgmt For For Voted The Boeing Company 05/02/2011 BA CUSIP Elect John Bryson Mgmt For For Voted The Boeing Company 05/02/2011 BA CUSIP Elect David Calhoun Mgmt For For Voted The Boeing Company 05/02/2011 BA CUSIP Elect Arthur Collins, Jr. Mgmt For For Voted The Boeing Company 05/02/2011 BA CUSIP Elect Linda Cook Mgmt For For Voted The Boeing Company 05/02/2011 BA CUSIP Elect Kenneth Duberstein Mgmt For For Voted The Boeing Company 05/02/2011 BA CUSIP Elect Edmund Giambastiani, Jr. Mgmt For For Voted The Boeing Company 05/02/2011 BA CUSIP Elect Edward Liddy Mgmt For For Voted The Boeing Company 05/02/2011 BA CUSIP Elect John McDonnell Mgmt For For Voted The Boeing Company 05/02/2011 BA CUSIP Elect W. James McNerney, Jr. Mgmt For For Voted The Boeing Company 05/02/2011 BA CUSIP Elect Susan Schwab Mgmt For For Voted The Boeing Company 05/02/2011 BA CUSIP Elect Ronald Williams Mgmt For For Voted The Boeing Company 05/02/2011 BA CUSIP Elect Mike Zafirovski Mgmt For For Voted The Boeing Company 05/02/2011 BA CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted The Boeing Company 05/02/2011 BA CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted The Boeing Company 05/02/2011 BA CUSIP Ratification of Auditor Mgmt For For Voted The Boeing Company 05/02/2011 BA CUSIP Shareholder Proposal Regarding Independent Verification of Compliance with Labor and Human Rights Standards ShrHoldr Against For Voted The Boeing Company 05/02/2011 BA CUSIP Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Voted The Boeing Company 05/02/2011 BA CUSIP Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted The Boeing Company 05/02/2011 BA CUSIP Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Voted The Boeing Company 05/02/2011 BA CUSIP Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Voted The Chubb Corporation 04/26/2011 CB CUSIP Elect Zoe Baird Mgmt For For Voted The Chubb Corporation 04/26/2011 CB CUSIP Elect Sheila Burke Mgmt For For Voted The Chubb Corporation 04/26/2011 CB CUSIP Elect James Cash, Jr. Mgmt For For Voted The Chubb Corporation 04/26/2011 CB CUSIP Elect John Finnegan Mgmt For For Voted The Chubb Corporation 04/26/2011 CB CUSIP Elect Lawrence Kellner Mgmt For For Voted The Chubb Corporation 04/26/2011 CB CUSIP Elect Martin McGuinn Mgmt For For Voted The Chubb Corporation 04/26/2011 CB CUSIP Elect Lawrence Small Mgmt For For Voted The Chubb Corporation 04/26/2011 CB CUSIP Elect Jess Soderberg Mgmt For For Voted The Chubb Corporation 04/26/2011 CB CUSIP Elect Daniel Somers Mgmt For For Voted The Chubb Corporation 04/26/2011 CB CUSIP Elect James Zimmerman Mgmt For For Voted The Chubb Corporation 04/26/2011 CB CUSIP Elect Alfred Zollar Mgmt For For Voted The Chubb Corporation 04/26/2011 CB CUSIP 2011 Annual Incentive Plan Mgmt For For Voted The Chubb Corporation 04/26/2011 CB CUSIP Ratification of Auditor Mgmt Against Against Voted The Chubb Corporation 04/26/2011 CB CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted The Chubb Corporation 04/26/2011 CB CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted The Coca-Cola Company 04/27/2011 KO CUSIP Elect Herbert Allen Mgmt For For Voted The Coca-Cola Company 04/27/2011 KO CUSIP Elect Ronald Allen Mgmt For For Voted The Coca-Cola Company 04/27/2011 KO CUSIP Elect Howard Buffett Mgmt For For Voted The Coca-Cola Company 04/27/2011 KO CUSIP Elect Barry Diller Mgmt For For Voted The Coca-Cola Company 04/27/2011 KO CUSIP Elect Evan Greenberg Mgmt For For Voted The Coca-Cola Company 04/27/2011 KO CUSIP Elect Alexis Herman Mgmt For For Voted The Coca-Cola Company 04/27/2011 KO CUSIP Elect Muhtar Kent Mgmt For For Voted The Coca-Cola Company 04/27/2011 KO CUSIP Elect Donald Keough Mgmt For For Voted The Coca-Cola Company 04/27/2011 KO CUSIP Elect Maria Lagomasino Mgmt For For Voted The Coca-Cola Company 04/27/2011 KO CUSIP Elect Donald McHenry Mgmt For For Voted The Coca-Cola Company 04/27/2011 KO CUSIP Elect Sam Nunn Mgmt For For Voted The Coca-Cola Company 04/27/2011 KO CUSIP Elect James Robinson III Mgmt For For Voted The Coca-Cola Company 04/27/2011 KO CUSIP Elect Peter Ueberroth Mgmt For For Voted The Coca-Cola Company 04/27/2011 KO CUSIP Elect Jacob Wallenberg Mgmt For For Voted The Coca-Cola Company 04/27/2011 KO CUSIP Elect James Williams Mgmt For For Voted The Coca-Cola Company 04/27/2011 KO CUSIP Ratification of Auditor Mgmt For For Voted The Coca-Cola Company 04/27/2011 KO CUSIP Amendment to the Performance Incentive Plan Mgmt For For Voted The Coca-Cola Company 04/27/2011 KO CUSIP Amendment to the 1989 Restricted Stock Award Plan Mgmt For For Voted The Coca-Cola Company 04/27/2011 KO CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted The Coca-Cola Company 04/27/2011 KO CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted The Coca-Cola Company 04/27/2011 KO CUSIP Shareholder Proposal Regarding Report on Bisphenol-A ShrHoldr Against For Voted The Goldman Sachs Group, Inc. 05/06/2011 GS 38141G104 CUSIP Elect Lloyd Blankfein Mgmt For For Voted The Goldman Sachs Group, Inc. 05/06/2011 GS 38141G104 CUSIP Elect John Bryan Mgmt For For Voted The Goldman Sachs Group, Inc. 05/06/2011 GS 38141G104 CUSIP Elect Gary Cohn Mgmt For For Voted The Goldman Sachs Group, Inc. 05/06/2011 GS 38141G104 CUSIP Elect Claes Dahlback Mgmt For For Voted The Goldman Sachs Group, Inc. 05/06/2011 GS 38141G104 CUSIP Elect Stephen Friedman Mgmt For For Voted The Goldman Sachs Group, Inc. 05/06/2011 GS 38141G104 CUSIP Elect William George Mgmt For For Voted The Goldman Sachs Group, Inc. 05/06/2011 GS 38141G104 CUSIP Elect James Johnson Mgmt For For Voted The Goldman Sachs Group, Inc. 05/06/2011 GS 38141G104 CUSIP Elect Lois Juliber Mgmt For For Voted The Goldman Sachs Group, Inc. 05/06/2011 GS 38141G104 CUSIP Elect Lakshmi Mittal Mgmt For For Voted The Goldman Sachs Group, Inc. 05/06/2011 GS 38141G104 CUSIP Elect James Schiro Mgmt For For Voted The Goldman Sachs Group, Inc. 05/06/2011 GS 38141G104 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted The Goldman Sachs Group, Inc. 05/06/2011 GS 38141G104 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted The Goldman Sachs Group, Inc. 05/06/2011 GS 38141G104 CUSIP Ratification of Auditor Mgmt For For Voted The Goldman Sachs Group, Inc. 05/06/2011 GS 38141G104 CUSIP Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Voted The Goldman Sachs Group, Inc. 05/06/2011 GS 38141G104 CUSIP Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Voted The Goldman Sachs Group, Inc. 05/06/2011 GS 38141G104 CUSIP Shareholder Proposal Regarding Retention of Shares After Retirement ShrHoldr Against For Voted The Goldman Sachs Group, Inc. 05/06/2011 GS 38141G104 CUSIP Shareholder Proposal Regarding Report on Compensation ShrHoldr Against For Voted The Goldman Sachs Group, Inc. 05/06/2011 GS 38141G104 CUSIP Shareholder Proposal Regarding Report on Climate Change ShrHoldr For Against Voted The Goldman Sachs Group, Inc. 05/06/2011 GS 38141G104 CUSIP Shareholder Proposal Regarding Political Contributions and Expenditure Report ShrHoldr Against For Voted The Hartford Financial Services Group, Inc. 05/18/2011 HIG CUSIP Elect Robert Allardice, III Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/18/2011 HIG CUSIP Elect Trevor Fetter Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/18/2011 HIG CUSIP Elect Paul Kirk, Jr. Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/18/2011 HIG CUSIP Elect Liam McGee Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/18/2011 HIG CUSIP Elect Kathryn Mikells Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/18/2011 HIG CUSIP Elect Michael Morris Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/18/2011 HIG CUSIP Elect Thomas Renyi Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/18/2011 HIG CUSIP Elect Charles Strauss Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/18/2011 HIG CUSIP Elect H. Patrick Swygert Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/18/2011 HIG CUSIP Ratification of Auditor Mgmt For For Voted The Hartford Financial Services Group, Inc. 05/18/2011 HIG CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted The Hartford Financial Services Group, Inc. 05/18/2011 HIG CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted The Home Depot, Inc. 06/02/2011 HD CUSIP Elect F. Duane Ackerman Mgmt For For Voted The Home Depot, Inc. 06/02/2011 HD CUSIP Elect Francis Blake Mgmt For For Voted The Home Depot, Inc. 06/02/2011 HD CUSIP Elect Ari Bousbib Mgmt For For Voted The Home Depot, Inc. 06/02/2011 HD CUSIP Elect Gregory Brenneman Mgmt For For Voted The Home Depot, Inc. 06/02/2011 HD CUSIP Elect J. Frank Brown Mgmt For For Voted The Home Depot, Inc. 06/02/2011 HD CUSIP Elect Albert Carey Mgmt For For Voted The Home Depot, Inc. 06/02/2011 HD CUSIP Elect Armando Codina Mgmt For For Voted The Home Depot, Inc. 06/02/2011 HD CUSIP Elect Bonnie Hill Mgmt For For Voted The Home Depot, Inc. 06/02/2011 HD CUSIP Elect Karen Katen Mgmt For For Voted The Home Depot, Inc. 06/02/2011 HD CUSIP Elect Ronald Sargent Mgmt For For Voted The Home Depot, Inc. 06/02/2011 HD CUSIP Ratification of Auditor Mgmt For For Voted The Home Depot, Inc. 06/02/2011 HD CUSIP ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For Voted The Home Depot, Inc. 06/02/2011 HD CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted The Home Depot, Inc. 06/02/2011 HD CUSIP Restoration of Written Consent Mgmt For For Voted The Home Depot, Inc. 06/02/2011 HD CUSIP SHAREHOLDER PROPOSAL REGARDING CUMULATIVE VOTING ShrHoldr Against For Voted The Home Depot, Inc. 06/02/2011 HD CUSIP Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Voted The Home Depot, Inc. 06/02/2011 HD CUSIP SHAREHOLDER PROPOSAL REGARDING EMPLOYMENT DIVERSITY REPORT ShrHoldr Against For Voted The Home Depot, Inc. 06/02/2011 HD CUSIP Shareholder Proposal Regarding Advisory Vote on Electioneering Expenditure ShrHoldr Against For Voted The McGraw-Hill Companies, Inc. 04/27/2011 MHP CUSIP Elect Pedro Aspe Mgmt For For Voted The McGraw-Hill Companies, Inc. 04/27/2011 MHP CUSIP Elect Sir Winfried Bischoff Mgmt For For Voted The McGraw-Hill Companies, Inc. 04/27/2011 MHP CUSIP Elect Douglas Daft Mgmt For For Voted The McGraw-Hill Companies, Inc. 04/27/2011 MHP CUSIP Elect Willaim Green Mgmt For For Voted The McGraw-Hill Companies, Inc. 04/27/2011 MHP CUSIP Elect Linda Lorimer Mgmt For For Voted The McGraw-Hill Companies, Inc. 04/27/2011 MHP CUSIP Elect Harold McGraw III Mgmt For For Voted The McGraw-Hill Companies, Inc. 04/27/2011 MHP CUSIP Elect Robert McGraw Mgmt For For Voted The McGraw-Hill Companies, Inc. 04/27/2011 MHP CUSIP Elect Hilda Ochoa-Brillembourg Mgmt For For Voted The McGraw-Hill Companies, Inc. 04/27/2011 MHP CUSIP Elect Sir Michael Rake Mgmt For For Voted The McGraw-Hill Companies, Inc. 04/27/2011 MHP CUSIP Elect Edward Rust, Jr. Mgmt For For Voted The McGraw-Hill Companies, Inc. 04/27/2011 MHP CUSIP Elect Kurt Schmoke Mgmt For For Voted The McGraw-Hill Companies, Inc. 04/27/2011 MHP CUSIP Elect Sidney Taurel Mgmt For For Voted The McGraw-Hill Companies, Inc. 04/27/2011 MHP CUSIP Right to Call a Special Meeting Mgmt For For Voted The McGraw-Hill Companies, Inc. 04/27/2011 MHP CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted The McGraw-Hill Companies, Inc. 04/27/2011 MHP CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted The McGraw-Hill Companies, Inc. 04/27/2011 MHP CUSIP Ratification of Auditor Mgmt For For Voted The McGraw-Hill Companies, Inc. 04/27/2011 MHP CUSIP Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted The Mosaic Company 10/07/2010 MOS 61945A107 CUSIP Elect William Graber Mgmt For For Voted The Mosaic Company 10/07/2010 MOS 61945A107 CUSIP Elect Emery Koenig Mgmt For For Voted The Mosaic Company 10/07/2010 MOS 61945A107 CUSIP Elect Sergio Rial Mgmt For For Voted The Mosaic Company 10/07/2010 MOS 61945A107 CUSIP Elect David Seaton Mgmt For For Voted The Mosaic Company 10/07/2010 MOS 61945A107 CUSIP Ratification of Auditor Mgmt For For Voted The NASDAQ OMX Group, Inc. 05/26/2011 NDAQ CUSIP Elect Urban Backstrom Mgmt For For Voted The NASDAQ OMX Group, Inc. 05/26/2011 NDAQ CUSIP Elect H. Furlong Baldwin Mgmt For For Voted The NASDAQ OMX Group, Inc. 05/26/2011 NDAQ CUSIP Elect Michael Casey Mgmt For For Voted The NASDAQ OMX Group, Inc. 05/26/2011 NDAQ CUSIP Elect Borje Ekholm Mgmt For For Voted The NASDAQ OMX Group, Inc. 05/26/2011 NDAQ CUSIP Elect Lon Gorman Mgmt For For Voted The NASDAQ OMX Group, Inc. 05/26/2011 NDAQ CUSIP Elect Robert Greifeld Mgmt For For Voted The NASDAQ OMX Group, Inc. 05/26/2011 NDAQ CUSIP Elect Glenn Hutchins Mgmt For For Voted The NASDAQ OMX Group, Inc. 05/26/2011 NDAQ CUSIP Elect Birgitta Kantola Mgmt For For Voted The NASDAQ OMX Group, Inc. 05/26/2011 NDAQ CUSIP Elect Essa Kazim Mgmt For For Voted The NASDAQ OMX Group, Inc. 05/26/2011 NDAQ CUSIP Elect John Markese Mgmt For For Voted The NASDAQ OMX Group, Inc. 05/26/2011 NDAQ CUSIP Elect Hans Nielsen Mgmt For For Voted The NASDAQ OMX Group, Inc. 05/26/2011 NDAQ CUSIP Elect Thomas O'Neill Mgmt For For Voted The NASDAQ OMX Group, Inc. 05/26/2011 NDAQ CUSIP Elect James Riepe Mgmt For For Voted The NASDAQ OMX Group, Inc. 05/26/2011 NDAQ CUSIP Elect Michael Splinter Mgmt For For Voted The NASDAQ OMX Group, Inc. 05/26/2011 NDAQ CUSIP Elect Lars Wedenborn Mgmt For For Voted The NASDAQ OMX Group, Inc. 05/26/2011 NDAQ CUSIP Elect Deborah Wince-Smith Mgmt For For Voted The NASDAQ OMX Group, Inc. 05/26/2011 NDAQ CUSIP Ratification of Auditor Mgmt For For Voted The NASDAQ OMX Group, Inc. 05/26/2011 NDAQ CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted The NASDAQ OMX Group, Inc. 05/26/2011 NDAQ CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted The Procter & Gamble Company 10/12/2010 PG CUSIP Elect Angela Braly Mgmt For For Voted The Procter & Gamble Company 10/12/2010 PG CUSIP Elect Kenneth Chenault Mgmt For For Voted The Procter & Gamble Company 10/12/2010 PG CUSIP Elect Scott Cook Mgmt For For Voted The Procter & Gamble Company 10/12/2010 PG CUSIP Elect Rajat Gupta Mgmt For For Voted The Procter & Gamble Company 10/12/2010 PG CUSIP Elect Robert McDonald Mgmt For For Voted The Procter & Gamble Company 10/12/2010 PG CUSIP Elect W. James McNerney, Jr. Mgmt For For Voted The Procter & Gamble Company 10/12/2010 PG CUSIP Elect Johnathan Rodgers Mgmt For For Voted The Procter & Gamble Company 10/12/2010 PG CUSIP Elect Mary Wilderotter Mgmt For For Voted The Procter & Gamble Company 10/12/2010 PG CUSIP Elect Patricia Woertz Mgmt For For Voted The Procter & Gamble Company 10/12/2010 PG CUSIP Elect Ernesto Zedillo Mgmt For For Voted The Procter & Gamble Company 10/12/2010 PG CUSIP Ratification of Auditor Mgmt For For Voted The Procter & Gamble Company 10/12/2010 PG CUSIP Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Voted The Scotts Miracle-Gro Company 01/20/2011 SMG CUSIP Elect James Hagedorn Mgmt For For Voted The Scotts Miracle-Gro Company 01/20/2011 SMG CUSIP Elect W.G. Jurgensen Mgmt For For Voted The Scotts Miracle-Gro Company 01/20/2011 SMG CUSIP Elect Nancy Mistretta Mgmt For For Voted The Scotts Miracle-Gro Company 01/20/2011 SMG CUSIP Elect Stephanie Shern Mgmt For For Voted The Scotts Miracle-Gro Company 01/20/2011 SMG CUSIP Ratification of Auditor Mgmt For For Voted The Scotts Miracle-Gro Company 01/20/2011 SMG CUSIP Amendment to the 2006 Long-Term Incentive Plan Mgmt Against Against Voted The Scotts Miracle-Gro Company 01/20/2011 SMG CUSIP Amendment to the Executive Incentive Plan Mgmt For For Voted The Timken Company 05/10/2011 TKR CUSIP Elect John Ballbach Mgmt For For Voted The Timken Company 05/10/2011 TKR CUSIP Elect Phillip Cox Mgmt For For Voted The Timken Company 05/10/2011 TKR CUSIP Elect Ward Timken, Jr. Mgmt For For Voted The Timken Company 05/10/2011 TKR CUSIP Ratification of Auditor Mgmt For For Voted The Timken Company 05/10/2011 TKR CUSIP 2011 Long-Term Incentive Plan Mgmt For For Voted The Timken Company 05/10/2011 TKR CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted The Timken Company 05/10/2011 TKR CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted The Valspar Corporation 02/17/2011 VAL CUSIP Elect Ian Friendly Mgmt For For Voted The Valspar Corporation 02/17/2011 VAL CUSIP Elect Janel Haugarth Mgmt For For Voted The Valspar Corporation 02/17/2011 VAL CUSIP Elect William Mansfield Mgmt For For Voted The Valspar Corporation 02/17/2011 VAL CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted The Valspar Corporation 02/17/2011 VAL CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted The Valspar Corporation 02/17/2011 VAL CUSIP Ratification of Auditor Mgmt For For Voted Thor Industries, Inc. 12/07/2010 THO CUSIP Elect Peter Orthwein Mgmt For For Voted Thor Industries, Inc. 12/07/2010 THO CUSIP 2010 Equity and Incentive Plan Mgmt Against Against Voted Time Warner Cable Inc. 05/19/2011 TWC 88732J207 CUSIP Elect Carole Black Mgmt For For Voted Time Warner Cable Inc. 05/19/2011 TWC 88732J207 CUSIP Elect Glenn Britt Mgmt For For Voted Time Warner Cable Inc. 05/19/2011 TWC 88732J207 CUSIP Elect Thomas Castro Mgmt For For Voted Time Warner Cable Inc. 05/19/2011 TWC 88732J207 CUSIP Elect David Chang Mgmt For For Voted Time Warner Cable Inc. 05/19/2011 TWC 88732J207 CUSIP Elect James Copeland, Jr. Mgmt For For Voted Time Warner Cable Inc. 05/19/2011 TWC 88732J207 CUSIP Elect Peter Haje Mgmt For For Voted Time Warner Cable Inc. 05/19/2011 TWC 88732J207 CUSIP Elect Donna James Mgmt For For Voted Time Warner Cable Inc. 05/19/2011 TWC 88732J207 CUSIP Elect Don Logan Mgmt For For Voted Time Warner Cable Inc. 05/19/2011 TWC 88732J207 CUSIP Elect N.J. Nicholas, Jr. Mgmt For For Voted Time Warner Cable Inc. 05/19/2011 TWC 88732J207 CUSIP Elect Wayne Pace Mgmt For For Voted Time Warner Cable Inc. 05/19/2011 TWC 88732J207 CUSIP Elect Edward Shirley Mgmt For For Voted Time Warner Cable Inc. 05/19/2011 TWC 88732J207 CUSIP Elect John Sununu Mgmt For For Voted Time Warner Cable Inc. 05/19/2011 TWC 88732J207 CUSIP Ratification of Auditor Mgmt For For Voted Time Warner Cable Inc. 05/19/2011 TWC 88732J207 CUSIP 2011 Stock Incentive Plan Mgmt For For Voted Time Warner Cable Inc. 05/19/2011 TWC 88732J207 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Time Warner Cable Inc. 05/19/2011 TWC 88732J207 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect James Barksdale Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect William Barr Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect Jeffrey Bewkes Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect Stephen Bollenbach Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect Frank Caufield Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect Robert Clark Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect Mathias Dopfner Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect Jessica Einhorn Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect Fred Hassan Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect Michael Miles Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect Kenneth Novack Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect Paul Wachter Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elect Deborah Wright Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Ratification of Auditor Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Time Warner Inc. 05/20/2011 TWX CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Elimination of Absolute Majority Voting Requirement Mgmt For For Voted Time Warner Inc. 05/20/2011 TWX CUSIP Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted TJX Companies, Inc. 06/14/2011 TJX CUSIP Elect Jose Alvarez Mgmt For For Voted TJX Companies, Inc. 06/14/2011 TJX CUSIP Elect Alan Bennett Mgmt For For Voted TJX Companies, Inc. 06/14/2011 TJX CUSIP Elect Bernard Cammarata Mgmt For For Voted TJX Companies, Inc. 06/14/2011 TJX CUSIP Elect David Ching Mgmt For For Voted TJX Companies, Inc. 06/14/2011 TJX CUSIP Elect Michael Hines Mgmt For For Voted TJX Companies, Inc. 06/14/2011 TJX CUSIP Elect Amy Lane Mgmt For For Voted TJX Companies, Inc. 06/14/2011 TJX CUSIP Elect Carol Meyrowitz Mgmt For For Voted TJX Companies, Inc. 06/14/2011 TJX CUSIP Elect John O'Brien Mgmt For For Voted TJX Companies, Inc. 06/14/2011 TJX CUSIP Elect Willow Shire Mgmt For For Voted TJX Companies, Inc. 06/14/2011 TJX CUSIP Ratification of Auditor Mgmt For For Voted TJX Companies, Inc. 06/14/2011 TJX CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted TJX Companies, Inc. 06/14/2011 TJX CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Toll Brothers, Inc. 03/16/2011 TOL CUSIP Elect Robert Toll Mgmt For For Voted Toll Brothers, Inc. 03/16/2011 TOL CUSIP Elect Bruce Toll Mgmt For For Voted Toll Brothers, Inc. 03/16/2011 TOL CUSIP Elect Christine Garvey Mgmt For For Voted Toll Brothers, Inc. 03/16/2011 TOL CUSIP Ratification of Auditor Mgmt For For Voted Toll Brothers, Inc. 03/16/2011 TOL CUSIP Repeal of Classified Board Mgmt For For Voted Toll Brothers, Inc. 03/16/2011 TOL CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Toll Brothers, Inc. 03/16/2011 TOL CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Torchmark Corporation 04/28/2011 TMK CUSIP Elect Mark McAndrew Mgmt For For Voted Torchmark Corporation 04/28/2011 TMK CUSIP Elect Sam Perry Mgmt For For Voted Torchmark Corporation 04/28/2011 TMK CUSIP Elect Lamar Smith Mgmt For For Voted Torchmark Corporation 04/28/2011 TMK CUSIP Ratification of Auditor Mgmt For For Voted Torchmark Corporation 04/28/2011 TMK CUSIP 2011 Incentive Plan Mgmt Against Against Voted Torchmark Corporation 04/28/2011 TMK CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Torchmark Corporation 04/28/2011 TMK CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Toro Company 03/15/2011 TTC CUSIP Elect Jeffrey Ettinger Mgmt For For Voted Toro Company 03/15/2011 TTC CUSIP Elect Katherine Harless Mgmt For For Voted Toro Company 03/15/2011 TTC CUSIP Elect Inge Thulin Mgmt For For Voted Toro Company 03/15/2011 TTC CUSIP Elect Michael Hoffman Mgmt For For Voted Toro Company 03/15/2011 TTC CUSIP Ratification of Auditor Mgmt For For Voted Toro Company 03/15/2011 TTC CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Toro Company 03/15/2011 TTC CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Tractor Supply Company 04/28/2011 TSCO CUSIP Elect James Wright Mgmt For For Voted Tractor Supply Company 04/28/2011 TSCO CUSIP Elect Johnston Adams Mgmt For For Voted Tractor Supply Company 04/28/2011 TSCO CUSIP Elect William Bass Mgmt For For Voted Tractor Supply Company 04/28/2011 TSCO CUSIP Elect Peter Bewley Mgmt For For Voted Tractor Supply Company 04/28/2011 TSCO CUSIP Elect Jack Bingleman Mgmt For For Voted Tractor Supply Company 04/28/2011 TSCO CUSIP Elect Richard Frost Mgmt For For Voted Tractor Supply Company 04/28/2011 TSCO CUSIP Elect Cynthia Jamison Mgmt For For Voted Tractor Supply Company 04/28/2011 TSCO CUSIP Elect George MacKenzie Mgmt For For Voted Tractor Supply Company 04/28/2011 TSCO CUSIP Elect Edna Morris Mgmt For For Voted Tractor Supply Company 04/28/2011 TSCO CUSIP Increase of Authorized Common Stock Mgmt Against Against Voted Tractor Supply Company 04/28/2011 TSCO CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Tractor Supply Company 04/28/2011 TSCO CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Elect Alan Beller Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Elect John Dasburg Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Elect Janet Dolan Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Elect Kenneth Duberstein Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Elect Jay Fishman Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Elect Lawrence Graev Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Elect Patricia Higgins Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Elect Thomas Hodgson Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Elect Cleve Killingsworth, Jr. Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Elect Donald Shepard Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Elect Laurie Thomsen Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Ratification of Auditor Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Travelers Companies, Inc. 05/26/2011 TRV 89417E109 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted TRW Automotive Holdings Corp. 05/18/2011 TRW 87264S106 CUSIP Elect Francois Castaing Mgmt For For Voted TRW Automotive Holdings Corp. 05/18/2011 TRW 87264S106 CUSIP Elect Michael Gambrell Mgmt For For Voted TRW Automotive Holdings Corp. 05/18/2011 TRW 87264S106 CUSIP Elect Paul O'Neill Mgmt For For Voted TRW Automotive Holdings Corp. 05/18/2011 TRW 87264S106 CUSIP Ratification of Auditor Mgmt For For Voted TRW Automotive Holdings Corp. 05/18/2011 TRW 87264S106 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted TRW Automotive Holdings Corp. 05/18/2011 TRW 87264S106 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted U.S. Bancorp 04/19/2011 USB CUSIP Elect Douglas Baker, Jr. Mgmt For For Voted U.S. Bancorp 04/19/2011 USB CUSIP Elect Y. Marc Belton Mgmt For For Voted U.S. Bancorp 04/19/2011 USB CUSIP Elect Victoria Buyniski Gluckman Mgmt For For Voted U.S. Bancorp 04/19/2011 USB CUSIP Elect Arthur Collins, Jr. Mgmt For For Voted U.S. Bancorp 04/19/2011 USB CUSIP Elect Richard Davis Mgmt For For Voted U.S. Bancorp 04/19/2011 USB CUSIP Elect Joel Johnson Mgmt For For Voted U.S. Bancorp 04/19/2011 USB CUSIP Elect Olivia Kirtley Mgmt For For Voted U.S. Bancorp 04/19/2011 USB CUSIP Elect Jerry Levin Mgmt For For Voted U.S. Bancorp 04/19/2011 USB CUSIP Elect David O'Maley Mgmt For For Voted U.S. Bancorp 04/19/2011 USB CUSIP Elect O'Dell Owens Mgmt For For Voted U.S. Bancorp 04/19/2011 USB CUSIP Elect Richard Reiten Mgmt For For Voted U.S. Bancorp 04/19/2011 USB CUSIP Elect Craig Schnuck Mgmt For For Voted U.S. Bancorp 04/19/2011 USB CUSIP Elect Patrick Stokes Mgmt For For Voted U.S. Bancorp 04/19/2011 USB CUSIP Ratification of Auditor Mgmt For For Voted U.S. Bancorp 04/19/2011 USB CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted U.S. Bancorp 04/19/2011 USB CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted U.S. Bancorp 04/19/2011 USB CUSIP Shareholder Proposal Regarding Advisory Vote on Director Compensation ShrHoldr Against For Voted United Technologies Corporation 04/13/2011 UTX CUSIP Elect Louis Chenevert Mgmt For For Voted United Technologies Corporation 04/13/2011 UTX CUSIP Elect John Faraci Mgmt For For Voted United Technologies Corporation 04/13/2011 UTX CUSIP Elect Jean-Pierre Garnier Mgmt For For Voted United Technologies Corporation 04/13/2011 UTX CUSIP Elect Jamie Gorelick Mgmt For For Voted United Technologies Corporation 04/13/2011 UTX CUSIP Elect Edward Kangas Mgmt For For Voted United Technologies Corporation 04/13/2011 UTX CUSIP Elect Ellen Kullman Mgmt For For Voted United Technologies Corporation 04/13/2011 UTX CUSIP Elect Charles Lee Mgmt For For Voted United Technologies Corporation 04/13/2011 UTX CUSIP Elect Richard McCormick Mgmt For For Voted United Technologies Corporation 04/13/2011 UTX CUSIP Elect Harold McGraw III Mgmt For For Voted United Technologies Corporation 04/13/2011 UTX CUSIP Elect Richard Myers Mgmt For For Voted United Technologies Corporation 04/13/2011 UTX CUSIP Elect H. Patrick Swygert Mgmt For For Voted United Technologies Corporation 04/13/2011 UTX CUSIP Elect Andre Villeneuve Mgmt For For Voted United Technologies Corporation 04/13/2011 UTX CUSIP Elect Christine Whitman Mgmt For For Voted United Technologies Corporation 04/13/2011 UTX CUSIP Ratification of Auditor Mgmt For For Voted United Technologies Corporation 04/13/2011 UTX CUSIP Amendment to the 2005 Long-Term Incentive Plan Mgmt For For Voted United Technologies Corporation 04/13/2011 UTX CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted United Technologies Corporation 04/13/2011 UTX CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years N/A Voted United Technologies Corporation 04/13/2011 UTX CUSIP Shareholder Proposal Regarding Retention of Shares ShrHoldr Against For Voted United Therapeutics Corporation 06/29/2011 UTHR 91307C102 CUSIP Elect Raymond Dwek Mgmt For For Voted United Therapeutics Corporation 06/29/2011 UTHR 91307C102 CUSIP Elect Roger Jeffs Mgmt For For Voted United Therapeutics Corporation 06/29/2011 UTHR 91307C102 CUSIP Elect Christopher Patusky Mgmt For For Voted United Therapeutics Corporation 06/29/2011 UTHR 91307C102 CUSIP Elect Tommy Thompson Mgmt For For Voted United Therapeutics Corporation 06/29/2011 UTHR 91307C102 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted United Therapeutics Corporation 06/29/2011 UTHR 91307C102 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted United Therapeutics Corporation 06/29/2011 UTHR 91307C102 CUSIP Ratification of Auditor Mgmt Against Against Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Elect William Ballard, Jr. Mgmt For For Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Elect Richard Burke Mgmt For For Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Elect Robert Darretta Mgmt For For Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Elect Stephen Hemsley Mgmt For For Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Elect Michele Hooper Mgmt For For Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Elect Rodger Lawson Mgmt For For Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Elect Douglas Leatherdale Mgmt For For Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Elect Glenn Renwick Mgmt For For Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Elect Kenneth Shine Mgmt For For Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Elect Gail Wilensky Mgmt For For Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP 2011 Incentive Stock Plan Mgmt Against Against Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Amendment to the 1993 Employee Stock Purchase Plan Mgmt Against Against Voted UnitedHealth Group Incorporated 05/23/2011 UNH 91324P102 CUSIP Ratification of Auditor Mgmt For For Voted URS Corporation 05/26/2011 URS CUSIP Elect Mickey Foret Mgmt For For Voted URS Corporation 05/26/2011 URS CUSIP Elect William Frist Mgmt For For Voted URS Corporation 05/26/2011 URS CUSIP Elect Lydia Kennard Mgmt For For Voted URS Corporation 05/26/2011 URS CUSIP Elect Donald Knauss Mgmt For For Voted URS Corporation 05/26/2011 URS CUSIP Elect Martin Koffel Mgmt For For Voted URS Corporation 05/26/2011 URS CUSIP Elect Joseph Ralston Mgmt For For Voted URS Corporation 05/26/2011 URS CUSIP Elect John Roach Mgmt For For Voted URS Corporation 05/26/2011 URS CUSIP Elect Sabrina Simmons Mgmt For For Voted URS Corporation 05/26/2011 URS CUSIP Elect Douglas Stotlar Mgmt For For Voted URS Corporation 05/26/2011 URS CUSIP Elect William Sullivan Mgmt For For Voted URS Corporation 05/26/2011 URS CUSIP Ratification of Auditor Mgmt For For Voted URS Corporation 05/26/2011 URS CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted URS Corporation 05/26/2011 URS CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Verisk Analytics, Inc. 05/18/2011 VRSK 92345Y106 CUSIP Elect Frank Coyne Mgmt For For Voted Verisk Analytics, Inc. 05/18/2011 VRSK 92345Y106 CUSIP Elect Cristopher Foskett Mgmt For For Voted Verisk Analytics, Inc. 05/18/2011 VRSK 92345Y106 CUSIP Elect David Wright Mgmt For For Voted Verisk Analytics, Inc. 05/18/2011 VRSK 92345Y106 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Verisk Analytics, Inc. 05/18/2011 VRSK 92345Y106 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Verisk Analytics, Inc. 05/18/2011 VRSK 92345Y106 CUSIP Ratification of Auditor Mgmt For For Voted VF Corporation 04/26/2011 VFC CUSIP Elect Juan de Bedout Mgmt For For Voted VF Corporation 04/26/2011 VFC CUSIP Elect Ursula Fairbairn Mgmt For For Voted VF Corporation 04/26/2011 VFC CUSIP Elect Eric Wiseman Mgmt For For Voted VF Corporation 04/26/2011 VFC CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted VF Corporation 04/26/2011 VFC CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted VF Corporation 04/26/2011 VFC CUSIP Adoption of Majority Vote for Election of Directors Mgmt For For Voted VF Corporation 04/26/2011 VFC CUSIP Ratification of Auditor Mgmt For For Voted Vishay Intertechnology, Inc. 06/01/2011 VSH CUSIP Elect Eli Hurvitz Mgmt For For Voted Vishay Intertechnology, Inc. 06/01/2011 VSH CUSIP Elect Abraham Ludomirski Mgmt For For Voted Vishay Intertechnology, Inc. 06/01/2011 VSH CUSIP Elect Wayne Rogers Mgmt For For Voted Vishay Intertechnology, Inc. 06/01/2011 VSH CUSIP Elect Ronald Ruzic Mgmt For For Voted Vishay Intertechnology, Inc. 06/01/2011 VSH CUSIP Ratification of Auditor Mgmt For For Voted Vishay Intertechnology, Inc. 06/01/2011 VSH CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Vishay Intertechnology, Inc. 06/01/2011 VSH CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted VistaPrint N.V. 06/30/2011 VPRT N93540107 CUSIP 2011 Equity Incentive Plan Mgmt For For Voted VistaPrint N.V. 06/30/2011 VPRT N93540107 CUSIP Elect Katryn Blake Mgmt For For Voted VistaPrint N.V. 06/30/2011 VPRT N93540107 CUSIP Elect Donald Nelson Mgmt For For Voted VistaPrint N.V. 06/30/2011 VPRT N93540107 CUSIP Elect Nicholas Ruotolo Mgmt For For Voted VistaPrint N.V. 06/30/2011 VPRT N93540107 CUSIP Elect Ernst Teunissen Mgmt For For Voted W.W. Grainger, Inc. 04/27/2011 GWW CUSIP Elect Brian Anderson Mgmt For For Voted W.W. Grainger, Inc. 04/27/2011 GWW CUSIP Elect Wilbur Gantz Mgmt For For Voted W.W. Grainger, Inc. 04/27/2011 GWW CUSIP Elect V. Ann Hailey Mgmt For For Voted W.W. Grainger, Inc. 04/27/2011 GWW CUSIP Elect William Hall Mgmt For For Voted W.W. Grainger, Inc. 04/27/2011 GWW CUSIP Elect Stuart Levenick Mgmt For For Voted W.W. Grainger, Inc. 04/27/2011 GWW CUSIP Elect John McCarter, Jr. Mgmt For For Voted W.W. Grainger, Inc. 04/27/2011 GWW CUSIP Elect Neil Novich Mgmt For For Voted W.W. Grainger, Inc. 04/27/2011 GWW CUSIP Elect Michael Roberts Mgmt For For Voted W.W. Grainger, Inc. 04/27/2011 GWW CUSIP Elect Gary Rogers Mgmt For For Voted W.W. Grainger, Inc. 04/27/2011 GWW CUSIP Elect James Ryan Mgmt For For Voted W.W. Grainger, Inc. 04/27/2011 GWW CUSIP Elect E. Scott Santi Mgmt For For Voted W.W. Grainger, Inc. 04/27/2011 GWW CUSIP Elect James Slavik Mgmt For For Voted W.W. Grainger, Inc. 04/27/2011 GWW CUSIP Ratification of Auditor Mgmt For For Voted W.W. Grainger, Inc. 04/27/2011 GWW CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted W.W. Grainger, Inc. 04/27/2011 GWW CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Waddell & Reed Financial, Inc. 04/06/2011 WDR CUSIP Elect Sharilyn Gasaway Mgmt For For Voted Waddell & Reed Financial, Inc. 04/06/2011 WDR CUSIP Elect Alan Kosloff Mgmt For For Voted Waddell & Reed Financial, Inc. 04/06/2011 WDR CUSIP Elect Jerry Walton Mgmt For For Voted Waddell & Reed Financial, Inc. 04/06/2011 WDR CUSIP Ratification of Auditor Mgmt For For Voted Waddell & Reed Financial, Inc. 04/06/2011 WDR CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Waddell & Reed Financial, Inc. 04/06/2011 WDR CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Waste Connections, Inc. 05/20/2011 WCN CUSIP Elect Robert Davis Mgmt For For Voted Waste Connections, Inc. 05/20/2011 WCN CUSIP Increase of Authorized Common Stock Mgmt For For Voted Waste Connections, Inc. 05/20/2011 WCN CUSIP Ratification of Auditor Mgmt For For Voted Waste Connections, Inc. 05/20/2011 WCN CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Waste Connections, Inc. 05/20/2011 WCN CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Waters Corporation 05/10/2011 WAT CUSIP Elect Joshua Bekenstein Mgmt For For Voted Waters Corporation 05/10/2011 WAT CUSIP Elect Michael Berendt Mgmt For For Voted Waters Corporation 05/10/2011 WAT CUSIP Elect Douglas Berthiaume Mgmt For For Voted Waters Corporation 05/10/2011 WAT CUSIP Elect Edward Conard Mgmt For For Voted Waters Corporation 05/10/2011 WAT CUSIP Elect Laurie Glimcher Mgmt For For Voted Waters Corporation 05/10/2011 WAT CUSIP Elect Christopher Kuebler Mgmt For For Voted Waters Corporation 05/10/2011 WAT CUSIP Elect William Miller Mgmt For For Voted Waters Corporation 05/10/2011 WAT CUSIP Elect JoAnn Reed Mgmt For For Voted Waters Corporation 05/10/2011 WAT CUSIP Elect Thomas Salice Mgmt For For Voted Waters Corporation 05/10/2011 WAT CUSIP Ratification of Auditor Mgmt For For Voted Waters Corporation 05/10/2011 WAT CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Waters Corporation 05/10/2011 WAT CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Approval of Financial Statements Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Ratification of Board and Management Acts Mgmt Against Against Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Elect Bernard Duroc-Danner Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Elect Samuel Bodman III Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Elect Nicholas Brady Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Elect David Butters Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Elect William Macaulay Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Elect Robert Millard Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Elect Robert Moses, Jr. Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Elect Guillermo Ortiz Martinez Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Elect Emyr Parry Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Elect Robert Rayne Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Ratification of Auditor Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Weatherford International Ltd. 05/25/2011 WFT H27013103 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Wells Fargo & Company 05/03/2011 WFC CUSIP Elect John Baker II Mgmt For For Voted Wells Fargo & Company 05/03/2011 WFC CUSIP Elect John Chen Mgmt For For Voted Wells Fargo & Company 05/03/2011 WFC CUSIP Elect Lloyd Dean Mgmt For For Voted Wells Fargo & Company 05/03/2011 WFC CUSIP Elect Susan Engel Mgmt For For Voted Wells Fargo & Company 05/03/2011 WFC CUSIP Elect Enrique Hernandez, Jr. Mgmt For For Voted Wells Fargo & Company 05/03/2011 WFC CUSIP Elect Donald James Mgmt For For Voted Wells Fargo & Company 05/03/2011 WFC CUSIP Elect Mackey McDonald Mgmt For For Voted Wells Fargo & Company 05/03/2011 WFC CUSIP Elect Cynthia Milligan Mgmt For For Voted Wells Fargo & Company 05/03/2011 WFC CUSIP Elect Nicholas Moore Mgmt For For Voted Wells Fargo & Company 05/03/2011 WFC CUSIP Elect Philip Quigley Mgmt For For Voted Wells Fargo & Company 05/03/2011 WFC CUSIP Elect Judith Runstad Mgmt For For Voted Wells Fargo & Company 05/03/2011 WFC CUSIP Elect Stephen Sanger Mgmt For For Voted Wells Fargo & Company 05/03/2011 WFC CUSIP Elect John Stumpf Mgmt For For Voted Wells Fargo & Company 05/03/2011 WFC CUSIP Elect Susan Swenson Mgmt For For Voted Wells Fargo & Company 05/03/2011 WFC CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Wells Fargo & Company 05/03/2011 WFC CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Wells Fargo & Company 05/03/2011 WFC CUSIP Ratification of Auditor Mgmt For For Voted Wells Fargo & Company 05/03/2011 WFC CUSIP Shareholder Proposal Regarding Right to Call a Special Meeting ShrHoldr Against For Voted Wells Fargo & Company 05/03/2011 WFC CUSIP Shareholder Proposal Regarding Cumulative Voting ShrHoldr Against For Voted Wells Fargo & Company 05/03/2011 WFC CUSIP Shareholder Proposal Regarding Independent Board Chairman ShrHoldr Against For Voted Wells Fargo & Company 05/03/2011 WFC CUSIP Shareholder Proposal Regarding Advisory Vote on Director Compensation ShrHoldr Against For Voted Wells Fargo & Company 05/03/2011 WFC CUSIP Shareholder Proposal Regarding Independent Review of Controls Related to Loans, Foreclosures and Securitizations ShrHoldr Against For Voted Western Digital Corporation 11/11/2010 WDC CUSIP Elect Peter Behrendt Mgmt For For Voted Western Digital Corporation 11/11/2010 WDC CUSIP Elect Kathleen Cote Mgmt For For Voted Western Digital Corporation 11/11/2010 WDC CUSIP Elect John Coyne Mgmt For For Voted Western Digital Corporation 11/11/2010 WDC CUSIP Elect Henry DeNero Mgmt For For Voted Western Digital Corporation 11/11/2010 WDC CUSIP Elect William Kimsey Mgmt For For Voted Western Digital Corporation 11/11/2010 WDC CUSIP Elect Michael Lambert Mgmt For For Voted Western Digital Corporation 11/11/2010 WDC CUSIP Elect Len Lauer Mgmt For For Voted Western Digital Corporation 11/11/2010 WDC CUSIP Elect Matthew Massengill Mgmt For For Voted Western Digital Corporation 11/11/2010 WDC CUSIP Elect Roger Moore Mgmt For For Voted Western Digital Corporation 11/11/2010 WDC CUSIP Elect Thomas Pardun Mgmt For For Voted Western Digital Corporation 11/11/2010 WDC CUSIP Elect Arif Shakeel Mgmt For For Voted Western Digital Corporation 11/11/2010 WDC CUSIP Ratification of Auditor Mgmt For For Voted Whirlpool Corporation 04/19/2011 WHR CUSIP Elect Samuel Allen Mgmt For For Voted Whirlpool Corporation 04/19/2011 WHR CUSIP Elect Jeff Fettig Mgmt For For Voted Whirlpool Corporation 04/19/2011 WHR CUSIP Elect Michael Johnston Mgmt For For Voted Whirlpool Corporation 04/19/2011 WHR CUSIP Elect William Kerr Mgmt For For Voted Whirlpool Corporation 04/19/2011 WHR CUSIP Elect John Liu Mgmt For For Voted Whirlpool Corporation 04/19/2011 WHR CUSIP Elect Miles Marsh Mgmt For For Voted Whirlpool Corporation 04/19/2011 WHR CUSIP Elect William Perez Mgmt For For Voted Whirlpool Corporation 04/19/2011 WHR CUSIP Elect Michael White Mgmt For For Voted Whirlpool Corporation 04/19/2011 WHR CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Whirlpool Corporation 04/19/2011 WHR CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Whirlpool Corporation 04/19/2011 WHR CUSIP Ratification of Auditor Mgmt For For Voted Whirlpool Corporation 04/19/2011 WHR CUSIP Shareholder Proposal Regarding Right to Act by Written Consent ShrHoldr Against For Voted Whirlpool Corporation 04/19/2011 WHR CUSIP Shareholder Proposal Regarding Shareholder Approval of Severance Agreements ShrHoldr For Against Voted Williams-Sonoma, Inc. 05/25/2011 WSM CUSIP Elect Laura Alber Mgmt For For Voted Williams-Sonoma, Inc. 05/25/2011 WSM CUSIP Elect Adrian Bellamy Mgmt For For Voted Williams-Sonoma, Inc. 05/25/2011 WSM CUSIP Elect Patrick Connolly Mgmt For For Voted Williams-Sonoma, Inc. 05/25/2011 WSM CUSIP Elect Adrian Dillon Mgmt For For Voted Williams-Sonoma, Inc. 05/25/2011 WSM CUSIP Elect Sir Anthony Greener Mgmt For For Voted Williams-Sonoma, Inc. 05/25/2011 WSM CUSIP Elect Ted Hall Mgmt For For Voted Williams-Sonoma, Inc. 05/25/2011 WSM CUSIP Elect Michael Lynch Mgmt For For Voted Williams-Sonoma, Inc. 05/25/2011 WSM CUSIP Elect Sharon McCollam Mgmt For For Voted Williams-Sonoma, Inc. 05/25/2011 WSM CUSIP Reincorporation from California to Delaware Mgmt Against Against Voted Williams-Sonoma, Inc. 05/25/2011 WSM CUSIP Amendment to the 2001 Long-Term Incentive Plan Mgmt Against Against Voted Williams-Sonoma, Inc. 05/25/2011 WSM CUSIP Advisory Vote on Executive Compensation Mgmt For For Voted Williams-Sonoma, Inc. 05/25/2011 WSM CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Williams-Sonoma, Inc. 05/25/2011 WSM CUSIP Ratification of Auditor Mgmt For For Voted Wisconsin Energy Corporation 05/05/2011 WEC CUSIP Elect John Bergstrom Mgmt For For Voted Wisconsin Energy Corporation 05/05/2011 WEC CUSIP Elect Barbara Bowles Mgmt For For Voted Wisconsin Energy Corporation 05/05/2011 WEC CUSIP Elect Patricia Chadwick Mgmt For For Voted Wisconsin Energy Corporation 05/05/2011 WEC CUSIP Elect Robert Cornog Mgmt For For Voted Wisconsin Energy Corporation 05/05/2011 WEC CUSIP Elect Curt Culver Mgmt For For Voted Wisconsin Energy Corporation 05/05/2011 WEC CUSIP Elect Thomas Fischer Mgmt For For Voted Wisconsin Energy Corporation 05/05/2011 WEC CUSIP Elect Gale Klappa Mgmt For For Voted Wisconsin Energy Corporation 05/05/2011 WEC CUSIP Elect Ulice Payne, Jr. Mgmt For For Voted Wisconsin Energy Corporation 05/05/2011 WEC CUSIP Elect Frederick Stratton, Jr. Mgmt For For Voted Wisconsin Energy Corporation 05/05/2011 WEC CUSIP Adoption of Majority Vote for Election of Directors in Uncontested Elections Mgmt For For Voted Wisconsin Energy Corporation 05/05/2011 WEC CUSIP Ratification of Auditor Mgmt For For Voted Wisconsin Energy Corporation 05/05/2011 WEC CUSIP Amendment to the 1993 Omnibus Stock Incentive Plan Mgmt Against Against Voted Wisconsin Energy Corporation 05/05/2011 WEC CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Wisconsin Energy Corporation 05/05/2011 WEC CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years For Voted Wyndham Worldwide Corporation 05/12/2011 WYN 98310W108 CUSIP Elect James Buckman Mgmt For For Voted Wyndham Worldwide Corporation 05/12/2011 WYN 98310W108 CUSIP Elect George Herrera Mgmt For For Voted Wyndham Worldwide Corporation 05/12/2011 WYN 98310W108 CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Wyndham Worldwide Corporation 05/12/2011 WYN 98310W108 CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Wyndham Worldwide Corporation 05/12/2011 WYN 98310W108 CUSIP Ratification of Auditor Mgmt For For Voted Wyndham Worldwide Corporation 05/12/2011 WYN 98310W108 CUSIP Shareholder Proposal Regarding Declassification of the Board ShrHoldr Against For Voted Wynn Resorts, Limited 05/17/2011 WYNN CUSIP Elect Russell Goldsmith Mgmt For For Voted Wynn Resorts, Limited 05/17/2011 WYNN CUSIP Elect Robert Miller Mgmt For For Voted Wynn Resorts, Limited 05/17/2011 WYNN CUSIP Elect Kazuo Okada Mgmt For For Voted Wynn Resorts, Limited 05/17/2011 WYNN CUSIP Elect Allan Zeman Mgmt For For Voted Wynn Resorts, Limited 05/17/2011 WYNN CUSIP Advisory Vote on Executive Compensation Mgmt Against Against Voted Wynn Resorts, Limited 05/17/2011 WYNN CUSIP Frequency of Advisory Vote on Executive Compensation Mgmt 3 Years Against Voted Wynn Resorts, Limited 05/17/2011 WYNN CUSIP Amendment to the 2002 Stock Incentive Plan Mgmt Against Against Voted Wynn Resorts, Limited 05/17/2011 WYNN CUSIP Ratification of Auditor Mgmt For For Voted Wynn Resorts, Limited 05/17/2011 WYNN CUSIP Shareholder Proposal Regarding Majority Vote for Election of Directors ShrHoldr Against For Voted Xilinx, Inc. 08/11/2010 XLNX CUSIP Elect Philip Gianos Mgmt For For Voted Xilinx, Inc. 08/11/2010 XLNX CUSIP Elect Moshe Gavrielov Mgmt For For Voted Xilinx, Inc. 08/11/2010 XLNX CUSIP Elect John Doyle Mgmt For For Voted Xilinx, Inc. 08/11/2010 XLNX CUSIP Elect Jerald Fishman Mgmt For For Voted Xilinx, Inc. 08/11/2010 XLNX CUSIP Elect William Howard, Jr. Mgmt For For Voted Xilinx, Inc. 08/11/2010 XLNX CUSIP Elect J. Michael Patterson Mgmt For For Voted Xilinx, Inc. 08/11/2010 XLNX CUSIP Elect Albert Pimentel Mgmt For For Voted Xilinx, Inc. 08/11/2010 XLNX CUSIP Elect Marshall Turner Mgmt For For Voted Xilinx, Inc. 08/11/2010 XLNX CUSIP Elect Elizabeth Vanderslice Mgmt For For Voted Xilinx, Inc. 08/11/2010 XLNX CUSIP Amendment to the Employee Qualified Stock Purchase Plan Mgmt Against Against Voted Xilinx, Inc. 08/11/2010 XLNX CUSIP Amendment to the 2007 Equity Incentive Plan Mgmt Against Against Voted Xilinx, Inc. 08/11/2010 XLNX CUSIP Ratification of Auditor Mgmt For For Voted SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Federated Asset Allocation Fund (fomerly, Federated Stock and Bond Fund) By (Signature and Title)* /s/ J. Christopher Donahue J. Christopher Donahue Principal Executive Officer Date: August 23, 2011 * Print the name and title of each signing officer under his or her signature.
